Exhibit 10.51


EXECUTION COPY




--------------------------------------------------------------------------------



FOURTH AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT
dated as of February 2, 2015
among
GCI HOLDINGS, INC.,
as Borrower,
GCI, INC.,
as Parent,
the Subsidiary Guarantors party hereto
the Lenders party hereto,
MUFG UNION BANK, N.A.,
and
SUNTRUST BANK,
as Co-Syndication Agents,
BANK OF AMERICA, N.A.,
as Documentation Agent,
and
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as Administrative Agent
______________________
SUNTRUST ROBINSON HUMPHREY, INC.,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Co-Lead Arrangers and Joint Book Runners

--------------------------------------------------------------------------------



Bryan Cave LLP
1290 Avenue of the Americas
New York, New York 10104

1821445.29\C072091\0303228

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE 1 DEFINITIONS    1
Section 1.1.    Defined Terms    1
Section 1.2.    Classification of Loans and Borrowings    36
Section 1.3.    Terms Generally    37
Section 1.4.    Accounting Terms; GAAP    37
ARTICLE 2 THE CREDITS    38
Section 2.1.    Commitments and Loans    38
Section 2.2.    Loans and Borrowings    39
Section 2.3.    Requests for Borrowings    40
Section 2.4.    Funding of Borrowings    41
Section 2.5.    Termination, Reduction and Increase of Commitments    42
Section 2.6.    Repayment of Loans    44
Section 2.7.    Prepayment of Loans    44
Section 2.8.    Evidence of Debt    47
Section 2.9.    Letters of Credit    47
Section 2.10.    Swingline Loans    52
Section 2.11.    Payments Generally; Pro Rata Treatment; Sharing of
Setoffs    53
Section 2.12.    Defaulting Lenders    55
Section 2.13.    Incremental Term Facilities    57
Section 2.14.    Refinancing Amendments.    59
Section 2.15.    Extensions of Term Loans and Revolving Commitments.    60
ARTICLE 3 INTEREST, FEES, YIELD PROTECTION, ETC.    62
Section 3.1.    Interest    62
Section 3.2.    Interest Elections    63
Section 3.3.    Fees    65
Section 3.4.    Alternate Rate of Interest    66
Section 3.5.    Increased Costs; Illegality    66
Section 3.6.    Break Funding Payments    68
Section 3.7.    Taxes    69
Section 3.8.    Mitigation Obligations    71
Section 3.9.    Replacement of Lenders    71
ARTICLE 4 REPRESENTATIONS AND WARRANTIES    72
Section 4.1.    Organization; Powers    72
Section 4.2.    Authorization; Enforceability    72
Section 4.3.    Governmental Approvals; No Conflicts    73
Section 4.4.    Financial Condition    73
Section 4.5.    Properties    74
Section 4.6.    Litigation and Environmental Matters    74
Section 4.7.    Compliance with Laws and Agreements    75
Section 4.8.    Franchises, FCC, State PUC and Certain Copyright Matters    75

(i)
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




Section 4.9.    Investment Company Status    76
Section 4.10.    Taxes    76
Section 4.11.    ERISA    77
Section 4.12.    Disclosure    77
Section 4.13.    Subsidiaries    77
Section 4.14.    Insurance    77
Section 4.15.    Labor Matters    78
Section 4.16.    Solvency    78
Section 4.17.    Federal Reserve Regulations    78
Section 4.18.    Use of Proceeds    78
Section 4.19.    Anti-Corruption Laws and Sanctions; Anti-Terrorism Laws    79
ARTICLE 5 CONDITIONS    79
Section 5.1.    Initial Conditions.    79
Section 5.2.    Conditions to Future Credit Events    81
ARTICLE 6 AFFIRMATIVE COVENANTS    82
Section 6.1.    Financial Statements and Other Information    82
Section 6.2.    Notices of Material Events    84
Section 6.3.    Existence; Conduct of Business    84
Section 6.4.    Payment and Performance of Obligations    85
Section 6.5.    Maintenance of Properties    85
Section 6.6.    Books and Records; Inspection Rights    85
Section 6.7.    Compliance with Laws    85
Section 6.8.    Environmental Compliance    85
Section 6.9.    Insurance    86
Section 6.10.    Casualty and Condemnation    86
Section 6.11.    Additional Subsidiaries    86
Section 6.12.    Information Regarding Collateral.    87
Section 6.13.    Further Assurances    87
Section 6.14.    Use of Proceeds    87
Section 6.15.    Maintenance of Ratings    88
ARTICLE 7 NEGATIVE COVENANTS    88
Section 7.1.    Indebtedness    88
Section 7.2.    Liens    90
Section 7.3.    Fundamental Changes    91
Section 7.4.    Investments    93
Section 7.5.    Acquisitions    94
Section 7.6.    Sale and Lease-Back Transactions    95
Section 7.7.    Dispositions    96
Section 7.8.    Restricted Payments    97
Section 7.9.    Prepayments    98
Section 7.10.    Transactions with Affiliates    98
Section 7.11.    Restrictive Agreements    99
Section 7.12.    Hedging Agreements    99
Section 7.13.    Amendment of Material Documents    100

(ii)
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




Section 7.14.    Ownership of Subsidiaries    100
Section 7.15.    Sanctions; Anti-Corruption Laws    100
Section 7.16.    Interest Coverage Ratio    100
Section 7.17.    Total Leverage Ratio    100
Section 7.18.    Senior Leverage Ratio    100
ARTICLE 8 EVENTS OF DEFAULT    101
ARTICLE 9 THE ADMINISTRATIVE AGENT    104
ARTICLE 10 MISCELLANEOUS    106
Section 10.1.    Notices    106
Section 10.2.    Waivers; Amendments    107
Section 10.3.    Expenses; Indemnity; Damage Waiver    110
Section 10.4.    Successors and Assigns    112
Section 10.5.    Survival    115
Section 10.6.    Counterparts; Integration; Effectiveness    115
Section 10.7.    Severability    116
Section 10.8.    Right of Setoff    116
Section 10.9.    Governing Law; Waiver of Jury Trial    116
Section 10.10.    Submission To Jurisdiction; Waivers    117
Section 10.11.    Headings    117
Section 10.12.    Interest Rate Limitation    117
Section 10.13.    Patriot Act    118
Section 10.14.    Confidentiality    118
Section 10.15.    Amendment and Restatement    119
Section 10.16.    No Fiduciary Duty    119
Section 10.17.    Savings Clause    120
ARTICLE 11 GUARANTEE    120
Section 11.1.    Guarantee; Fraudulent Transfer, Etc.; Contribution    120
Section 11.2.    Obligations Not Waived    122
Section 11.3.    Security    122
Section 11.4.    No Discharge or Diminishment of Guarantee    122
Section 11.5.    Defenses of Borrower Waived    123
Section 11.6.    Agreement to Pay; Subordination    123
Section 11.7.    Information    123
Section 11.8.    Termination    124
Section 11.9.    Additional Guarantors    124
Section 11.10.    Keepwell    124



(iii)
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




EXHIBITS:
Exhibit A    Form of Assignment and Acceptance
Exhibit B-1    Form of Revolving Loan Note
Exhibit B-2    Form of Existing Term Loan Note
Exhibit B-3    Form of Swingline Note
Exhibit B-4    Form of Term B Loan Note
Exhibit C    Form of Borrowing Request
Exhibit D    Form of Interest Election Request
Exhibit E-1    Form of Opinion of Sherman & Howard L.L.C.
Exhibit E-2    Form of Opinion of Stoel Rives LLP
Exhibit E-3    Form of Opinion of Borrower
Exhibit F    Form of Closing Certificate
Exhibit G    Form of Compliance Certificate
Exhibit H    Form of Solvency Certificate
Exhibit I    Form of Guarantee Supplement
Exhibit J    Form of Revolving Increase Supplement


SCHEDULES:
Schedule 1.1A    Commitments
Schedule 1.1B    List of Existing Letters of Credit
Schedule 4.6    Disclosed Matters
Schedule 4.8    List of Matters Affecting Authorizations
Schedule 4.13    List of Subsidiaries
Schedule 4.14    List of Insurance
Schedule 7.1    List of Existing Indebtedness
Schedule 7.2    List of Existing Liens
Schedule 7.4    List of Existing Investments
Schedule 7.10    List of Agreements with Affiliates
Schedule 7.11    List of Existing Restrictions







(iv)
1821445.29\C072091\0303228

--------------------------------------------------------------------------------

        

FOURTH AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT, dated as of February
2, 2015, among GCI HOLDINGS, INC., GCI, INC., the SUBSIDIARY GUARANTORS party
hereto, the LENDERS party hereto, MUFG UNION BANK, N.A., and SUNTRUST BANK, as
Co‑Syndication Agents, BANK OF AMERICA, N.A., as Documentation Agent, and CREDIT
AGRICOLE CORPORATE AND INVESTMENT BANK, as Administrative Agent.
RECITALS
This Fourth Amended and Restated Credit and Guarantee Agreement amends,
restates, replaces and supersedes, in its entirety, without a breach in
continuity and without constituting a novation, the Third Amended and Restated
Credit and Guarantee Agreement, dated as of April 30, 2013 (as amended to but
excluding the Fourth Restatement Closing Date (as defined below), the “Existing
Credit Agreement”), among the Borrower, the subsidiary guarantors party thereto,
the lenders party thereto, the other parties thereto and Credit Agricole CIB, as
the administrative agent.
The Borrower acknowledges that on the Fourth Restatement Closing Date (as
hereinafter defined), the Borrower has (1) Existing Revolving Loans (as
hereinafter defined) in the outstanding principal amount of $81,489,372.21, (1)
Existing Term Loans (as hereinafter defined) in the outstanding principal amount
of $240,000,000, and (1) no Add‑on Term Loans (as hereinafter defined).
For convenience, references to certain matters related to the period prior
hereto have been deleted.
Accordingly, the parties hereto agree as follows:
Article 1
DEFINITIONS
Section 1.1.    Defined Terms
As used in this Agreement, the following terms have the meanings specified
below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“ABR Floor” means 2.00%.
“Acquisition” has the meaning set forth in Section 7.5.
“ACS Wireless” means ACS Wireless, Inc., an Alaska corporation.
“Add‑on Term Loan” has the meaning set forth in the Existing Credit Agreement.

1821445.29\C072091\0303228

--------------------------------------------------------------------------------




“Additional Refinancing Lender” shall mean, at any time, any bank, financial
institution or other institutional lender or investor that agrees to provide any
portion of Credit Agreement Refinancing Debt pursuant to a Refinancing Amendment
in accordance with Section 2.14; provided that each Additional Refinancing
Lender shall be subject to the approval of (i) the Administrative Agent, such
approval not to be unreasonably withheld or delayed, to the extent that each
such Additional Refinancing Lender is not then an existing Lender, an Affiliate
of a then existing Lender or an Approved Fund, and (ii) the Borrower.
“Adjusted Operating Cash Flow” means, with respect to any Person, (1) Operating
Cash Flow of such Person adjusted, on a consistent basis, to give effect to each
acquisition, disposition and merger that occurred during the relevant period as
if each had occurred on the first day of such period, plus (1) additional costs
and expenses (including, without limitation, additional handset costs) of the
Borrower and the Subsidiaries incurred during the relevant period but prior to
the first anniversary of the Fourth Restatement Closing Date arising out of the
AWN Transaction and the Borrower’s business plan with respect to AWN, but not in
excess of $25,000,000, plus (1) costs and expenses of the Borrower and the
Subsidiaries incurred during the relevant period in connection with, and cost
savings and synergies to be realized within 12 months of the consummation of,
Acquisitions consummated pursuant to Section 7.5(e), provided that the Borrower
shall have delivered to the Administrative Agent a certificate of a Responsible
Officer setting forth such Responsible Officer’s good faith estimate, in
reasonable detail, of such reasonably anticipated costs, expenses, cost savings
and synergies, provided further that in no event shall the amount under this
clause (c) for the relevant period exceed 10% of Adjusted Operating Cash Flow
for such period immediately prior to giving effect to any adjustment pursuant to
this clause (c).
“Administrative Agent” means Credit Agricole CIB, in its capacity as
administrative agent for the Lenders hereunder, or any successor thereto
appointed pursuant to Article 9.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affected Sale” has the meaning set forth in Section 2.7(d).
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agents” means, collectively, the Administrative Agent, the Syndication Agent
and the Documentation Agent.
“Aggregate Increased Revolving Amount” has the meaning set forth in
Section 2.5(d)(B).
“Agreement” means this Fourth Amended and Restated Credit and Guarantee
Agreement, as amended, restated, supplemented or otherwise modified from time to
time.

2
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (iii) the One Month LIBO Rate plus
1%. Any change in the Alternate Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate or the One Month LIBO Rate shall be effective from
and including the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate or the One Month LIBO Rate, respectively.
“Amortization Event” has the meaning set forth in Section 2.7(c).
“Amortization Termination Event” has the meaning set forth in Section 2.7(c).
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Parent or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Margin” means:
(a)    (X) Prior to the Fourth Restatement Closing Date, the Applicable Margin
(as defined in the Existing Credit Agreement), and (Y) with respect to
Borrowings of Existing Facility Loans and Swingline Loans at all times from and
after the Fourth Restatement Closing Date, (i) with respect to each ABR
Borrowing and each Swingline Loan, the per annum rate equal to the percentage
set forth below under the heading “ABR Margin” during the applicable periods set
forth below, and (ii) with respect to each Eurodollar Borrowing and the fees
payable under Section 3.3(b)(i), the per annum rate equal to the percentage set
forth below under the heading “Eurodollar and LC Fee Margin” during the
applicable periods set forth below, provided that until the delivery pursuant to
Section 6.1(c) of the Compliance Certificate for the second full fiscal quarter
after the Fourth Restatement Closing Date, the Total Leverage Ratio shall
(solely for purposes of determining the Applicable Margin) be deemed to equal
the Total Leverage Ratio in effect immediately preceding the Fourth Restatement
Closing Date:
When the Total Leverage Ratio is:


ABR Margin
Eurodollar and LC Fee Margin
Less Than
Greater Than or Equal to
 
5.5:1.0
2.00%
3.00%
5.5:1.0
5.0:1.0
1.75%
2.75%
5.0:1.0
4.5:1.0
1.50%
2.50%
4.5:1.0
4.0:1.0
1.25%
2.25%
4.0:1.0
 
1.00%
2.00%



(b)    With respect to Borrowings consisting of Term B Loans (1) in the case of
Eurodollar Borrowings, 3.75% per annum, and (1) in the case of ABR Borrowings,
2.75% per annum.
Changes in the Applicable Margin resulting from a change in the Total Leverage
Ratio shall be based upon the Compliance Certificate most recently delivered
under Section 6.1(c) and shall

3
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




become effective on the date such Compliance Certificate is received by the
Administrative Agent. Notwithstanding anything to the contrary in this
definition, if the Borrower shall fail to deliver to the Administrative Agent a
Compliance Certificate on or prior to any date required hereby, then solely for
purposes of determining the “Applicable Margin”, the Total Leverage Ratio shall
be deemed to be greater than or equal to 5.5:1.0 from and including such date to
the date of receipt by the Administrative Agent of such certificate. In the
event that any financial statement or certification delivered pursuant to
Section 6.1 is shown to be inaccurate, and such inaccuracy, if corrected, would
have led to the application of a higher Applicable Margin for any period (an
“Applicable Period”) than the Applicable Margin applied for such Applicable
Period, the Borrower shall immediately (a) deliver to the Administrative Agent a
corrected compliance certificate for such Applicable Period, (b) determine the
Applicable Margin for such Applicable Period based upon the corrected compliance
certificate, and (c) immediately pay to the Administrative Agent for the benefit
of the Lenders the accrued additional interest and other fees owing as a result
of such increased Applicable Margin for such Applicable Period, which payment
shall be promptly distributed by the Administrative Agent to the Lenders
entitled thereto.
“Applicable Percentage” means, with respect to any Revolving Lender, the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment. If the Revolving Commitments have terminated or expired,
the Applicable Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments.
“Approved Debt” means Indebtedness incurred by the Parent or any subsidiary
thereof (other than NMTC Subsidiaries) (a) having a final stated maturity date
that is earlier than the Permitted Debt Maturity Date, and (b) in an aggregate
principal amount at any one time outstanding not in excess of $10,000,000.
“Approved Fund” means any Person (other than a natural person) that is primarily
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course and that is administered or managed
by (a) a Lender, (b) an Affiliate of a Lender or (c)(i) an entity or an
Affiliate of an entity that administers or manages a Lender or (ii) an entity or
an Affiliate of an entity that is the investment advisor to a Lender.
“Arrangers” means SunTrust Robinson Humphrey, Inc., Credit Agricole CIB, and
Merrill Lynch, Pierce, Fenner & Smith Incorporated, in their capacities as
Co-Lead Arrangers of the credit facility evidenced by this Agreement.
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.4(b)(iii)), and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form approved by the
Administrative Agent and the Borrower.
“Authorization” means, collectively, (a) any FCC License, (b) any Franchise, or
(c) any other franchise, franchise application, ordinance, agreement, permit,
license, order, certificate, registration, qualification, variance, license,
approval, permit or other form of permission, consent

4
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




or authority issued by the FCC, any State PUC, or any other Governmental
Authority regulating the ownership or operation of the Communications Business.
“AWN” means The Alaska Wireless Network, LLC, a Delaware limited liability
company.
“AWN Purchase Agreement” means the Purchase and Sale Agreement, dated as of
December 4, 2014, by and among Alaska Communications Systems Group, Inc., ACS
Wireless, Inc., GCI Communication Corp., GCI Wireless Holdings, LLC, General
Communication, Inc. and The Alaska Wireless Network, LLC pursuant to which GCI
Wireless will purchase all of ACS Wireless’ Equity Interests in AWN.
“AWN Transaction” means the acquisition by GCI Wireless of all of the AWN equity
interests held by ACS Wireless and subscribers, as contemplated by the AWN
Purchase Agreement.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means GCI Holdings, Inc., an Alaska Corporation.
“Borrowing” means Loans of the same Type and Class, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.
“Borrowing Request” means a Borrowing Request, substantially in the form of
Exhibit C.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Cash Equivalents” means:
(a)    securities issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality thereof (provided that
the full faith and credit of the United States is pledged in support thereof),
maturing not more than one year from the date of acquisition;
(b)    certificates of deposit, dollar time deposits and eurodollar time
deposits with maturities of one year or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case, with any Credit Party making such

5
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




deposits available in the ordinary course of business, First National Bank of
Alaska, Northrim Bank or any domestic commercial bank having capital and surplus
in excess of $500,000,000 and a rating at the time of acquisition thereof of
“P-2” or better from Moody’s or “A-2” or better from S&P;
(c)    repurchase obligations for underlying securities of the types described
in clauses (a) and (b) above entered into with any financial institution meeting
the qualifications specified in clause (b) above;
(d)    commercial paper issued by a corporation (other than an Affiliate of the
Borrower) rated at least “P-1” or higher from Moody’s or “A-1” or higher from
S&P, and in each case maturing within one year after the date of acquisition;
(e)    securities issued and fully guaranteed by any state, commonwealth or
territory of the United States, or by any political subdivision or taxing
authority thereof, rated at least “A2” by Moody’s or at least “A” by S&P and in
each case having maturities of not more than one year from the date of
acquisition; and
(f)    money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (e) of this definition
or cash.
“Cash Interest Expense” means, for any Person for any period, an amount equal to
(a) the interest expense (including, without limitation, the interest component
of Capital Lease Obligations) of such Person and its subsidiaries during such
period determined on a consolidated basis in accordance with GAAP, but without
taking into account any payments, accruals or other items whatsoever under or
with respect to any Interest Rate Derivative, minus (b) all payments (including,
without limitation, all initial payments, periodic payments and termination
payments) received by such Person and its subsidiaries during such period on a
consolidated basis under all Interest Rate Derivatives, plus (c) all payments
(including, without limitation, all initial payments, periodic payments and
termination payments) made by such Person and its subsidiaries during such
period on a consolidated basis under all Interest Rate Derivatives.
In the event that such Person incurs, assumes, guarantees or repays any
Indebtedness subsequent to the commencement of the period for which Cash
Interest Expense is being calculated, then Cash Interest Expense shall be
calculated giving pro forma effect to such incurrence, assumption, guarantee or
repayment of Indebtedness as if the same had occurred at the beginning of the
applicable period.
“Change in Control” means the occurrence of one or more of the following events:
(1) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions), but other than by way of merger or consolidation, of
all or substantially all of the assets of GCI or the Parent to any Person or
group of related Persons for purposes of Section 13(d) of the Securities
Exchange Act of 1934 (a “Group”), together with any Affiliates thereof (whether
or not otherwise in compliance with the provisions hereof) other than to the
Permitted Holders; (2) the approval by the holders of Equity Interests of GCI or
the Parent, as the case may be, of any plan or proposal for the liquidation or
dissolution of GCI or the Parent, as the case may be (whether or not otherwise
in compliance with the provisions hereof); (3) any Person or Group (other than
the Permitted Holders,

6
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




any entity formed for the purpose of owning Equity Interests of the Parent or
any direct or indirect wholly owned subsidiary of GCI) shall become the owner,
directly or indirectly, beneficially or of record, of shares representing more
than 50% of the aggregate ordinary voting power represented by Equity Interests
of GCI or the Parent; or (4) the failure of the Parent to own directly,
beneficially and of record, 100% of the aggregate voting power and economic
interests represented by the issued and outstanding Equity Interests of the
Borrower on a fully diluted basis.
“Change in Law” means (i) the adoption of any law, rule or regulation by any
Governmental Authority after the Fourth Restatement Closing Date, (ii) any
change in any law, rule or regulation or in the interpretation or application
thereof by any Governmental Authority after the Fourth Restatement Closing Date
or (iii) compliance by any Credit Party (or, for purposes of Section 3.5(b), by
any lending office of such Credit Party or by such Credit Party’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the Fourth
Restatement Closing Date; provided that notwithstanding anything herein to the
contrary, (a) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith, and (b) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.
“Class” means (i) when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans
under the Existing Revolving Facility, Existing Term Loans, Term B Loans, a
tranche of Incremental Term Loans, a Refinancing Series of Refinancing Revolving
Loans, a Refinancing Series of Refinancing Term Loans, Extended Term Loans from
the same Extension, Extended Revolving Loans from the same Extension, or
Swingline Loans and (ii) when used in reference to any Lender, refers to such
Lender in its capacity as a holder of Revolving Loans under the Existing
Revolving Facility, Existing Term Loans, Term B Loans, Incremental Term Loans of
a particular tranche, Refinancing Revolving Loans of a particular Refinancing
Series, Refinancing Term Loans of a particular Refinancing Series, Extended Term
Loans from a particular Extension or Revolving Term Loans from a particular
Extension, as applicable.
“CoBank” means CoBank, ACB.
“CoBank Equities” means, as of any date, any and all Equity Interests issued by
CoBank and held by one or more of the Loan Parties.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means any property of any Loan Party which, pursuant to any
Security Document, secures any or all of the Obligations.
“Commitment Fee Rate” means (X) prior to the Fourth Restatement Closing Date,
the Commitment Fee Rate (as defined in the Existing Credit Agreement), and (Y)
at all times from

7
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




and after the Fourth Restatement Closing Date, the per annum rate equal to the
percentage set forth below under the heading “Commitment Fee Rate” during the
applicable periods set forth below, provided that until the delivery pursuant to
Section 6.1(c) of the Compliance Certificate for the second full fiscal quarter
after the Fourth Restatement Closing Date, the Total Leverage Ratio shall
(solely for purposes of determining the Commitment Fee Rate) be deemed to equal
the Total Leverage Ratio in effect immediately preceding the Fourth Restatement
Closing Date:
When the Total Leverage Ratio is:
Commitment Fee Rate
Less Than
Greater Than or Equal to
 
4.5:1.0
0.500%
4.5:1.0
 
0.375%

Changes in the Commitment Fee Rate resulting from a change in the Total Leverage
Ratio shall be based upon the Compliance Certificate most recently delivered
under Section 6.1(c) and shall become effective on the date such Compliance
Certificate is received by the Administrative Agent. Notwithstanding anything to
the contrary in this definition, if the Borrower shall fail to deliver to the
Administrative Agent a Compliance Certificate on or prior to any date required
by Section 6.1(c), then solely for purposes of determining the “Commitment Fee
Rate”, the Total Leverage Ratio shall be deemed to be equal to or greater than
4.5:1.0 from and including such date to the date of receipt by the
Administrative Agent of such certificate.
“Commitments” means, collectively, the Revolving Commitments, the Term B Loan
Commitments and, if existing, the Incremental Term Commitments, the Refinancing
Revolving Commitments, the Refinancing Term Commitments, the Extended Revolving
Commitments and commitments with respect to Extended Term Loans.
“Communications Act” means the Federal Communications Act of 1934, and the rules
and regulations issued thereunder.
“Communications Business” means the cable (including without limitation cable
television), local access, wireline and wireless (whether fixed or mobile)
communications systems and other businesses (including long distance, data and
internet services) of the Borrower and the Subsidiaries (other than NMTC
Subsidiaries) generally.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
and the rules and regulations issued thereunder.
“Compliance Certificate” means a certificate, substantially in the form of
Exhibit G.
“Compliance Certificate Delivery Date” means the date on which a Compliance
Certificate is delivered to the Administrative Agent in accordance with
Section 6.1(c).

8
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




“Compliance Certificate Reference Date” means, with respect to each Compliance
Certificate delivered to the Administrative Agent in accordance with
Section 6.1(c), the end date of the fiscal period for the financial statements
to which such Compliance Certificate relates.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.
“Copyright Act” means The Copyright Act of 1976.
“Credit Agreement Refinancing Debt” means Indebtedness issued, incurred or
otherwise obtained (including by means of the extension or renewal of existing
Indebtedness) in exchange for, or to extend, renew, replace, repurchase, retire
or refinance, in whole or part, Revolving Loans, Existing Term Loans, Term B
Loans, Incremental Term Loans, Extended Term Loans or any then existing Credit
Agreement Refinancing Debt (“Refinanced Debt”); provided that (i) such
Indebtedness has a maturity no earlier than, and a Weighted Average Life to
Maturity equal to or greater than, the Refinanced Debt, (ii) such Indebtedness
shall not have a greater principal amount than the principal amount of the
related Refinanced Debt plus accrued interest, fees, premiums (if any) and
penalties thereon and reasonable fees and expenses associated with the
refinancing, (iii) such Indebtedness shall not be secured by any assets that do
not constitute Collateral, (iv) such Indebtedness is not at any time guaranteed
by any Subsidiaries other than Subsidiary Guarantors, (v) such Indebtedness
shall rank pari passu or junior in right of payment and of security (if any)
with the other Loans, (vi) such Refinanced Debt shall be repaid, repurchased,
retired, defeased or satisfied and discharged, and all accrued interest, fees,
premiums (if any) and penalties in connection therewith shall be paid, on the
date such Credit Agreement Refinancing Debt is issued, incurred or obtained,
(vii) such Indebtedness shall have such pricing (including interest rate
margins, rate floors, fees, premiums and funding discounts) and optional
prepayment terms as may be agreed by the Borrower and the Additional Refinancing
Lenders thereof, and (viii) the terms and conditions of such Indebtedness
(except as otherwise provided in clause (vii) above and with respect to pricing
(including interest rate margin, rate floors, fees, premiums and funding
discounts) and optional prepayment or redemption terms) are substantially
identical to, or are not materially more favorable, taken as a whole, to the
lenders or holders providing such Indebtedness (in the good faith determination
of the Borrower and the Administrative Agent) than those applicable to the
Refinanced Debt being refinanced (except for covenants or other provisions
applicable only to periods after the Latest Maturity Date at the time of
incurrence of such Indebtedness).
“Credit Agricole CIB” means Credit Agricole Corporate and Investment Bank and
its successors.
“Credit Parties” means the Administrative Agent, the Issuing Bank, the Swingline
Lender and the Lenders.
“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default under Article 8.

9
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent (and the Administrative Agent shall promptly notify the
parties hereto after making such determination), that has (1) failed to fund any
portion of its Loans or participations in Letters of Credit or Swingline Loans
within three Business Days of the date required to be funded by it hereunder,
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, (1) notified any Loan Party or any Credit Party in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement, unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied, (1) failed, three Business
Days after written request by the Administrative Agent or the Borrower (at any
time the Administrative Agent or the Borrower) shall have reasonably determined
that such Lender may fail to comply with the terms of this Agreement relating to
its obligations to fund prospective Loans or participations in then outstanding
Letters of Credit or Swingline Loans), to confirm it will comply with the terms
of this Agreement relating to such obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), (1) otherwise failed to pay over to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute,
or (1)(1) become or is insolvent or has a direct or indirect parent company that
has become or is insolvent or (1) become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, interim receiver, receiver and
manager, administrator, liquidator, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
direct or indirect parent company that has become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, interim receiver, receiver and
manager, administrator, liquidator, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment. For the
avoidance of doubt, the mere acquisition or maintenance by a Governmental
Authority of a Lender in and of itself will not cause a Lender to be a
“Defaulting Lender” as long as it does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets, or permits such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 4.6.
“Disqualified Equity” means any Equity Interest of any Person that, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder

10
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




thereof, in whole or in part, or requires or mandates payments or distributions,
on or prior to the date that is one year after the Term B Maturity Date;
provided, however, that an Equity Interest that would constitute Disqualified
Equity solely because the holders thereof have the right to require such Person
to repurchase or redeem such Equity Interests upon the occurrence of one or more
certain events shall not constitute Disqualified Equity if the terms of such
Equity Interest provide that such Person may not repurchase or redeem any such
Equity Interest unless such repurchase or redemption complies with Section 7.8.
The term “Disqualified Equity” shall also include any option, warrant or other
right that is convertible into Disqualified Equity or that is redeemable at the
option of the holder, or required to be redeemed, prior to the date that is one
year after the Term B Maturity Date.
“Documentation Agent” means Bank of America, N.A., in its capacity as a
documentation agent hereunder.
“dollars” or “$” refers to lawful money of the United States of America.
“Effective Yield” means, as of any date of determination (1) with respect to the
Term B Loans, the sum of (1) the higher of (x) the LIBO Rate on such date for a
deposit in Dollars with a maturity of one month and (y) the LIBO Floor, (1) the
Applicable Margin for Term B Eurodollar Borrowings, and (1) the amount of
original issue discount and upfront fees thereon (converted to yield assuming
the lesser of (x) a four year average life and (y) the remaining life to
maturity, and without any present value discount), but excluding the effect of
any arrangement, structuring, underwriting and syndication fees and other fees
payable in connection therewith that are not shared with and generally paid to
Term B Lenders, and (1) with respect to any other Indebtedness, the sum of
(1)(A) the fixed rate of interest therefor, or (B) if the rate of interest
applicable thereto is not a fixed rate, the sum of (I) the higher of (x) any
eurodollar base rate (or, if no eurodollar base rate, any other base rate then
applicable) for the calculation of interest thereon, and (y) any floor on such
base rate, and (II) any margin for the calculation of interest thereon based on
the applicable base rate, and (1) the amount of original issue discount and
upfront fees thereon (converted to yield assuming the lesser of (x) a four year
average life and (y) the remaining life to maturity, and without any present
value discount), but excluding the effect of any arrangement, structuring,
underwriting and syndication fees and other fees payable in connection therewith
that are not shared with and generally paid to the lenders with respect to such
Indebtedness.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority having the force or
effect of law or regulation, relating in any way to the environment,
preservation or reclamation of natural resources, or the management, release or
threatened release of any Hazardous Material.
“Environmental Liability” means, as to any Person, any liability, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of such Person directly or
indirectly resulting from or based upon (i) violation of any Environmental Law,
(ii) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (iii) exposure to any Hazardous Materials,
(iv) the release or threatened release of any Hazardous Materials into the
environment or (v) any contract, agreement

11
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
“Equity Interest” means (a) a share of corporate stock, a partnership interest,
a membership interest in a limited liability company, any interest that confers
on a Person the right to receive a share of the profits and losses of the
issuing Person and any other interest (other than to the extent constituting a
debt) that confers on a Person the right to receive a share of the distribution
of assets upon the liquidation of the issuing Person and (b) all warrants,
options or other rights to acquire any Equity Interest set forth in clause (a)
of this defined term (but excluding any debt security that is convertible into,
or exchangeable for, any such Equity Interest).
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” means (i) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (ii) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (iii)
the filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Plan; (iv) the incurrence by the Borrower or any ERISA Affiliate of any
liability under Title IV of ERISA with respect to the distress termination of
any Plan; (v) the receipt by the Borrower or any ERISA Affiliate from the PBGC
or a plan administrator of any notice relating to an intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan under Section 4042
of ERISA; (vi) the incurrence by the Borrower or any ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (vii) the receipt by the Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article 8.
“Excluded Collateral” means interests of the Borrower and the Subsidiary
Guarantors in (a) the following interests in Real Property (except to the extent
that a lien thereon may be perfected by the filing of a uniform commercial code
financing statement): (i) interests in Real Property owned or held by the
Borrower or any Subsidiary Guarantor on the Fourth Restatement Closing Date,
(ii) fee interests in Real Property acquired after the Fourth Restatement
Closing Date

12
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




not in excess of $20,000,0000 in respect of any individual parcel (or contiguous
parcels) of Real Property, or $40,000,000 in the aggregate, and (iii) leasehold
interests in Real Property, (b) patents, trademarks and copyrights (other than
any patents, trademarks and copyrights constituting Collateral immediately prior
to the Fourth Restatement Closing Date) not in excess of $10,000,000 in the
aggregate, (c) joint ventures (other than any joint ventures constituting
Collateral immediately prior to the Fourth Restatement Closing Date) not in
excess of $10,000,000 individually or $20,000,000 in the aggregate, and (d)
personal property acquired after the Fourth Restatement Closing Date not
included in the definition of “Collateral” as defined in the Security Agreement.
“Excluded Subsidiary” means United Utilities, Inc., an Alaska corporation,
Unicom, Inc., an Alaska corporation, United-KUC, Inc., an Alaska corporation,
GCI Community Development, LLC, an Alaska limited liability company, United2,
LLC, an Alaska limited liability company, Denali Media Juneau, Corp., an Alaska
corporation, Denali Media Southeast, Corp., an Alaska corporation, Denali Media
Anchorage, Corp., an Alaska corporation, each NMTC Subsidiary, any future
Subsidiary designated as an “Excluded Subsidiary” by the Borrower in a written
notice delivered to the Administrative Agent in accordance with Section 6.11,
and each existing and future subsidiary of each of the foregoing.
“Excluded Swap Obligations” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application of or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
“Excluded Taxes” means, with respect to any Credit Party or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
under any Loan Document, (i) net income or net profits, net worth, capital and
franchise Taxes imposed in lieu of net income Taxes imposed (A) by the United
States of America or by the jurisdiction (or any political subdivision thereof)
under the laws of which such recipient (or, in the case of a pass through
entity, any of its beneficial owners) is organized or in which its principal
office is located or, in the case of any Credit Party, in which its applicable
lending office is located or (B) as a result of a present or former connection
between such recipient or such beneficial owner thereof and the jurisdiction of
the Governmental Authority imposing such Tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from such recipient having executed, delivered or performed its
obligations or received a payment under, or enforced, any Loan Document), (ii)
any branch profits Taxes imposed by the United States of America or any similar
Tax imposed by any other jurisdiction in which such Loan Party is organized or
in which its principal office is located or, in the case of any Credit Party, in
which its applicable lending office is located, (iii) in the case of a Foreign
Lender, United States federal withholding Taxes, including backup

13
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




withholding Taxes, imposed on amounts payable to such Foreign Lender unless such
Taxes are imposed as a result of a change in the applicable statute, regulation
or treaty occurring after such Lender becomes a party hereto (or designates a
new lending office), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from such Loan Party with
respect to such Taxes pursuant to Section 3.7, (iv) Taxes resulting from a
Lender’s (or, in the case of a pass-through entity, any of its beneficial
owners’) failure to comply with Section 3.7(e) or (f), and (v) any United States
federal withholding taxes imposed under FATCA.
“Existing Credit Agreement” has the meaning set forth in the Recitals.
“Existing Facility Loan” means a Revolving Loan under the Existing Revolving
Facility or an Existing Term Loan.
“Existing Facility Maturity Date” means April 30, 2018.
“Existing Letter of Credit” means each letter of credit listed on Schedule 1.1B.
“Existing Revolving Facility” means the Revolving Commitments other than
Extended Revolving Commitments and Refinancing Revolving Commitments and the
Revolving Loans other than Extended Revolving Loans and Refinancing Revolving
Loans.
“Existing Revolving Loans” means Revolving Loans under and as defined in the
Existing Credit Agreement.
“Existing Term Lender” means a Lender that holds an Existing Term Loan.
“Existing Term Loan” means a Delayed Draw Term Loan (as defined in the Existing
Credit Agreement).
“Extended Revolving Commitment” has the meaning given to such term in
Section 2.15(a).
“Extended Revolving Loans” means Loans made to the Borrower pursuant to Extended
Revolving Commitments.
“Extended Term Loans” has the meaning given to such term in Section 2.15(a).
“Extending Revolving Lender” has the meaning given to such term in
Section 2.15(a).
“Extending Term Lender” has the meaning given to such term in Section 2.15(a).
“Extension” has the meaning given to such term in Section 2.15(a).
“Extension Amendment” means an amendment to this Agreement in connection with an
Extension as described in Section 2.15(c).

14
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




“Extension Offer” has the meaning given to such term in Section 2.15(a).
“Facilities” means, collectively, the following facilities: (1) the Existing
Term Loans, (1) the Term B Commitments and the Term B Loans, (1) Incremental
Term Commitments and Incremental Term Loans of the same Class, (1) the Existing
Revolving Facility, and (1) any other Class of Loans and any related
Commitments.
“Facility Amendment” means an Incremental Term Facility Amendment, a Revolving
Increase Supplement, a Refinancing Amendment or an Extension Amendment.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), and
any current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, any intergovernmental agreement entered into to implement such Sections of
the Internal Revenue Code, and any laws rules and practices adopted by a non-US
jurisdiction to effect any such intergovernmental agreement.
“FCC” means the Federal Communications Commission, or any Governmental Authority
succeeding to the functions thereof.
“FCC License” means any governmental approval or authorization issued by the FCC
pursuant to the Communications Act or otherwise that authorizes a Person to
transmit or receive radio waves, microwaves or other signals (whether
terrestrial or otherwise).
“Federal Funds Effective Rate” means, for any day, a rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that (i) if the day for which such rate is to
be determined is not a Business Day, the Federal Funds Effective Rate for such
day shall be such rate on such transactions on the next preceding Business Day
as so published on the next succeeding Business Day, and (ii) if such rate is
not so published for any day, the Federal Funds Effective Rate for such day
shall be the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by it.
“Financial Covenant Credit Exposure” means, with respect to any Lender at any
time, the sum of such Lender’s Revolving Credit Exposure and Term Loans for all
Financial Covenant Facilities.
“Financial Covenant Facility” means any Loan or Commitment under any Facility
other than a Non-Financial Covenant Facility.
“Financial Covenant Lender” means a Lender with a Commitment, or that holds a
Loan, under a Financial Covenant Facility.

15
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




“Financial Covenants” means the covenants set forth in Sections 7.16, 7.17 and
7.18.
“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer, controller, senior vice
president-finance or vice president-finance of such Person.
“Forecasts” has the meaning assigned to such term in Section 4.4(b).
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the applicable Loan Party is located. For
purposes of this definition, the United States of America, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.
“Fourth Restatement Closing Date” has the meaning assigned to such term in
Section 5.1.
“Franchises” means all franchises and franchise applications required in
connection with the Communications Business, other than FCC Licenses.
“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America.
“GCI” means General Communication, Inc., an Alaska corporation.
“GCI Wireless” means GCI Wireless Holdings, LLC, an Alaska limited liability
company.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof; (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. The amount of any
Guarantee of any guaranteeing person

16
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
is made and (b) the maximum amount for which such guarantor may be liable
pursuant to the terms of the instrument embodying such Guarantee in accordance
with GAAP. The term “guarantee” or “guaranteed” as a verb has a correlative
meaning thereto.
“Guarantee Supplement” means a Guarantee Supplement in the form of Exhibit I.
“Guarantors” means the Parent and the Subsidiary Guarantors.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price swap, cap, collar, hedging
or other like arrangement.
“High Ratio Condition” means, as of any date, that either (a) the Senior
Leverage Ratio exceeds 2.75:1.00, or (b) the Total Leverage Ratio exceeds
5.70:1.00.
“Incremental Amount” means, as of the date of any increase of the Revolving
Commitments pursuant to Section 2.5(d) or the making of any Incremental Term
Loan, (1) $200,000,000, plus (1) after the utilization of amounts provided for
in clause (a), an amount which, after giving effect to such increase of the
Revolving Commitments or making of such Incremental Term Loan would not cause
the Senior Leverage Ratio to be more than 2.50:1.00 as of the last day of the
most recently ended period of four fiscal quarters of the Borrower for which
financial statements have been delivered to the Administrative Agent pursuant to
Section 6.1, determined on the date of such increase in the Revolving
Commitments or the making of such Incremental Term Loans, as the case may be,
after giving effect to any such increase and incurrence on a pro forma basis,
and, in each case, (x) excluding, for purposes of determining the Senior
Leverage Ratio, the cash proceeds of any such Incremental Term Loans and the
cash proceeds of any substantially contemporaneous Revolving Loan, and (y)
assuming that the Revolving Commitments are fully drawn.
“Incremental Term Commitments” means commitments of one or more Incremental Term
Lenders to a tranche of an Incremental Term Facility as set forth in the
relevant Incremental Term Facility Amendment.
“Incremental Term Facilities” has the meaning specified in Section 2.13(a).
“Incremental Term Facility Amendment” has the meaning specified in
Section 2.13(d).

17
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




“Incremental Term Lender” has the meaning specified in Section 2.13(d).
“Incremental Term Loan Maturity Date” means, with respect to any Incremental
Term Loan Facility, the final maturity date applicable to the Incremental Term
Loans thereunder.
“Incremental Term Loans” has the meaning specified in Section 2.13(a).
“Indebtedness” of any Person means, without duplication, (i) all obligations of
such Person for borrowed money, (ii) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (iii) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (iv) all obligations of such Person in respect
of the deferred purchase price of property (excluding accounts payable incurred
in the ordinary course of business), (v) all Indebtedness of others secured by
(or for which the holder of such Indebtedness has an existing right to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (vi) all Guarantees by
such Person of Indebtedness of others, (vii) all Capital Lease Obligations of
such Person, (viii) all obligations, contingent or otherwise, of such Person as
an account party in respect of letters of credit and letters of guaranty, (ix)
all obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, and (x) Disqualified Equity. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitee” has the meaning assigned to such term in Section 10.3(b).
“Interest Coverage Ratio” means, as of any date, the ratio of (i) Adjusted
Operating Cash Flow of the Parent to (ii) Cash Interest Expense of the Parent,
in each case for the most recently completed four fiscal quarters in respect of
which a Compliance Certificate has been delivered in accordance with
Section 6.1(c).
“Interest Election Request” means an Interest Election Request, substantially in
the form of Exhibit D.
“Interest Expense” means, for any Person for any period, the interest expense
(including, without limitation, the interest component of Capital Lease
Obligations) of such Person and its subsidiaries during such period determined
on a consolidated basis in accordance with GAAP.
“Interest Payment Date” means (1) with respect to each ABR Loan, the last day of
each March, June, September and December, (1) with respect to each Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Loan with an Interest
Period of more than three months duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months duration after the
first day of such Interest Period, (1) with respect to each Existing Facility
Loan, the Existing Facility Maturity

18
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




Date, (1) with respect to each Term B Loan, the Term B Maturity Date, and (1)
with respect to each Swingline Loan, the day that such Swingline Loan is
required to be repaid pursuant to Section 2.6(a), and (vi) with respect to each
Incremental Term Loan, Refinancing Revolving Loan, Refinancing Term Loan,
Extended Revolving Loan and Extended Term Loan, the Maturity Date with respect
to such Loan.
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending one month, two months, three
months or six months thereafter, as the Borrower may elect, or such other period
as each Lender affected thereby may agree in each such Lender’s sole discretion,
provided that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless, in the case of any Interest Period of at least one month,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
and (ii) any Interest Period of at least one month that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.
“Interest Rate Derivative” means any interest rate swap, cap or collar
agreement.
“Investments” has the meaning assigned to such term in Section 7.4.
“IRU” shall mean any agreement whereby one Person grants the exclusive and
irrevocable right to use conduit, dark fiber, lit fiber (including associated
electronic and/or optical components) or other telecommunications network
facilities owned by such Person to another Person for such other Person’s own
network use, but not the right to physical possession and control of such
facilities, and without regard to whether such agreement should be characterized
as a lease or as a conveyance of an ownership interest.
“Issuing Bank” means Credit Agricole CIB, in its capacity as the issuer of
Letters of Credit.
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn amount of all outstanding Letters of Credit at such time plus
(ii) the aggregate amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of the Borrower at such time. The LC Exposure of any
Lender at any time shall be its Applicable Percentage of the total LC Exposure
at such time.
“LC Termination Date” means the Existing Facility Maturity Date, unless extended
pursuant to a Facility Amendment signed by the Issuing Bank.

19
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity date applicable to any Term Loan hereunder at such time, including the
latest maturity date of any Existing Term Loan, any Term B Loan, any Incremental
Term Loan, or any Refinancing Term Loan, in each case as extended in accordance
with this Agreement from time to time.
“Lenders” means the Persons listed on Schedule 1.1A and any other Person that
shall have become a party hereto pursuant to the terms and provisions of
Section 10.4, pursuant to an Assignment and Acceptance or pursuant to a Facility
Amendment, other than any such Person that ceases to be a party hereto pursuant
to the terms and provisions of Section 10.4 pursuant to an Assignment and
Acceptance or upon payment in full of such Lender’s Loans and all other sums
owing to such Lender under the Loan Documents (whether or not then due) and the
termination of such Lender’s Commitments. Unless the context otherwise requires,
the term “Lenders” includes the Swingline Lender.
“Letter of Credit” means (i) any letter of credit (and any successive renewals
thereof) issued pursuant to this Agreement and (ii) any Existing Letter of
Credit.
“LIBO Floor” means 1.00%.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on the Reuters “LIBOR01” screen displaying interest
rates for Dollar deposits in the London interbank market (or on any successor or
substitute page on such screen) at approximately 11:00 a.m., London time two
Business Days prior to the commencement of such Interest Period, as the rate for
Dollar deposits in the London interbank market with a maturity comparable to
such Interest Period, provided that in the event such rate does not appear on
such screen (or on any successor or substitute page on such screen or otherwise
on such screen), the “LIBO Rate” with respect to such Eurodollar Borrowing
during such Interest Period shall be determined by reference to such other
comparable publicly available service for displaying interest rates applicable
to Dollar deposits in the London interbank market as may be selected by the
Administrative Agent, provided further that in the absence of such availability,
the “LIBO Rate” shall be determined by reference to the rate at which Dollar
deposits of $1,000,000 in immediately available funds for a maturity comparable
to such Interest Period are offered by the principal office of the
Administrative Agent to leading banks in the London interbank market at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, provided further that in the event the
principal office of the Administrative Agent is not making such offers, “LIBO
Rate” shall mean such other rate reflecting the Lenders’ cost of funds as
determined by the Administrative Agent using any reasonable or prevailing
method.
“Lien” means, with respect to any asset, (i) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (ii) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement relating to such asset and
(iii) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.
“Loan Documents” means this Agreement, the Notes, the documentation in respect
of each Letter of Credit, each Facility Amendment and the Security Documents.

20
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




“Loan Parties” means the Borrower, the Parent and the Subsidiary Guarantors.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Majority A Lenders” means, at any time, Lenders having Revolving Commitments
under the Existing Revolving Facility and outstanding Existing Term Loans
representing greater than 50% of the sum of the aggregate Revolving Commitments
under the Existing Revolving Facility and outstanding Existing Term Loans of all
Lenders.
“Majority Facility Lenders” means, with respect to (1) the Existing Term Loans,
the holders of more than 50% of the aggregate unpaid principal amount of the
Existing Term Loans, (1) the Term B Commitments and the Term B Loans, the
holders of more than 50% of the aggregate unpaid principal amount of the Term B
Loans, (1) the Incremental Term Commitments and Incremental Term Loans of the
same Class, the holders of more than 50% of the aggregate unpaid principal
amount of the Incremental Term Loans of such Class, (1) the Revolving
Commitments and the Revolving Loans of the same Class, the holders of more than
50% of the aggregate Revolving Commitments of such Class, and (1) any other
Class of Term Loans, the holders of more than 50% of the aggregate unpaid
principal amount of the Term Loans of such Class.
“Margin Stock” has the meaning assigned to such term in Regulation U.
“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, properties, operations, or financial condition of the Borrower and the
Subsidiaries (other than NMTC Subsidiaries), taken as a whole, or (ii) the
rights of, or remedies available to, any Credit Party, under the Loan Documents.
“Material Obligations” means Indebtedness (other than Indebtedness under the
Loan Documents) of any one or more of the Parent, the Borrower or any Subsidiary
in an aggregate principal amount exceeding $50,000,000. For purposes of
determining Material Obligations, the “principal amount” of the obligations of
any Person in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) such Person would be
required to pay if such Hedging Agreement were terminated at such time.
“Materials” has the meaning assigned to such term in Section 10.1.
“Maturity Date” means (1) with respect to the Existing Term Loans, the Existing
Facility Maturity Date, (1) with respect to the Term B Loans, the Term B
Maturity Date, (1) with respect to any Class of Incremental Term Loans, the
Incremental Term Loan Maturity Date applicable to such Class, (1) with respect
to the Revolving Commitments under the Existing Revolving Facility, the Existing
Facility Maturity Date, (1) with respect to any Class of Extended Term Loans or
Extended Revolving Commitments, the final maturity date as specified in the
applicable Extension Amendment, and (1) with respect to any Class of Refinancing
Term Loans or Refinancing Revolving Commitments, the final maturity date as
specified in the applicable Refinancing Amendment.

21
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




“Minimum Extension Condition” has the meaning given to such term in
Section 2.15(b).
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgages” means the mortgages, deeds of trust, assignments of leases and rents
and other security documents (if any) delivered pursuant to this Agreement with
respect to Real Property, each in form and substance reasonably satisfactory to
the Administrative Agent.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA, and to which the Borrower or an ERISA Affiliate is making, is
obligated to make or has made or been obligated to make, contributions on behalf
of participants who are or were employed by any of them.
“Net Income” means, with respect to any Person for any period, the net income of
such Person and its subsidiaries during such period determined on a consolidated
basis in accordance with GAAP (without deduction for minority interests).
“Net Proceeds” shall mean (X) with respect to any sale or other disposition of
assets or any casualty event or condemnation, the aggregate amount of cash
received by the Borrower or any Subsidiary Guarantor, including, (a) any cash
received in respect of any non-cash proceeds, but only as and when received, (b)
in the case of a casualty, insurance proceeds, and (c) in the case of a
condemnation or similar event, condemnation awards and similar payments, net of
(i) amounts reserved, if any, for taxes payable with respect to the transaction,
(ii) transaction fees, commissions, discounts, costs and out-of-pocket expenses
properly attributable to the transaction, (iii) the principal amount of any
Indebtedness (other than the Loans) that is secured by assets subject to the
transaction and that is repaid in connection therewith, and (iv) any reserve for
adjustments in respect to the transaction established in accordance with GAAP,
and (Y) in connection with any incurrence of Indebtedness, the cash proceeds
received from such incurrence, net of attorneys’ fees, investment banking fees,
accountants’ fees, underwriting discounts and commissions and other customary
fees and expenses actually incurred in connection therewith.
“New Excluded Subsidiary” has the meaning assigned to such term in Section 6.11.
“New Included Subsidiary” has the meaning assigned to such term in Section 6.11.
“New Subsidiary” has the meaning assigned to such term in Section 6.11.
“NMTC Subsidiaries” means Terra GCI Investment Fund, LLC, a Missouri limited
liability company, Terra GCI 2 Investment Fund, LLC, a Missouri limited
liability company, Terra GCI 2-USB Investment Fund, LLC, a Missouri limited
liability company, Terra GCI 3 Investment Fund, LLC, a Missouri limited
liability company, each investment fund that becomes a Subsidiary after the
Third Restatement Closing Date in connection with a Permitted NMTC Transaction,
and each subsidiary of each of the foregoing that is a Subsidiary.

22
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




“Non-Consenting Lender” has the meaning assigned to such term in
Section 10.2(c).
“Non-Financial Covenant Facility” means (a) the Term B Loans, and (b) any Loan
or Commitment under any other Facility that, pursuant to its Facility Amendment,
does not contain the Financial Covenants, provided that any such Facility
(including the Term B Loans) that is amended to contain the Financial Covenants
shall cease to be a Non-Financial Covenant Facility on the date that such
amendment becomes effective and such Facility becomes subject to the Financial
Covenants.
“Non‑Financial Covenant Lender” means a Lender with a Commitment, or that holds
a Loan, under a Non‑Financial Covenant Facility.
“Non-US Lender” has the meaning assigned to such term in Section 3.7(f).
“Notes” means, to the extent issued pursuant to Section 2.8(d), promissory notes
evidencing the Loans substantially in the form of (1) Exhibit B-1, in the case
of any Revolving Loan, (1) Exhibit B-2, in the case of any Existing Term Loan,
(1) Exhibit B-3, in the case of any Swingline Loan, (1) Exhibit B-4 in the case
of any Term B Loan, or (1) the appropriate exhibit attached to the relevant
Facility Amendment.
“Obligations” has the meaning assigned to such term in the Security Agreement.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.
“One Month LIBO Rate” means as of any date, the rate appearing on the Reuters
“LIBOR01” screen displaying interest rates for Dollar deposits in the London
interbank market (or on any successor or substitute page on such screen) at
approximately 11:00 a.m., London time two Business Days prior to such date, as
the rate for one month Dollar deposits in the London interbank market, provided
that in the event such rate does not appear on such screen (or on any successor
or substitute page on such screen or otherwise on such screen), the “One Month
LIBO Rate” shall be determined by reference to such other comparable publicly
available service for displaying one month interest rates applicable to Dollar
deposits in the London interbank market as may be selected by the Administrative
Agent, provided further that in the absence of such availability, the “One Month
LIBO Rate” shall be determined by reference to the rate at which one month
Dollar deposits of $1,000,000 in immediately available funds are offered by the
principal office of the Administrative Agent to leading banks in the London
interbank market at approximately 11:00 a.m., London time, two Business Days
prior to such date, provided further that in the event the principal office of
the Administrative Agent is not making such offers, “One Month LIBO Rate” shall
mean such other rate reflecting the Lenders’ cost of funds as reasonably
determined by the Administrative Agent using any reasonable or prevailing
method.
“Operating Cash Flow” means, for any Person for any period, (a) Net Income of
such Person for such period, plus (b) without duplication and to the extent
deducted in determining such Net Income, the sum of (i) Interest Expense for
such period, (ii) provision for income taxes

23
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




for such period, (iii) the aggregate amount attributable to depreciation and
amortization for such period, (iv) the aggregate amount of other non‑cash
charges for such period, (v) the aggregate amount of all non-cash compensation
paid to directors, officers and employees, and (vi) the aggregate amount of
extraordinary or non-recurring charges during such period, minus (c) without
duplication and to the extent added in determining such Net Income, the
aggregate amount of extraordinary, non-operating and non-recurring additions to
income during such period (including IRUs that do not provide for periodic
payments to be made at least semi-annually during the term of such transaction
in proportion to the availability of capacity).
“Other Refinancing Condition” means, in connection with any issuance of Other
Replacement Debt in respect of any of the Senior Notes, the following condition
shall be required to be satisfied substantially simultaneously with the
incurrence of such Other Replacement Debt: such Senior Notes shall have been (a)
paid in full, (b) defeased in accordance with the terms of the indenture for
such Senior Notes, (c) called for redemption in accordance with the indenture
for such Senior Notes and an amount (in the form required, if any) as shall be
sufficient to pay the entire principal of, premium, if any, and interest on such
Senior Notes on the applicable redemption date (the “Segregated Funds”) shall
have been (i) irrevocably deposited with the trustee for such Senior Notes, in
trust, for the benefit of the holders of the Senior Notes, (ii) irrevocably
deposited into an escrow with the Administrative Agent or its designee, such
escrow to be on terms and conditions reasonably satisfactory to the
Administrative Agent, such escrowed amounts to be used only for the purpose of
paying the principal of, premium, if any, and interest on such Senior Notes on
the applicable redemption date, or (iii) any combination of clauses (i) and (ii)
immediately above, or (d) any combination of clauses (a), (b) or (c) immediately
above.
“Other Refinancing Indebtedness” means, with respect to any Indebtedness, any
other Indebtedness that renews, refinances or replaces such Indebtedness;
provided that (1) the only obligors under such renewal, refinancing or
replacement Indebtedness are Persons that were obligors under the Indebtedness
being renewed, refinanced or replaced, (2) if the Indebtedness being renewed,
refinanced or replaced is subordinated in right of payment to the Obligations,
such renewal, refinancing or replacement Indebtedness shall be subordinated in
right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
renewed, refinanced or replaced, (3) such renewal, refinancing or replacement
shall not increase the principal amount of such Indebtedness (other than with
respect to any accrued interest, premiums, fees or expenses payable in
connection with such renewal, refinancing or replacement, and any original issue
discount in connection therewith, provided that the aggregate sum of all such
accrued interest, premiums, fees, expenses and original issue discount shall not
exceed in the aggregate an amount equal to 10% of the Indebtedness being
renewed, refinanced or replaced), (4) such renewal, refinancing or replacement
Indebtedness has a final stated maturity date equal to or later than the final
stated maturity date of the Indebtedness being renewed, refinanced or replaced
and (5) such renewal, refinancing or replacement Indebtedness has a Weighted
Average Life to Maturity equal to or longer than the Weighted Average Life to
Maturity of the Indebtedness being renewed, refinanced or replaced.
“Other Replacement Debt” means senior unsecured debt of the Parent that meets
the following criteria: (i) such debt constitutes Other Refinancing
Indebtedness, (ii) such debt does not

24
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




require any payment or prepayment (including without limitation any sinking fund
or similar payment) of principal prior to the Permitted Debt Maturity Date other
than pursuant to mandatory prepayment requirements not materially more
restrictive than those applicable to the Senior Notes, with such changes thereto
as shall be reasonably acceptable to the Administrative Agent, and (iii) the
affirmative covenants, negative covenants and events of default applicable
thereto shall not be materially more restrictive in substance, when taken as a
whole, than those applicable to the Indebtedness being refinanced, unless
reasonably acceptable to the Administrative Agent.
“Other Taxes” means any and all current or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, the Loan Documents.
“Parent” means GCI, Inc., an Alaska Corporation.
“Participant” has the meaning assigned to such term in Section 10.4(d).
“Patriot Act” has the meaning assigned to such term in Section 10.13.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Cash” means, as of any date, cash and Cash Equivalents of the
Borrower and the Subsidiary Guarantors to the extent (1) not in excess of
$50,000,000, and (1) subject to no Lien other than Permitted Encumbrances within
the meaning of clauses (a), (e) and/or (i) of such defined term and/or any Lien
permitted pursuant to Section 7.2(a).
“Permitted Debt Maturity Date” means the date that is 180 days after the Latest
Maturity Date.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 6.4;
(b)    landlords’, vendors’, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 60 days or are being contested in compliance with Section 6.4;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)    pledges and deposits to secure the performance of bids, government, trade
and other similar contracts (other than contracts for the payment of money),
leases, subleases, statutory obligations and surety, stay, appeal, indemnity,
performance or other similar bonds or obligations and other obligations of a
like nature, and deposits or pledges in lieu of such bonds or

25
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




obligations, or to secure such bonds or obligations, or to secure letters of
credit in lieu of or supporting the payment of such bonds or obligations, in
each case in the ordinary course of business;
(e)    judgment and attachment liens in respect of judgments that do not
constitute an Event of Default under clause (k) of Article 8;
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances
on, and other imperfections of title with respect to, real property imposed by
law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property or materially interfere with the ordinary conduct of business
of the Borrower and the Subsidiaries;
(g)    Liens on the assets of any Subsidiary Guarantor in favor of the Borrower
or any other Subsidiary Guarantor, Liens on assets of the Borrower in favor of
any Subsidiary Guarantor, and Liens on assets of any Excluded Subsidiary in
favor of any other Excluded Subsidiary;
(h)    Liens on Margin Stock to the extent that a prohibition on such Liens
would violate Regulation U;
(i)    Liens in favor of collecting or payor banks or securities intermediaries
having a right of setoff, revocation, refund or chargeback with respect to money
or instruments of the Parent, the Borrower or any Subsidiary on deposit with or
in possession of such bank or in a security account of such security
intermediary, or arising under or pursuant to general banking conditions;
(j)    Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease, license or sublicense or concession agreement
permitted by this Agreement;
(k)    Liens arising from precautionary Uniform Commercial Code financing
statements regarding operating leases;
(l)    (i) receipt of progress payments and advances from customers in the
ordinary course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof and (ii) Liens relating to purchase orders and
other agreements entered into with customers or suppliers of the Borrower or any
Subsidiary in the ordinary course of business;
(m)    Liens solely on any cash earnest money deposits made by the Borrower or
any Subsidiary in connection with an Investment permitted by Section 7.4;
(n)    Liens deemed to exist in connection with Investments permitted by
Section 7.4(a) that constitute repurchase obligations;
(o)    (i) deposits securing liability to insurance carriers under insurance or
self-insurance arrangements in respect of such obligations and (ii) pledges and
deposits securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of

26
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty, liability, director and officer or other insurance to the
Parent, the Borrower or any Subsidiary;
(p)    Liens securing obligations (other than obligations representing
Indebtedness for money borrowed) under reciprocal easement or similar agreements
entered into in the ordinary course of business of the Parent, the Borrower or
any Subsidiary;
(q)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements entered into by the Parent, the Borrower or any Subsidiary
in the ordinary course of business; and
(r)    statutory Liens on the CoBank Equities in favor of CoBank.
“Permitted Holders” means (i) Ronald Duncan and his estate, spouse, ancestors,
lineal descendants and the trustee of any bona fide trust of which the foregoing
are the sole beneficiaries and (ii) the General Communication, Inc. Employee
Stock Purchase Plan.
“Permitted NMTC Debt” means Indebtedness incurred pursuant to Section 7.1(h).
“Permitted NMTC Transactions” means (a) the New Markets Tax Credit transactions
consummated by GCI and its subsidiaries prior to the Third Restatement Closing
Date (the “Existing NMTC Transactions”) and (b) additional New Markets Tax
Credit transactions consummated after the Third Restatement Closing Date on
terms and conditions substantially similar to those relating to the Existing
NMTC Transactions (except that all debt owed by the relevant investment funds
thereunder shall be payable to the Borrower or a Subsidiary Guarantor, the
Borrower or such Subsidiary Guarantor, as the case may be, may guarantee or
indemnify tax indemnification obligations of the project borrower and Excluded
Subsidiaries may invest in such transactions) or otherwise reasonably acceptable
to the Administrative Agent.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” shall mean Intralinks or another similar electronic system.
“Pledge Agreement” means the Second Amended and Restated Pledge Agreement, dated
as of the Third Restatement Closing Date, between the Parent and the
Administrative Agent, for the benefit of the Secured Parties.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Credit Agricole CIB as its prime commercial lending rate at its
principal office in New York City; each change in the Prime Rate being effective
from and including the date such change is

27
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




publicly announced as being effective. The Prime Rate is not intended to be
lowest rate of interest charged by Credit Agricole CIB in connection with
extensions of credit to borrowers.
“Proposed Change” has the meaning assigned to such term in Section 10.2(c).
“Public Lender” shall have the meaning assigned to such term in Section 10.1.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Loan Party as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another Person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Real Estate Collateral Requirement” means the requirement that, with respect to
each owned Real Property required to be subject to a Mortgage hereunder, the
Administrative Agent shall have received (each in form and substance
satisfactory to the Administrative Agent):
(a) a Mortgage duly executed and delivered by the relevant Loan Party that is
the record owner of such Real Property, in form for recording in the recording
office of the jurisdiction where such Real Property to be encumbered thereby is
situated, in favor of the Administrative Agent for the benefit of the Secured
Parties (in such number of copies as the Administrative Agent shall have
requested), together with such other instruments as shall be necessary or
appropriate (in the reasonable judgment of the Administrative Agent) to create a
Lien under applicable law, all of which shall be in form and substance
reasonably satisfactory to Administrative Agent, which Mortgage and other
instruments shall be effective to create and/or maintain a Lien on such Real
Property, subject to no Liens other than Liens permitted under Section 7.2
applicable to such Real Property;
(b) to the extent that Lenders would be required by federal law and regulations
regarding flood insurance (including the National Flood Insurance Reform Act of
1994) to obtain the same in connection with obtaining such Mortgage: (i) a ‘life
of loan’ flood hazard determination, and (ii) as applicable, evidence of flood
insurance and an acknowledged borrower notice, for such Real Property;
(c) a fully paid policy of title insurance (or marked binding pro forma having
the same effect of a title insurance policy) in the form reasonably approved by
the Administrative Agent insuring the Lien of the Mortgage encumbering such Real
Property as a valid Lien (subject to this clause (c)) on such Real Property and
fixtures described therein, which policy of title insurance (or marked binding
pro forma having the same effect of a title insurance policy) shall be in an
amount reasonably satisfactory to the Administrative Agent and shall (i) be
issued by a title insurance company selected by the Borrower and reasonably
satisfactory to the Administrative Agent, (ii) include such coinsurance and
reinsurance arrangements (with provisions for direct access) as shall be
reasonably acceptable to the Administrative Agent, (iii) have been supplemented
by such endorsements or affirmative insurance, if available, as shall be
reasonably requested by the

28
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




Administrative Agent, and (iv) contain no exceptions to title other than
exceptions for Liens permitted under Section 7.2 and other exceptions reasonably
acceptable to the Administrative Agent;
(d) evidence reasonably acceptable to the Administrative Agent of payment by the
Borrower of all title insurance premiums, search and examination charges,
mortgage, filing and recording taxes, fees and related charges required for the
recording of such Mortgage;
(e) if the Administrative Agent or Lenders holding more than 50% of the Total
Credit Exposure of all Lenders of all Classes that are beneficiaries of such
Real Property Collateral, taken as a whole, reasonably determine that they are
required by law or regulation to have appraisals prepared in respect of any such
Real Property, the Borrower will cooperate with the Administrative Agent in
obtaining appraisals which satisfy the applicable requirements of the Real
Estate Appraisal Reform Amendments of the Financial Institution Reform, Recovery
and Enforcement Act of 1989, as amended, or any other law or regulation and
which shall otherwise be in form and substance reasonably satisfactory to the
Administrative Agent, and the Borrower shall pay all reasonable fees and
expenses incurred by the Administrative Agent in connection therewith;
(f) all such other documents, instruments or items (including UCC fixture
filings) as shall be reasonably necessary in the opinion of the Administrative
Agent (or its counsel) to create a valid and perfected mortgage Lien on such
Real Property subject only to Liens permitted under Section 7.2, including such
affidavits and instruments of indemnifications by the Borrower and the relevant
Subsidiary as shall be reasonably required to induce such title company to issue
the policy or policies (or commitment) and endorsements contemplated in clause
(c) above; and
(g) customary opinions (addressed to the Administrative Agent and the Lenders)
of local counsel for the relevant Loan Party (i) in the state in which such Real
Property is located, with respect to the enforceability and perfection of the
Mortgage covering such Real Property and any related fixture filings in form and
substance reasonably satisfactory to the Administrative Agent and (ii) if
requested by the Administrative Agent, in the state in which such Loan Party is
organized and formed, with respect to, among other matters, the valid existence,
corporate power and authority of such Loan Party in the granting of such
Mortgage.
“Real Property” means, collectively, all right, title and interest of the
Borrower or any Subsidiary in and to any and all parcels of real property owned
by the Borrower or any Subsidiary together with all improvements and appurtenant
fixtures, easements and other property and rights incidental to the ownership,
lease or operation thereof.
“Refinanced Debt” has the meaning set forth in the defined term Credit Agreement
Refinancing Debt.
“Refinancing Amendment” shall mean an amendment to this Agreement executed by
each of (a) the Borrower, (b) the Administrative Agent, and (c) each Additional
Refinancing Lender thereunder.
“Refinancing Revolving Commitments” shall mean one or more Classes of revolving
credit commitments hereunder that result from a Refinancing Amendment.

29
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




“Refinancing Revolving Loans” shall mean one or more revolving loans hereunder
that result from a Refinancing Amendment.
“Refinancing Series” shall mean all Refinancing Revolving Commitments,
Refinancing Term Loans or Refinancing Term Commitments that are established
pursuant to the same Refinancing Amendment (or any subsequent Refinancing
Amendment to the extent such Refinancing Amendment expressly provides that the
Refinancing Revolving Commitments, Refinancing Term Loans or Refinancing Term
Commitments provided for therein are intended to be a part of any previously
established Refinancing Series) and that provide for the same effective yield
and amortization schedule.
“Refinancing Term Commitments” shall mean one or more term loan commitments
hereunder that fund Refinancing Term Loans of the same Class pursuant to a
Refinancing Amendment.
“Refinancing Term Loans” shall mean one or more term loans hereunder that result
from a Refinancing Amendment.
“Register” has the meaning assigned to such term in Section 10.4(c).
“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees
and advisors of such Person and such Person’s Affiliates.
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing greater than 50% of the sum of the aggregate Total Credit Exposures
of all Lenders. Notwithstanding anything to the contrary herein contained, each
Non-Financial Covenant Lender, solely in its capacity as a Non-Financial
Covenant Lender, with respect to any matter requiring the vote of Lenders
pursuant to the exercise of any remedy under the last paragraph of Article 8
arising from an Event of Default under any Financial Covenant, shall,
automatically and without further action on the part of such Non‑Financial
Covenant Lender, the Borrower or the Administrative Agent, be deemed to have
voted its Total Credit Exposure (other than its Financial Covenant Credit
Exposure), and each such Non-Financial Covenant Lender irrevocably instructs the
Borrower, each other Lender and the Administrative Agent to treat as voted, in
the same proportion as the allocation of voting with respect to such matter by
Financial Covenant Lenders (other than in their capacity as Non‑Financial
Covenant Lenders) so long as such Non‑Financial Covenant Lender is treated in
connection with the exercise of such right or taking of such action on the same
basis as, and in a

30
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




manner no less favorable to such Non‑Financial Covenant Lender than, the
Financial Covenant Lenders.
“Required Revolving Lenders” means, at any time, Lenders having Total Revolving
Credit Exposures representing greater than 50% of the sum of the aggregate Total
Revolving Credit Exposures of all Lenders.
“Responsible Officer” means, with respect to any Person, any of the chief
executive officer, president, chief financial officer (or similar title) or
treasurer (or similar title) of such Person.
“Restricted Payment” means, as to any Person, (i) any dividend or other
distribution by such Person (whether in cash, securities or other property) with
respect to any Equity Interest issued by such Person, (ii) any payment (whether
in cash, securities or other property), including any sinking fund or similar
deposit, by such Person on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interest or any
option, warrant or other right to acquire any such Equity Interest, (iii) any
payment of any management, consulting, administrative or other similar fee by
such Person to any Affiliate thereof to the extent that such fee is in excess of
the amount that such Person could have obtained for similar service on an “arm’s
length” basis from an unrelated third party, and (iv) any payment of principal
or interest or any purchase, redemption, retirement, acquisition or defeasance
of or with respect to any Indebtedness of any Affiliate of such Person.
“Revolving Availability Period” means (1) for the Existing Revolving Facility,
the period from and including the Fourth Restatement Closing Date to but
excluding the earlier of the Existing Facility Maturity Date and the date of
termination of the Revolving Commitments therefor, and (1) with respect to
Refinancing Revolving Loans and Extended Revolving Loans, as set forth in the
applicable Facility Amendment or such earlier date that the Revolving
Commitments therefor are terminated.
“Revolving Commitment” means, with respect to each Lender having a Revolving
Commitment under a Facility, the commitment of such Lender to make or maintain
Revolving Loans and to acquire participations in Letters of Credit and Swingline
Loans thereunder in an aggregate outstanding amount not exceeding the amount of
such Lender’s Revolving Commitment as set forth, with respect to the Existing
Revolving Facility, on Schedule 1.1A, in the Facility Amendments executed and
delivered by such Lender, the Borrower and the Administrative Agent, and in each
Assignment and Acceptance pursuant to which such Lender shall have assumed such
Revolving Commitment, as applicable, as such commitment may be reduced or
increased from time to time pursuant to Section 2.5, pursuant to assignments by
or to such Lender pursuant to Section 10.4 or upon the expiration thereof. The
amount of each Lender’s Revolving Commitment under the Existing Revolving
Facility on the Fourth Restatement Closing Date is set forth on such
Schedule 1.1A. The aggregate amount of the Revolving Commitments under the
Existing Revolving Facility on the Fourth Restatement Closing Date is
$150,000,000.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the aggregate outstanding principal amount of such Lender’s Revolving
Loans plus its LC Exposure and Swingline Exposure at such time.

31
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




“Revolving Increase Supplement” means an increase supplement in substantially
the form of Exhibit J.
“Revolving Lender” means a Lender with a Revolving Commitment.
“Revolving Loan” means (1) an Existing Revolving Loan, and (1) a Loan referred
to in Section 2.1(a) and made pursuant to Section 2.4.
“S&P” means Standard & Poor’s Financial Services, LLC.
“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (including, at the time of this
Agreement, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Parties” means the “Secured Parties” as defined in the Security
Agreement.
“Security Agreement” means the Second Amended and Restated Security Agreement,
dated as of the Third Restatement Closing Date, among the Borrower, the
Subsidiary Guarantors and the Administrative Agent, for the benefit of the
Secured Parties.
“Security Documents” means (a) the Security Agreement, (b) the Pledge Agreement,
and (c) each other security agreement, instrument or other document executed or
delivered pursuant to this Agreement or any agreement referred to in clauses (a)
or (b) above to secure any of the Obligations.
“Segregated Funds” has the meaning set forth in the defined term Other
Refinancing Condition.
“Senior Debt” means, as of any date, (1) the aggregate principal amount of all
Indebtedness of the Borrower and the Subsidiaries that would be reflected as
liabilities on a consolidated balance sheet of the Borrower and the Subsidiaries
as of such date prepared in accordance with GAAP, minus (1) Permitted NMTC Debt
to the extent included therein, minus (1) Permitted Cash.

32
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




“Senior Leverage Ratio” means, as of any date, the ratio of (i) Senior Debt on
such date to (ii) Adjusted Operating Cash Flow of the Borrower for the most
recently completed four fiscal quarters in respect of which a Compliance
Certificate has been delivered in accordance with Section 6.1(c).
“Senior Notes” means the 8 5/8% Senior Notes due 2019 of the Parent and the 6 ¾%
Senior Notes due 2021 of the Parent (the “2021 Senior Notes”).
“Significant Transaction” means each of the following, regardless of whether any
requirement under Section 6.1(e) with respect thereto shall have been satisfied
(other than transactions by NMTC Subsidiaries (and not involving the Parent or
any of its subsidiaries) to the extent not reasonably expected to result in a
Material Adverse Effect):
(a)     any transaction referred to in Section 7.3(a)(i),
(b)     any transaction referred to in Section 7.3(a)(iii) which is not
otherwise permitted by Section 7.3,
(c)     any Acquisition by the Parent or any of its subsidiaries other than from
the Parent or any of its subsidiaries for which the aggregate consideration
payable by the Parent and its subsidiaries is in excess of $100,000,000,
(d)     any transaction (i) referred to in Section 7.5(e) which is not otherwise
permitted by Section 7.5, and (ii) for which the aggregate consideration payable
by the Borrower and the Subsidiaries is in excess of $50,000,000, or
(e)     any sale, transfer, lease or other disposition of assets by the Parent
or any of its subsidiaries other than to the Parent or any of its subsidiaries
for which the aggregate fair market value of the property of the Parent and its
subsidiaries subject thereto is in excess of $100,000,000.
“State Law” means any state law pertaining to or regulating intrastate and local
telecommunications services, or any successor statute or statutes thereto, and
all State Regulations pursuant to such State Law.
“State PUC” means any state public utility commission or any other state
commission, agency, department board or authority with responsibility for
regulating intrastate and local telecommunications services.
“State Regulations” means all rules, regulations, written policies, orders and
decisions of any State PUC.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50%

33
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




of the ordinary voting power is or, in the case of a partnership, more than 50%
of the general partnership interests are, as of such date, owned, controlled or
held by the parent or one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Borrower.
“Subsidiary Guarantor” means any Subsidiary that is a party to this Agreement
and executes and delivers the applicable Security Documents.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total principal amount of
Swingline Loans outstanding at such time.
“Swingline Interest Period” means, subject to the provisions of Section 2.6(a),
with respect to any Swingline Loan requested by the Borrower, the period
commencing on the date of Borrowing with respect to such Swingline Loan and
ending not in excess of ten days thereafter, as selected by the Borrower in its
irrevocable Borrowing Request, provided, however, that (i) if any Swingline
Interest Period would otherwise end on a day that is not a Business Day, such
Swingline Interest Period shall be extended to the next succeeding Business Day,
and (ii) the Borrower shall select Swingline Interest Periods so as not to have
more than three different Swingline Interest Periods outstanding at any one
time.
“Swingline Lender” means Credit Agricole CIB, in its capacity as lender of
Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.10.
“Swingline Termination Date” means the Existing Facility Maturity Date, unless
extended pursuant to a Facility Amendment signed by the Swingline Lender.
“Syndication Agent” means MUFG Union Bank, N.A. and Suntrust Bank, each in its
capacity as a co-syndication agent hereunder.
“Taxes” means any and all current or future taxes, levies, imposts, duties,
deductions, charges or withholdings now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority including any interest,
additions to, tax or penalties applicable thereto.
“Term B Loan Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make a Term B Loan on the Fourth Restatement Closing Date
in an aggregate outstanding amount not exceeding the amount of such Lender’s
Term B Loan Commitment as set forth on Schedule 1.1A. The amount of each
Lender’s Term B Loan Commitment on the Fourth

34
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




Restatement Closing Date is set forth on such Schedule 1.1A. The aggregate
amount of the Term B Loan Commitment on the Fourth Restatement Closing Date is
$275,000,000.
“Term B Lender” means a Lender with a Term B Loan Commitment or that holds a
Term B Loan.
“Term B Loan” means a Loan referred to in Section 2.1(f) and made on the Fourth
Restatement Closing Date.
“Term B Loan Refinancing” means (1) any optional prepayment or refinancing, in
whole or in part, of the Term B Loans with the proceeds of any other term loans,
including any Incremental Term Loans or new or additional term loans under this
Agreement, whether incurred directly or by way of the conversion of Term B Loans
into a new Class of replacement term loans under this Agreement, having an
Effective Yield that is lower than the Effective Yield of the Term B Loans,
other than in connection with a Permitted Refinancing Transaction, (b) any
amendment to this Agreement that reduces the Effective Yield of the Term B
Loans, other than in connection with a Permitted Refinancing Transaction, or (c)
any mandatory prepayment of Term B Loans made pursuant to Section 2.7(e). For
purposes hereof, “Permitted Refinancing Transaction” means a transaction that
involves (1) a Change in Control, (1) an initial public offering of securities
by the Borrower or the Parent, or (1) an increase to the Revolving Commitments
pursuant to Section 2.5(d) or the incurrence of an Incremental Term Loan, in
either case in connection with an Acquisition permitted by Section 7.5 or an
Acquisition that is not permitted by the terms of this Agreement.
“Term B Loan Repricing Transaction” means any Term B Loan Refinancing (1) that
occurs prior to the sixth month anniversary of the Fourth Restatement Closing
Date, and (1) the primary purpose of which shall be to lower the Effective Yield
of the Term B Loan. Any determination by the Administrative Agent with respect
to whether a Term B Loan Repricing Transaction shall have occurred shall be
conclusive and binding on all Lenders holding Term B Loans.
“Term B Maturity Date” means the earlier to occur of (1) the date that is the
seventh anniversary of the Fourth Restatement Closing Date and (1) if the 2021
Senior Notes are not refinanced or repaid in full prior to the date that is 180
days prior to the stated maturity date of the 2021 Senior Notes, such date.
“Term Loan” means an Existing Term Loan, a Term B Loan, an Incremental Term
Loan, a Refinancing Term Loan or an Extended Term Loan.
“Third Restatement Closing Date” means April 30, 2013.
“Total Credit Exposure” means, with respect to any Lender at any time, the sum
of such Lender’s Revolving Credit Exposure, unused Commitments and outstanding
Term Loans.
“Total Debt” means, (1) as of any date, the aggregate principal amount of all
Indebtedness of the Parent and its subsidiaries that would be reflected as
liabilities on a consolidated balance sheet of the Parent and its subsidiaries
as of such date prepared in accordance with GAAP,

35
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




minus (1) Permitted NMTC Debt to the extent included therein, minus (1)
Permitted Cash. Notwithstanding anything to the contrary contained in this
defined term, for any period of 45 consecutive days, the Borrower may elect,
upon prior written notice to the Administrative Agent, to subtract from Total
Debt on any date of calculation thereof during such period an amount equal to
the principal portion of the Segregated Funds that, as of such date of
calculation, has not been applied to the repayment of the Senior Notes.
“Total Leverage Ratio” means, as of any date, the ratio of (i) Total Debt as of
such date to (ii) Adjusted Operating Cash Flow of the Parent for the most
recently completed four fiscal quarters in respect of which a Compliance
Certificate has been delivered in accordance with Section 6.1(c).
“Total Revolving Credit Exposure” means, with respect to any Lender at any time,
the sum of such Lender’s Revolving Credit Exposure and unused Revolving
Commitment.
“Towers” means any cellular telephone site owned, leased or operated by any of
the Loan Parties where antennae and electronic communications equipment are
placed.
“Transactions” means (i) the execution and delivery by each Loan Party of each
Loan Document to which it is a party on the Fourth Restatement Closing Date,
(ii) the initial borrowing of the Loans and the issuance of any Letters of
Credit on the Fourth Restatement Closing Date, (iii) the other transactions
contemplated to occur on the Fourth Restatement Closing Date (other than the AWN
Transaction), and (iv) the payment of premiums, fees, interest, commissions and
expenses in connection with each of the foregoing.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to, in the case of (i) a Borrowing other than a
Swingline Borrowing, the LIBO Rate or the Alternate Base Rate or (ii) a
Swingline Borrowing, the Alternate Base Rate.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment, by (ii) the then outstanding principal amount of
such Indebtedness.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
Section 1.2.    Classification of Loans and Borrowings
For purposes of this Agreement, Loans may be classified and referred to by Class
(e.g., a “Term B Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and
Type (e.g., a “Eurodollar Term B Loan”). Borrowings may also be classified and
referred to by Class (e.g., a

36
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




“Term B Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or by Class and
Type (e.g., a “Eurodollar Term B Borrowing”).
Section 1.3.    Terms Generally
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified,
(ii) any definition of or reference to any law shall be construed as referring
to such law as from time to time amended and any successor thereto and the rules
and regulations promulgated from time to time thereunder, (iii) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (iv) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (v) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (vi) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights. Any reference to an
“applicable Lender” shall mean, in the case of any Class of Borrowings, Lenders
with that particular Class of Loans or Commitments or, in the case of Swingline
Loans and Letters of Credit, Revolving Lenders with respect to the Facility
pursuant to which Swingline Loans were made or Letters of Credit Issued.
Section 1.4.    Accounting Terms; GAAP
Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time, provided that, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the Fourth Restatement Closing Date in GAAP
or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Lenders required therefor
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith. Unless the context otherwise requires, any reference to
a fiscal period shall refer to the relevant fiscal period of the Borrower.

37
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




ARTICLE 2    
THE CREDITS
Section 2.1.    Commitments and Loans
(a)    Revolving Loans. Prior to the Fourth Restatement Closing Date, each
Existing Revolving Lender made Existing Revolving Loans to the Borrower. The
outstanding principal amount of the Existing Revolving Loans on the Fourth
Restatement Closing Date is $81,489,372.21. Subject to the terms and conditions
set forth herein, each Lender having a Revolving Commitment with respect to a
Facility agrees to make Revolving Loans with respect to such Facility to the
Borrower in dollars from time to time during the Revolving Availability Period
for such Facility in an aggregate principal amount that will not result in such
Lender’s Revolving Credit Exposure with respect to such Facility exceeding such
Lender’s Revolving Commitment for such Facility. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Revolving Loans.
(b)    Existing Term Loans. Prior to the Fourth Restatement Closing Date, each
Existing Term Lender made Existing Term Loans to the Borrower. The outstanding
principal amount of the Existing Term Loans on the Fourth Restatement Closing
Date is $240,000,000. Existing Term Loans repaid or prepaid in whole or in part
may not be reborrowed.
(c)    [Reserved].
(d)    Add‑on Term Loans. Prior to the Fourth Restatement Closing Date, no
Add‑on Term Loans were made.
(e)    MFN Applicable Margin. If as of any date the interest rate margin then
applicable to any ABR Incremental Term Loan (other than an Incremental Term Loan
constituting an increase in the Term B Loans or an Incremental Term Loan having
terms substantially identical to the Term B Loans except with respect to
currency, pricing (including interest rate margins, rate floors, fees, premiums
and funding discounts) and, subject to not maturing prior to the Term B Loans or
having a greater rate of amortization than the Term B Loans, the maturity and
amortization schedule) (the “ABR MFN Margin”) would, without giving effect to
this Section 2.1(e), exceed the Applicable Margin applicable to ABR Revolving
Borrowings under the Existing Revolving Facility and ABR Existing Term Loan
Borrowings by 0.50% or more, then notwithstanding anything to the contrary
contained in the defined term “Applicable Margin”, the Applicable Margin for
each ABR Revolving Borrowing under the Existing Revolving Facility, each ABR
Existing Term Borrowing and each Swingline Loan shall instead be equal to the
ABR MFN Margin. If as of any date the interest rate margin then applicable to
any Eurodollar Incremental Term Loan (other than an Incremental Term Loan
constituting an increase in the Term B Loans or an Incremental Term Loan having
terms substantially identical to the Term B Loans except with respect to
currency, pricing (including interest rate margins, rate floors, fees, premiums
and funding discounts) and, subject to not maturing prior to the Term B Loans or
having a greater rate of amortization than the Term B Loans, the maturity and
amortization schedule) (the “Eurodollar MFN Margin”) would, without giving
effect to this Section 2.1(e), exceed the Applicable Margin applicable to
Eurodollar Revolving Borrowings under the Existing Revolving Facility and
Eurodollar Existing Term Loan

38
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




Borrowings by 0.50% or more, then notwithstanding anything to the contrary
contained in the defined term “Applicable Margin”, the Applicable Margin for
each Eurodollar Revolving Borrowing under the Existing Revolving Facility and
each Eurodollar Existing Term Loan Borrowing and for any fee payable under
Section 3.3(b)(i) shall instead be equal to the Eurodollar MFN Margin.
Notwithstanding anything to the contrary herein contained, no amendment,
modification or waiver of any provision of this Section 2.1(e) shall be
permitted without the written consent of the Majority A Lenders.
(f)    Term B Loans. Subject to the terms and conditions set forth herein, each
Lender having a Term B Loan Commitment agrees to make Term B Loans to the
Borrower in dollars on the Fourth Restatement Closing Date in an aggregate
principal amount that will not result in such Lender’s Term B Loan exceeding
such Lender’s Term B Loan Commitment. If for any reason the full amount of such
Lender’s Term B Loan Commitment is not fully drawn on the Fourth Restatement
Closing Date, the undrawn portion thereof shall automatically be terminated.
Amounts borrowed under this Section 2.1(f) and repaid or prepaid in whole or in
part may not be reborrowed.
(g)    Other Term Loans. Subject to the terms and conditions set forth herein,
each Incremental Term Lender agrees, severally and not jointly, if such
Incremental Term Lender has so committed pursuant to Section 2.13, to make
Incremental Term Loans to the Borrower in an aggregate principal amount not to
exceed its Incremental Term Commitment and otherwise on the terms and subject to
the conditions set forth in the Incremental Term Facility Amendment to which
such Lender is a party. Subject to the terms and conditions set forth herein,
each Refinancing Term Lender agrees, severally and not jointly, if such
Refinancing Term Lender has so committed pursuant to Section 2.14, to make
Refinancing Term Loans to the Borrower in an aggregate principal amount not to
exceed its Refinancing Term Commitment and otherwise on the terms and subject to
the conditions set forth in the Refinancing Amendment to which such Lender is a
party. Subject to the terms and conditions set forth herein, each Extending Term
Lender agrees, severally and not jointly, if such Extending Term Lender has so
committed pursuant to Section 2.15, to make Extended Term Loans to the Borrower
in an aggregate principal amount not to exceed its Commitment with respect
thereto and otherwise on the terms and subject to the conditions set forth in
the Extension Amendment to which such Lender is a party. Term Loans which are
prepaid or repaid in whole or in part may not be reborrowed.
Section 2.2.    Loans and Borrowings
(a)    Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans from the same Facility made by the Revolving Lenders ratably in
accordance with their respective Revolving Commitments under such Facility, and
each Term Loan shall be made as part of a Borrowing consisting of Term Loans
from the same Facility made by the Term Lenders ratably in accordance with their
respective Commitments to make Term Loans under such Facility. The failure of
any applicable Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder, provided that the
Commitments of the applicable Lenders are several, and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

39
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




(b)    Subject to Section 3.4, each Borrowing shall be comprised entirely of
Loans of the same Class and Type, in each case as the Borrower may request in
accordance herewith; provided that each Swingline Loan shall be an ABR Loan.
Each applicable Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan,
provided that any exercise of such option shall not (i) affect the obligation of
the Borrower to repay such Loan in accordance with the terms of this Agreement
or (ii) increase any cost or expense to the Borrower or impose any additional
withholding requirement on the Borrower.
(c)    At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in a minimum amount of $1,000,000 and in integral
multiples of $500,000. At the time that each ABR Borrowing is made, such
Borrowing shall be in a minimum amount of $1,000,000 and in integral multiples
of $500,000, provided that an ABR Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the total Revolving
Commitments for a Facility, in an aggregate amount that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.9(e) or in
an aggregate amount that is required to finance the reimbursement of a Swingline
Loan as contemplated by Section 2.10(c), and an ABR Term Borrowing may be in an
aggregate amount that is equal to the entire unused Commitments to make Term
Loans under a Facility. Each Swingline Loan shall be in an amount that is agreed
upon by the Borrower, the Administrative Agent and the Swingline Lender.
Borrowings of more than one Type may be outstanding at the same time, provided
that there shall not at any time be more than a total of 12 Eurodollar
Borrowings outstanding.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date for the Loans comprising such Borrowing.
Section 2.3.    Requests for Borrowings
(a)    To request a Borrowing, the Borrower shall notify the Administrative
Agent of such request by telephone or e-mail (i) in the case of a Eurodollar
Borrowing, not later than 2:00 p.m., New York City time, three Business Days
before the date of the proposed Borrowing or (ii) in the case of an ABR
Borrowing, not later than 2:00 p.m., New York City time, on the date of the
proposed Borrowing. Each such telephonic or e-mail borrowing request shall be
irrevocable and shall be confirmed by no later than 3:00 p.m., New York City
time, on the date of such request by hand delivery, e-mail or facsimile to the
Administrative Agent of a copy of a written Borrowing Request signed by the
Borrower. Each such telephonic or e‑mail borrowing request and written Borrowing
Request shall specify the following information in compliance with Section 2.2:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    the Facility under which such Borrowing is to be made;

40
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




(iv)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(v)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(vi)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.4.
(b)    If no election as to the Type of Borrowing is specified, then the
requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurodollar Borrowing, then the Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each applicable Lender of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.
Section 2.4.    Funding of Borrowings
(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 4:00
p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders; provided
that Swingline Loans shall be made as provided in Section 2.10. Subject to
Section 5.2, the Administrative Agent will make such Loans available to the
Borrower by promptly crediting or otherwise transferring the amounts so
received, in like funds, to an account of the Borrower designated by the
Borrower in the applicable Borrowing Request, provided that ABR Revolving Loans
made to finance the reimbursement of an LC Disbursement as provided in
Section 2.9(e) shall be remitted by the Administrative Agent to the Issuing
Bank. Notwithstanding anything contained in this Section 2.4(a), Borrower,
Administrative Agent, and the Term B Lenders may agree that the Term B Loans be
funded in such other manner as such parties may agree.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to 3:00 p.m., New York City time, on the date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with Section 2.4(a) or
Section 2.9(e) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender agrees to pay to the Administrative Agent forthwith
on demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing. If such Lender’s share
of such Borrowing is not made available to the Administrative Agent by such
Lender within three Business Days after the date of such Borrowing, the

41
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




Administrative Agent shall give notice of such fact to the Borrower and the
Administrative Agent shall also be entitled to recover such amount with interest
thereon at the rate per annum otherwise applicable to such Borrowing, on demand,
from the Borrower. Nothing herein shall be deemed to limit the rights of the
Administrative Agent or the Borrower against any Defaulting Lender.
Section 2.5.    Termination, Reduction and Increase of Commitments
(a)    Unless previously terminated, (1)the Revolving Commitments under the
Existing Revolving Facility shall terminate on the Existing Facility Maturity
Date, and the Term B Loan Commitments shall terminate after the making of the
Term B Loans on the Fourth Restatement Closing Date, (ii) any Incremental Term
Commitments of a Class shall terminate on the making of the Incremental Term
Loans of such Class, (iii) any Refinancing Term Commitments of a Class shall
terminate on the making of the Refinancing Term Loans of such Class, (iv) each
Class of Refinancing Revolving Commitments shall terminate on the date specified
in the Refinancing Amendment for such Class, (v) each Class of Extended
Revolving Commitments shall terminate on the date specified in the Extension
Amendment for such Class, and (vi) any Commitments for Extended Term Loans of a
Class shall terminate on the making of the Extended Term Loans of such Class.
(b)    The Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments under a Facility, provided that (i) the Borrower shall not
terminate or reduce the Revolving Commitments if, after giving effect to any
concurrent prepayment of the Revolving Loans under such Facility in accordance
with Section 2.7, the sum of the Revolving Credit Exposures for such Facility
would exceed the total Revolving Commitments for such Facility, and (ii) each
such reduction of the Revolving Commitments shall be in a minimum amount of
$5,000,000 and in integral multiples of $1,000,000.
(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce Revolving Commitments under paragraph (b) of this Section at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable, provided that a notice of termination of
Revolving Commitments delivered by the Borrower may state that such notice is
conditioned upon the occurrence or non-occurrence of any event specified therein
(including the effectiveness of other credit facilities), in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Each reduction, and any termination, of Revolving Commitments shall be
permanent, and each such reduction shall be made ratably among the applicable
Lenders (other than a Defaulting Lender) in accordance with their respective
applicable Revolving Commitments.
(d)    The Borrower may at any time and from time to time, at its sole cost,
expense and effort, request any one or more of the Lenders (other than a
Defaulting Lender), an Affiliate of a Lender (other than a Defaulting Lender) or
an Approved Fund of a Lender (other than a Defaulting Lender) to increase its
Revolving Commitment or to provide a new Revolving Commitment, as the case may
be (the decision to be within the sole and absolute discretion of such Lender,
Affiliate or

42
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




Approved Fund) under a Facility, or any other Person reasonably satisfactory to
the Administrative Agent, the Issuing Bank and the Swingline Lender to provide a
new Revolving Commitment, by submitting a Revolving Increase Supplement duly
executed by the Borrower and each such Lender, Affiliate, Approved Fund or other
Person, as the case may be, to the Administrative Agent. If such Revolving
Increase Supplement is in all respects reasonably satisfactory to the
Administrative Agent, the Administrative Agent shall execute such Revolving
Increase Supplement and deliver a copy thereof to the Borrower and each such
Lender, Affiliate, Approved Fund or other Person, as the case may be. Upon
execution and delivery of such Revolving Increase Supplement by the
Administrative Agent, (i) in the case of each such Lender, such Lender’s
Revolving Commitment under such Facility shall be increased to the amount set
forth in such Revolving Increase Supplement, (ii) in the case of each such
Affiliate, Approved Fund or other Person, such Affiliate, Approved Fund or other
Person shall thereupon become a party hereto and shall for all purposes of the
Loan Documents be deemed a “Lender” having a Revolving Commitment under such
Facility as set forth in such Revolving Increase Supplement, and (iii) in each
case, the Revolving Commitment under such Facility of such Lender, Affiliate,
Approved Fund or such other Person, as the case may be, shall be as set forth in
the applicable Revolving Increase Supplement; provided, however, that:
(A)    [Reserved];
(B)    immediately after giving effect thereto, the sum of the increases to the
Revolving Commitments pursuant to this Section 2.5(d) after the Fourth
Restatement Closing Date (the “Aggregate Increased Revolving Amount”) plus the
amount of the Incremental Term Loans made to the Borrower shall not exceed the
Incremental Amount;
(C)    [Reserved];
(D)    each such increase when aggregated with any contemporaneous Incremental
Term Loans or Incremental Term Commitments made pursuant to Section 2.13 shall
be in an amount not less than $25,000,000 and in an integral multiple of
$1,000,000;
(E)    if Revolving Loans would be outstanding under the applicable Facility
immediately after giving effect to each such increase, then simultaneously with
such increase (1) each such Lender, each such Affiliate, Approved Fund or other
Person and each other Lender under such Facility shall be deemed to have entered
into a master assignment and acceptance agreement, in form and substance
substantially similar to Exhibit A, pursuant to which each such other Lender
shall have assigned to each such Lender and each such Affiliate, Approved Fund
or other Person a portion of its Revolving Loans necessary to reflect
proportionately the Revolving Commitments as adjusted in accordance with this
Section 2.5(d), and (2) in connection with such assignment, each such Lender and
each such Affiliate, Approved Fund or other Person shall pay to the
Administrative Agent, for the account of the other Lenders, such amount as shall
be necessary to appropriately reflect the assignment to it of Revolving Loans,
and in connection with such master assignment each such other Lender may treat
the assignment of Eurodollar Borrowings as a prepayment of such Eurodollar
Borrowings for purposes of Section 3.6; and

43
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




(F)    each such Affiliate, Approved Fund or other Person shall have delivered
to the Administrative Agent and the Borrower all forms, if any, that are
required to be delivered by such Affiliate, Approved Fund or other Person
pursuant to Section 3.7.
Section 2.6.    Repayment of Loans
(a)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each applicable Lender (i) the unpaid principal amount
of each Existing Facility Loan (other than each Swingline Loan) on the Existing
Facility Maturity Date, and (ii) the unpaid principal amount of each Swingline
Loan on the earliest to occur of the last day of the Swingline Interest Period
applicable thereto, the tenth Business Day immediately preceding the Swingline
Termination Date, and the date on which the Swingline Loans shall become due and
payable pursuant to the provisions hereof, whether by acceleration or otherwise,
provided that on each date that a Revolving Borrowing is made, the Borrower
shall repay all Swingline Loans then outstanding.
(b)    The unpaid principal amount of each Term B Loan shall be payable (1) in
an amount equal to 0.25% of the original principal amount of such Term B Loan on
the last Business Day of each March, June, September and December of each year,
commencing on the first such date following the first complete calendar quarter
following the Fourth Restatement Closing Date, and (1) in full on the Term B
Loan Maturity Date.
(c)    The unpaid principal amount of each Incremental Term Loan, Refinancing
Term Loan and Extended Term Loan shall be payable in such amounts and on such
dates, if any, as shall be set forth in the applicable Facility Amendment.
Section 2.7.    Prepayment of Loans
(a)    The Borrower shall have the right at any time and from time to time to
prepay any Revolving Borrowing in whole or in part, or prepay Existing Term
Loans and/or Term B Loans, in whole or in part, subject to the requirements of
this Section. The Borrower shall have the right at any time and from time to
time to prepay Incremental Term Loans, Refinancing Term Loans and/or Extended
Term Loans of any Class in whole or in part subject to any restrictions set
forth in the Facility Amendment applicable to such Class. Each voluntary or
mandatory prepayment of Existing Term Loans under this Section 2.7 shall be
applied (i) pro rata among each Existing Term Loan then outstanding, and (ii)
for each Existing Term Loan, to reduce the remaining installments payable
thereon pro rata. Each voluntary or mandatory prepayment of Term B Loans under
this Section 2.7 shall be applied (i) pro rata among each Term B Loan then
outstanding, and (ii) for each Term B Loan, to reduce the remaining installments
payable thereon pro rata. Subject to the provisions of any Facility Amendment,
each voluntary and mandatory prepayment of any other Class of Term Loans under
this Section 2.7 shall be applied (i) pro rata among each Term Loan in such
Class then outstanding, and (ii) for each such Term Loan, to reduce the
remaining installments payable thereon pro rata.
(b)    In the event of any partial reduction or termination of Revolving
Commitments, then (i) at or prior to the date of such reduction or termination,
the Administrative

44
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




Agent shall notify the Borrower and the applicable Lenders of the sum of the
Revolving Credit Exposures under the applicable Facility after giving effect
thereto and (ii) if such sum would exceed the total Revolving Commitments for
such Facility after giving effect to such reduction or termination, then the
Borrower shall, on the date of such reduction or termination, prepay Revolving
Borrowings in an amount sufficient to eliminate such excess. To the extent that
the Revolving Borrowings have been prepaid in full and the Revolving Credit
Exposure for the applicable Facility still exceeds the Revolving Commitments as
a result of the LC Exposure, the Borrower shall cash collateralize, on terms and
conditions in accordance with the provisions set forth in Section 2.9(i) of this
Agreement, outstanding Letters of Credit in a principal amount sufficient to
eliminate the excess Revolving Credit Exposure.
(c)    Upon the occurrence of each Amortization Event, and thereafter on each
Compliance Certificate Delivery Date until such time, if any, as an Amortization
Termination Event shall have occurred, the Borrower shall prepay the Existing
Term Loans (subject to Section 2.7(g) below), by an amount equal to the
percentage set forth below adjacent to the calendar year in which the Compliance
Certificate Reference Date shall have occurred multiplied by the sum of the
original principal amount of such Existing Term Loan:
Calendar Year
Percentage
2014
1.250%
2015
1.875%
2016
3.125%
2017
3.750%



For purposes of this Section 2.7(c), the following terms have the following
meanings:
“Amortization Event” means the delivery of the second consecutive
Higher‑leverage Compliance Certificate.
“Amortization Termination Event” means, at any time following the last
Amortization Event, if any, the delivery of the second consecutive
Lower‑leverage Compliance Certificate.
“Higher-leverage Compliance Certificate” means a Compliance Certificate
delivered in accordance with Section 6.1(c) indicating that a High Ratio
Condition existed at the Compliance Certificate Reference Date for such
Compliance Certificate.
“Lower-leverage Compliance Certificate” means a Compliance Certificate delivered
in accordance with Section 6.1(c) other than a Higher-leverage Compliance
Certificate.
Notwithstanding anything to the contrary herein contained, no amendment,
modification or waiver of any provision of this Section 2.7(c) which would have
the effect of reducing any payment

45
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




hereunder shall be permitted without the written consent of the Majority
Facility Lenders in respect of the Existing Term Loan Facility.
(d)    The Borrower shall prepay the Term Loans pro rata in an amount equal to
100% of the Net Proceeds in excess of $25,000,000 in the aggregate during any
fiscal year in respect of Affected Sales; provided that, no such prepayment
shall be required to the extent that such Net Proceeds are used within 12 months
of receipt thereof to purchase assets to be used in the business of the Borrower
or any of its Subsidiaries. “Affected Sale” means any sale or other disposition
of assets (other than cash) or any casualty event or condemnation of property of
the Borrower or any Subsidiary (other than sales and dispositions to the
Borrower or a Subsidiary Guarantor or in the ordinary course of business of the
Borrower or such Subsidiary) in each case occurring at any time that the Senior
Leverage Ratio, as set forth in the Compliance Certificate most recently
delivered, is greater than 2.75:1.00.
(e)    If any Indebtedness shall be incurred by the Parent, the Borrower or any
Subsidiary (excluding any Indebtedness incurred in accordance with Section 7.1)
an amount equal to 100% of the Net Proceeds thereof shall be applied on the date
of such incurrence as follows: (1) first, to the pro rata prepayment of the Term
Loans and (ii) thereafter, to the pro rata prepayment of the Revolving Loans. If
any Credit Agreement Refinancing Debt shall be incurred by the Borrower, an
amount equal to 100% of the Net Proceeds thereof shall be applied on the date of
such incurrence to the pro rata prepayment of the Refinanced Debt being
refinanced.
(f)    Upon the occurrence of a Term B Loan Repricing Transaction, the Borrower
shall, simultaneously therewith, pay to the Administrative Agent, for the
ratable account of each Term B Lender, a premium in an amount equal to (X) in
the case of a Term B Loan Repricing Transaction arising out of a Term Loan B
Refinancing within the meaning of clause (a) or (c) of such defined term, 1.0%
of the aggregate principal amount of the Term B Loans being prepaid, or (Y) in
the case of a Term B Loan Repricing Transaction arising out of a Term Loan B
Refinancing within the meaning of clause (b) of such defined term, 1.0% of the
aggregate principal balance of the Term B Loans outstanding immediately prior
thereto.
(g)    The Borrower shall notify the Administrative Agent (and, in the case of
the prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by facsimile) of any prepayment hereunder (i) in the case of a
prepayment of a Eurodollar Borrowing, not later than 2:00 p.m., New York City
time, three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing (other than a Swingline Loan), not later than
2:00 p.m., New York City time, on the date of prepayment or (iii) in the case of
prepayment of a Swingline Loan, not later than 3:00 p.m., New York City time, on
the date of prepayment. Each such notice shall be irrevocable and shall specify
the prepayment date and the principal amount of each Borrowing or portion
thereof to be prepaid, provided that, if a notice of prepayment is given in
connection with a conditional notice of termination of Commitments as
contemplated by Section 2.5, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.5. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the applicable Lenders of the contents thereof. Each partial
prepayment of any Borrowing under Section 2.7(a) shall (i) with respect to
Eurodollar Borrowings,

46
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




be in a minimum amount of $1,000,000 and in integral multiples of $100,000, and
(ii) with respect to ABR Borrowings, be in a minimum amount of $500,000 and in
integral multiples of $100,000. Prepayments shall be accompanied by accrued
interest to the extent required by Section 3.1 together with any amounts
required by Section 3.6.
Section 2.8.    Evidence of Debt
(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the debt of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
(b)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(c)    The entries made in the accounts maintained pursuant to paragraphs (a) or
(b) of this Section shall be, absent demonstrable error, prima facie evidence of
the existence and amounts of the obligations recorded therein, provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.
(d)    Any Lender may request that the Loans made by it be evidenced by a Note.
In such event, the Borrower shall prepare, execute and deliver to such Lender, a
Note payable to such Lender. In addition, if requested by a Lender, its Note may
be made payable to such Lender and its registered assigns in which case all
Loans evidenced by such Note and interest thereon shall at all times (including
after assignment pursuant to Section 10.4) be represented by one or more Notes
in like form payable to the payee named therein and its registered assigns.
Section 2.9.    Letters of Credit
(a)    General. Subject to the terms and conditions set forth herein and in
Section 2.12(d), the Borrower may request the issuance of Letters of Credit
denominated in dollars for its own account (or for the account of any Subsidiary
other than NMTC Subsidiaries), in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the period from the Fourth Restatement Closing Date to the third day
prior to the LC Termination Date. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, the Issuing Bank, the terms and conditions
of this Agreement shall control. Upon satisfaction of the conditions in
Article 5 on the Fourth Restatement Closing Date, in each case automatically and
without further action on the part of any Person, (i) each Existing Letter of
Credit will be deemed to be a Letter of Credit issued hereunder for all purposes
of the Loan Documents and (ii) each Lender that has issued an Existing

47
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




Letter of Credit shall be deemed to have granted to each other Lender with a
Revolving Commitment, and each other such Lender shall be deemed to have
acquired from such issuer, a participation in each Existing Letter of Credit
equal to such other Lender’s Applicable Percentage of (A) the aggregate amount
available to be drawn under such Existing Letter of Credit and (B) the aggregate
amount of any reimbursement obligation in respect of any LC Disbursement in
respect thereof. With respect to each Existing Letter of Credit (x) if, prior to
the Fourth Restatement Closing Date, the relevant issuer sold a participation
therein to a Lender with a Revolving Commitment, such issuer and Lender agree
that such participation shall be automatically canceled upon consummation of the
Fourth Restatement Closing Date, and (y) if, prior to the Fourth Restatement
Closing Date, the relevant issuer sold a participation therein to any bank or
financial institution that is not a Lender with a Revolving Commitment, such
issuer shall procure the termination of such participation on or prior to the
Fourth Restatement Closing Date.
(b)    Notice of Issuance; Amendment; Renewal; Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or send by facsimile (or transmit by e‑mail, with attachments thereto, if any,
in .pdf format) to the Issuing Bank and the Administrative Agent (not later than
two Business Days before the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and, upon issuance, amendment, renewal or
extension of each Letter of Credit, the Borrower shall be deemed to represent
and warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $50,000,000 and (ii) the total
Revolving Credit Exposures shall not exceed the total Revolving Commitments.
(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date that is one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is three days prior to the LC Termination Date, provided that any Letter of
Credit may provide for the automatic renewal thereof for additional periods of
lengths not to exceed one year (which shall in no event extend beyond the date
that is three days prior to the LC Termination Date).
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the applicable Revolving Lenders, the Issuing
Bank hereby grants to each Revolving Lender, and each such Revolving Lender
hereby acquires from the Issuing Bank, a participation in such Letter of Credit
equal to such Revolving Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of

48
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




the foregoing, each such Revolving Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the Issuing Bank,
such Revolving Lender’s Applicable Percentage of each LC Disbursement made by
the Issuing Bank and not reimbursed by the Borrower on the date due as provided
in paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrower for any reason. Each such Revolving Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Revolving Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever; provided, however, that no Revolving Lender shall be
obligated to make any payment to the Administrative Agent for any wrongful
LC Disbursement made by the Issuing Bank as a result of acts or omissions
constituting willful misconduct or gross negligence on the part of the Issuing
Bank.
(e)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, then the Issuing Bank shall notify the Borrower
to reimburse the Issuing Bank therefor, in which case the Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement and any accrued interest thereon not later than
2:00 p.m., New York City time, on the date that such LC Disbursement is made, if
the Borrower shall have received notice of such LC Disbursement prior to 1:00
p.m., New York City time, on such date, or if such notice has not been received
by the Borrower prior to such time on such date, then not later than 2:00 p.m.,
New York City time, on (A) the Business Day that the Borrower receives such
notice, if such notice is received prior to 1:00 p.m., New York City time, on
the day of receipt or (B) the Business Day immediately following the day that
the Borrower receives such notice, if such notice is not received prior to such
time on the day of receipt, provided that, if the LC Disbursement is equal to or
greater than $1,000,000, the Borrower may, subject to the conditions of
borrowing set forth herein, request in accordance with Section 2.3 that such
payment be financed with an ABR Revolving Borrowing or Swingline Loan in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing or Swingline Loan. If the Borrower fails to make such
payment when due (or if any such reimbursement payment is required to be
refunded to the Borrower for any reason), the Issuing Bank may notify the
Administrative Agent that the Issuing Bank is requesting that the applicable
Lenders make an ABR Revolving Borrowing in an amount equal to such
LC Disbursement and any accrued interest thereon, in which case (1) the
Administrative Agent shall notify each applicable Lender of the details thereof
and of the amount of such Lender’s Loan to be made as part of such ABR Revolving
Borrowing, and (2) each Lender shall, whether or not any Default shall have
occurred and be continuing, any representation or warranty shall be accurate,
any condition to the making of any loan hereunder shall have been fulfilled, or
any other matter whatsoever, make the Loan to be made by it under this paragraph
by wire transfer of immediately available funds to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders, (A) on such date, in the event that such Lender shall have
received notice of such ABR Revolving Borrowing prior to 1:00 p.m., New York
City time, or (B) if such notice has not been received by such Lender prior to
such time on such date, then not later than 2:00 p.m., New York City time, on
(x) the Business Day that such Lender

49
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




receives such notice, if such notice is received prior to 1:00 p.m., New York
City time, on the day of receipt or (y) the Business Day immediately following
the day that such Lender receives such notice, if such notice is not received
prior to such time on the day of receipt. Such Loans shall, for all purposes
hereof, be deemed to be an ABR Revolving Borrowing referred to in Section 2.1(a)
and made pursuant to Section 2.4, and the Lenders’ obligations to make such
Loans shall be absolute and unconditional. The Administrative Agent will make
such Loans available to the Issuing Bank by promptly crediting or otherwise
transferring the amounts so received, in like funds, to the Issuing Bank for the
purpose of repaying in full the LC Disbursement and all accrued interest
thereon. An ABR Borrowing pursuant to this Section 2.9(e) made when the
conditions to an ABR Borrowing are not satisfied under Section 5.2 shall not be
deemed to have satisfied the Borrower’s reimbursement obligation with respect to
an LC Disbursement for purposes of determining whether or not an Event of
Default exists under clause (a) of Article 8.
(f)    Obligations Absolute. Except as provided below, to the fullest extent
permitted by law, the Borrower’s obligations to reimburse LC Disbursements as
provided in paragraph (e) of this Section shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein or herein, (ii) any draft or other
document presented under a Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
any Credit Party nor any of their respective Related Parties shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the Issuing Bank shall be liable to the Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower or any Subsidiary that are caused by the Issuing Bank’s
failure to exercise care when determining whether (x) drafts and other documents
presented under a Letter of Credit issued by it comply with the terms thereof,
or (y) to pay under any Letter of Credit. The parties hereto expressly agree
that, in the absence of gross negligence or willful misconduct on the part of
the Issuing Bank (as finally determined by a court of competent jurisdiction),
the Issuing Bank shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or

50
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(g)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit issued by it. The Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
facsimile) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the applicable Lenders with respect to any such
LC Disbursement.
(h)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 3.1(b) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (d) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.
(i)    Cash Collateral. If (x) any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or Lenders holding more than 50% of the total LC Exposure
demanding the deposit of cash collateral pursuant to this paragraph, or (y) the
maturity of the Revolving Loans has been accelerated, the Borrower shall deposit
in an account with the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the applicable Lenders, an amount in cash equal to
the LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in paragraph (h) or (i)
of Article 8. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Section 2.9. The Administrative Agent shall have exclusive dominion
and control, including the exclusive right of withdrawal, over such account.
Such deposit shall not bear interest, nor shall the Administrative Agent be
under any obligation whatsoever to invest the same, provided, however, that, at
the request of the Borrower, such deposit shall be invested by the
Administrative Agent in direct short-term obligations of, or short-term
obligations the principal of and interest on which are unconditionally
guaranteed by, the United States of America, in each case maturing no later than
the expiry date of the Letter of Credit giving rise to the relevant LC Exposure.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent as
follows: first, to reimburse the Issuing Bank for LC Disbursements for which it
has not been reimbursed, second, if there be any excess, to be held for the
satisfaction of the reimbursement obligations (contingent or otherwise) of the
Borrower for the LC Exposure at such time, third, if there be any excess, to
reduce

51
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




the Revolving Credit Exposure of all of the Lenders pro rata, and fourth, if
there be any excess and if the maturity of the Loans has been accelerated (but
subject to the consent of Lenders with LC Exposure representing greater than 50%
of the total LC Exposure), to satisfy other obligations of the Borrower under
this Agreement. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount and any interest thereon (to the extent not applied as aforesaid) shall
be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived.
Section 2.10.    Swingline Loans
(a)    Subject to the terms and conditions set forth herein, the Swingline
Lender agrees to make Swingline Loans to the Borrower from time to time in
dollars until the Swingline Termination Date, in an aggregate principal amount
at any time outstanding that will not result in (i) the aggregate principal
amount of outstanding Swingline Loans exceeding $5,000,000 or (ii) the sum of
the total Revolving Credit Exposures exceeding the total Revolving Commitments;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. Notwithstanding the foregoing,
the Swingline Lender shall not be required to make a Swingline Loan if (i) any
Revolving Lender shall be a Defaulting Lender, or (ii) any Revolving Lender
shall have notified the Swingline Lender and the Borrower in writing at least
one Business Day prior to the date of Borrowing with respect to such Swingline
Loan that the conditions set forth in Section 5.2 have not been satisfied and
such conditions remain unsatisfied as of the requested time of the making of
such Swingline Loan. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.
(b)    To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 3:00
p.m., New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify (i) the aggregate principal amount
to be borrowed, (ii) the requested date of such Borrowing, and (iii) the amount
of, and the length of the Swingline Interest Period for, each Swingline Loan,
provided, however, that no such Swingline Interest Period shall end after the
Business Day immediately preceding the Swingline Termination Date. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.9(e), by remittance to the Issuing Bank) by 3:30 p.m., New
York City time, on the requested date of such Swingline Loan.
(c)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 11:00 a.m., New York City time, on any Business Day notify
the Administrative Agent that the Swingline Lender is requesting that each
Lender, and the Administrative Agent may (with the consent of Lenders holding
more than 50% of the total Swingline Exposure) or shall (at the request of
Lenders holding more than 50% of the total Swingline Exposure) by written notice
given to the Swingline Lender not later than 11:00 a.m., New York City time, on
any Business Day

52
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




require that each Lender, at the option of the Borrower, (i) make a Revolving
Loan in an amount equal to its pro rata Revolving Commitment with respect to the
outstanding principal balance of, and accrued and unpaid interest on, the
Swingline Loans, or (ii) acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Lenders will participate. In either
such case (i) the Administrative Agent shall notify each Lender of the details
thereof and of the amount of such Lender’s Revolving Loan or participation
interest, as the case may be, and (ii) each Lender shall, whether or not any
Default shall have occurred and be continuing, any representation or warranty
shall be accurate, any condition to the making of any Loan hereunder shall have
been fulfilled, or any other matter whatsoever, make the Revolving Loan required
to be made by it, or purchase the participation required to be purchased by it,
under this paragraph by wire transfer of immediately available funds to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders, (A) in the event that such Lender receives
such notice prior to 12:00 noon, New York City time, on any Business Day, by no
later than 3:00 p.m., New York City time, on such Business Day, or (B) in the
event that such Lender receives such notice at or after 12:00 noon, New York
City time, on any Business Day, by no later than 1:00 p.m. New York City time on
the immediately succeeding Business Day. Any Loans made pursuant to this
paragraph (c) shall, for all purposes hereof, be deemed to be Revolving Loans
referred to in Section 2.1 and made pursuant to Section 2.4(a), and the Lenders’
obligations to make such Loans shall be absolute and unconditional. The
Administrative Agent will make such Loans, or the amount of such participations,
as the case may be, available to the Swingline Lender by promptly crediting or
otherwise transferring the amounts so received, in like funds, to the Swingline
Lender. Each Lender shall also be liable for an amount equal to the product of
its pro rata Revolving Commitment and any amounts paid by the Borrower pursuant
to this Section 2.10 that are subsequently rescinded or avoided, or must
otherwise be restored or returned. Such liabilities shall be absolute and
unconditional and without regard to the occurrence of any Default or the
compliance by the Borrower with any of its obligations under the Loan Documents.
Whenever the Administrative Agent is reimbursed by the Borrower, for the account
of the Swingline Lender, for any payment in connection with Swingline Loans and
such payment relates to an amount previously paid by a Lender pursuant to this
Section, the Administrative Agent will promptly pay over such payment to such
Lender. The purchase of participations in a Swingline Loan or the making by the
Lenders of a Revolving Loan pursuant to this paragraph shall not relieve the
Borrower of any default in the payment thereof.
Section 2.11.    Payments Generally; Pro Rata Treatment; Sharing of Setoffs
(a)    Each Loan Party shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal of Loans,
LC Disbursements, interest or fees, or of amounts payable under Sections 3.5,
3.6, 3.7 or 10.3, or otherwise) prior to 2:00 p.m., New York City time (or, in
the case of Swingline Loans, 3:00 p.m., New York City time), on the date when
due, in immediately available funds, without setoff or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its office at 1301 Avenue of the
Americas, New York, New York, or such other office as to which the
Administrative Agent may notify the other parties hereto, except payments to be
made to the Issuing Bank or the Swingline

53
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




Lender as expressly provided herein and except that payments pursuant to
Sections 3.5, 3.6, 3.7 and 10.3 shall be made directly to the Persons entitled
thereto and payments made pursuant to other Loan Documents shall be made to the
Persons specified therein. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal of Loans,
unreimbursed LC Disbursements, interest, fees and commissions then due hereunder
(after giving effect to all applicable grace periods and/or cure periods, if
any), such funds shall be applied (i) first, towards payment of interest, fees
and commissions then due hereunder ratably among the parties entitled thereto in
accordance with the amounts of interest, fees and commissions then due to such
parties and (ii) second, towards payment of principal of Loans and unreimbursed
LC Disbursements then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of principal of Loans and unreimbursed
LC Disbursements then due to such parties.
(c)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of, or interest on, any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other applicable Lender,
then the applicable Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Loans and participations in
LC Disbursements and Swingline Loans of other applicable Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
applicable Lenders ratably in accordance with the aggregate amount of principal
of, and accrued interest on, their respective Loans and participations in
LC Disbursements and Swingline Loans, provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). Each Loan Party consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from a Loan
Party prior to the date on which any payment is due to the Administrative Agent
for the account of the applicable Credit Parties hereunder that such Loan Party
will not make such payment, the

54
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




Administrative Agent may assume that such Loan Party has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to such Credit Parties the amount due. In such event, if such Loan
Party has not in fact made such payment, then each such Credit Party severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Credit Party with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
(e)    If any Credit Party shall fail to make any payment required to be made by
it pursuant to Section 2.4(b) or 2.9(e), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Credit Party to satisfy such Credit Party’s obligations under such Sections
until all such unsatisfied obligations are fully paid.
(f)    Notwithstanding anything to the contrary herein contained, no amendment,
modification or waiver of any provision of Sections 2.11(b) or 2.11(c) shall be
permitted without the written consent of the Majority Facility Lenders in
respect of each Facility adversely affected thereby.
Section 2.12.    Defaulting Lenders
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:
(a)    fees shall cease to accrue on the unfunded portion of any Revolving
Commitment of such Defaulting Lender pursuant to Section 3.3(a);
(b)    the Commitments and Total Credit Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders, the Required Lenders, the
Majority Facility Lenders, the Majority A Lenders, or any other group of Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 10.2); provided that (i) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender differently than other affected
Lenders shall require the consent of such Defaulting Lender, and (ii) any
waiver, amendment or modification that would increase the Commitments of such
Lender, or postpone the final maturity date of any payment of principal owed to
such Lender, shall require the consent of such Defaulting Lender;
(c)    if any Swingline Exposure or LC Exposure exists at the time a Revolving
Lender becomes a Defaulting Lender then:
(i)    all of such Swingline Exposure and LC Exposure shall be reallocated among
the non‑Defaulting Lenders in accordance with their respective Applicable
Percentages to the extent (A) immediately after giving effect thereto, the sum
of all non‑Defaulting Lenders’ Revolving Credit Exposure

55
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




would not exceed the total of all non‑Defaulting Lenders’ Revolving Commitments
and (B) the conditions set forth in Section 5.2 are satisfied at such time (for
the avoidance of doubt, no Lender’s Revolving Commitment shall be changed as a
result of such reallocation);
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, within one Business Day following notice by the
Administrative Agent, the Borrower shall, after giving effect to any partial
reallocation pursuant to clause (i) above, (A) first, prepay such Swingline
Exposure and (B) second, cash collateralize such Defaulting Lender’s LC Exposure
in accordance with the procedures set forth in Section 2.9(i) for so long as
such LC Exposure is outstanding;
(iii)    to the extent the Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to this Section 2.12(c), the Borrower
shall not be required to pay any fees for the account of such Defaulting Lender
pursuant to Section 3.3(b) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if the LC Exposure of such non‑Defaulting Lender is reallocated pursuant
to this Section 2.12(c), then the fees payable to the Lenders pursuant to
Section 3.3(b) shall be adjusted in accordance with such non‑Defaulting Lenders’
Applicable Percentages; and
(v)    the Administrative Agent shall promptly notify the Lenders of any
reallocation described in this Section 2.12(c);
(d)    so long as any Revolving Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and the Issuing Bank
shall not be required to issue, amend, extend or increase any Letter of Credit,
unless it is satisfied that the related exposure will be 100% covered by the
Revolving Commitments of the non‑Defaulting Lenders and/or cash collateral will
be provided by the Borrower in accordance with Section 2.12(c), and
participating interests in any such newly issued or increased Letter of Credit
or newly made Swingline Loan shall be allocated among non‑Defaulting Lenders in
a manner consistent with Section 2.12(c)(i) (and Defaulting Lenders shall not
participate therein); and
(e)    any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 2.11(c)
but excluding Section 3.9) shall, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be reasonably determined by the Administrative Agent (1)
first, to the payment of any amounts then owing by such Defaulting Lender to the
Administrative Agent hereunder, (1) second, pro rata, to the payment of any
amounts then owing by such Defaulting Lender to the Issuing Bank or Swingline
Lender hereunder, (1) third, to the extent requested by the Issuing Bank or
Swingline

56
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




Lender, held in such account as cash collateral for future funding obligations
of the Defaulting Lender in respect of any existing or future participating
interest in any Swingline Loan or Letter of Credit, (1) fourth, to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, (1) fifth, if so determined by
the Administrative Agent and the Borrower, held in such account as cash
collateral for future funding obligations of the Defaulting Lender in respect of
any Loans under this Agreement, (1) sixth, to the payment of any amounts owing
to the Lenders or the Issuing Bank or Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, Issuing
Bank or Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement, (1) seventh,
to the payment of any amounts owing to the Borrower as a result of any judgment
of a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement, and (1) eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
such payment is (x) a prepayment of the principal amount of any Loans or
reimbursement obligations in respect of LC Disbursements in respect of which a
Defaulting Lender has funded its participation obligations and (y) made at a
time when the conditions set forth in Section 5.2 are satisfied, such payment
shall be applied solely to prepay the Loans of, and reimbursement obligations
owed to, all non‑Defaulting Lenders pro rata prior to being applied to the
prepayment of any Loans, or reimbursement obligations owed to, any Defaulting
Lender.
Section 2.13.    Incremental Term Facilities
(a)    At any time and from time to time, subject to the terms and conditions
set forth herein, the Borrower may, by notice to the Administrative Agent
(whereupon the Administrative Agent shall promptly deliver a copy thereof to
each Lender), request to add one or more additional tranches of term loans (all
such additional tranches of term loans, the “Incremental Term Loans”; and all
such incremental facilities therefor, the “Incremental Term Facilities”);
provided that (X) the sum of the aggregate principal amount of all Incremental
Term Loans (determined at the time of incurrence) plus the Aggregate Increased
Revolving Amount shall not exceed the Incremental Amount, and (Y) at the time of
each such request and upon the effectiveness of each Incremental Term Facility
Amendment, (1) no Event of Default (or, solely in connection with Acquisitions
permitted by Section 7.5 and Investments permitted by Section 7.4 and provided
that the applicable Incremental Term Lenders have agreed thereto, no Event of
Default under Sections 8.1(a), (b), (h) or (i)) has occurred and is continuing
or would exist after giving effect thereto, (1) the Borrower shall be in pro
forma compliance with the Financial Covenants (as of the most recently ended
fiscal quarter for which financial statements have been delivered pursuant to
Section 6.1) after giving effect to the incurrence of such Incremental Term
Facility and all transactions consummated in connection therewith, and (1) the
representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of the making of the Incremental Term Loans pursuant to such Incremental
Term Facility Amendment (except to the extent that such representations and
warranties relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date and that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects without further qualification); provided that, customary “Sungard” or
“certain funds” conditionality shall, to the extent agreed by such

57
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




Incremental Lenders, apply to any Incremental Term Facilities entered into in
order to finance Acquisitions permitted by Section 7.5 or Investments permitted
by Section 7.4.
(b)    Each Incremental Term Facility shall not be guaranteed by any Subsidiary
of the Borrower that is not a Guarantor and will rank pari passu or junior in
right of payment and of security (if any) with the other Loans and Commitments.
(c)    Any Incremental Term Loans (1) for purposes of prepayments, shall be
treated substantially the same as (and in any event no more favorably than) the
Term B Loans and Existing Term Loans, and (1) other than currency, amortization,
pricing (including interest rate margins, rate floors, fees, premiums and
funding discounts) and maturity date, shall have the same terms as the Term B
Loans or (except for covenants or other provisions applicable only to the
periods after the Term B Maturity Date) such terms as are reasonably
satisfactory to the Administrative Agent (it being understood to the extent that
any financial maintenance covenant is added for the benefit of any Incremental
Term Facility, no consent shall be required from the Administrative Agent or any
Lender to the extent that such financial maintenance covenant is also added for
the benefit of all of the Term B Loans), provided that (A) any Incremental Term
Loan shall not have a final maturity date earlier than the Latest Maturity Date
and (B) any Incremental Term Loan shall not have a Weighted Average Life to
Maturity that is shorter than (1) if such Incremental Term Loan has amortization
provisions substantially similar to those applicable to the then-existing
Existing Term Loans, the Weighted Average Life to Maturity of the then‑existing
Existing Term Loans and (1) if such Incremental Term Loan has amortization
provisions other than those described in clause (x) above, the Weighted Average
Life to Maturity of the then-existing Term B Loans.
(d)    Each notice from the Borrower pursuant to this Section 2.13 shall set
forth the requested amount and proposed terms of the relevant Incremental Term
Loans. Any bank, financial institution or other Person that agrees with the
Borrower to extend Incremental Term Loans (each an “Incremental Term Lender”),
shall (1) if not already a Lender or a Person to whom a Lender may assign one or
more Loans without the consent of the Administrative Agent hereunder, be
reasonably satisfactory to the Administrative Agent and (1) if not already a
Lender, become a Lender under this Agreement pursuant to an amendment (each an
“Incremental Term Facility Amendment”) to this Agreement and, as appropriate,
the other Loan Documents, executed by the Loan Parties, each such Incremental
Term Lender and the Administrative Agent. No Incremental Term Facility Amendment
shall require the consent of any Lender other than the Incremental Term Lenders
with respect to such Incremental Term Facility Amendment. No Lender shall be
obligated to provide any Incremental Term Loans unless it so agrees in its sole
and absolute discretion. An Incremental Term Facility Amendment may, without the
consent of any other Lender, effect such amendments to any Loan Documents as may
be necessary or appropriate, in the opinion of the Administrative Agent, to
effect the provisions of this Section 2.13. The effectiveness of any Incremental
Term Facility Amendment shall, unless otherwise agreed to by the Administrative
Agent and the Incremental Term Lenders (and subject to the proviso in the first
sentence of Section 2.13(a)), be subject to the satisfaction on the date thereof
of each of the conditions set forth in Section 5.2.
(e)    If the Effective Yield applicable to any Incremental Term Loan exceeds
the Effective Yield of the Term B Loans by more than 0.50%, the rate of interest
per annum applicable

58
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




to the Term B Loans shall be increased by an amount equal to the amount of such
excess minus 0.50%. Notwithstanding anything to the contrary herein contained,
no amendment, modification or waiver of any provision of the Credit Agreement
which would reduce the amount of any payment required as a result of the
operation of this Section 2.13(e) shall be permitted without the written consent
of Majority Facility Lenders with respect to the Term B Facility, and this
Section 2.13(e) may be amended, modified or waived without the consent of any
Lenders other than Majority Facility Lenders with respect to the Term B
Facility.
Section 2.14.    Refinancing Amendments.
(a)    At any time after the Fourth Restatement Closing Date, the Borrower may
obtain Credit Agreement Refinancing Debt from any Additional Refinancing Lender,
in each case pursuant to a Refinancing Amendment.
(b)    The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Section 5.2 and, to the extent reasonably requested by the Administrative Agent,
to receipt by the Administrative Agent of (i) customary legal opinions, board
resolutions and officers’ certificates consistent with those delivered on the
Fourth Restatement Closing Date other than changes to such legal opinions
resulting from a change in law, change in fact or change to counsels’ forms of
opinions reasonably satisfactory to the Administrative Agent, and (ii)
reaffirmation agreements and/or such amendments to the Security Documents as may
be reasonably requested by the Administrative Agent in order to ensure that such
Credit Agreement Refinancing Debt is provided with the benefit of the applicable
Loan Documents.
(c)    Each issuance of Credit Agreement Refinancing Debt shall be in an
aggregate principal amount that is (x) not less than $25,000,000, and (y) an
integral multiple of $1,000,000.
(d)    Each of the parties hereto hereby agrees that this Agreement and the
other Loan Documents may be amended pursuant to a Refinancing Amendment, without
the consent of any other Lenders, to the extent (but only to the extent)
necessary to (i) reflect the existence and terms of the Credit Agreement
Refinancing Debt incurred pursuant thereto, and (ii) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.14, and the Required
Lenders hereby expressly authorize the Administrative Agent to enter into any
such Refinancing Amendment. Unless the Swingline Lender enters into the
Refinancing Amendment for a Refinancing Revolving Facility, the Swingline
Termination Date will not be extended to reflect the Refinancing Revolving
Commitments in such Facility, the Refinancing Revolving Lenders with such
Refinancing Revolving Commitments shall not participate in Swingline Loans, and
the use of the terms “Revolving Commitments” and “Revolving Loans” in connection
with the provisions of this Agreement governing Swingline Loans shall be deemed
to exclude such Refinancing Revolving Commitments and Refinancing Revolving
Loans. Unless the Issuing Bank enters into the Refinancing Amendment for a
Refinancing Revolving Facility, the LC Termination Date will not be extended to
reflect the Refinancing Revolving Commitments in such Facility, the Refinancing
Revolving Lenders with such Refinancing Revolving Commitments shall not
participate in Letters of Credit, and the use of the terms

59
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




“Revolving Commitments” and “Revolving Loans” in connection with the provisions
of this Agreement governing Letters of Credit shall be deemed to exclude such
Refinancing Revolving Commitments and Refinancing Revolving Loans.
Section 2.15.    Extensions of Term Loans and Revolving Commitments.
(a)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of Term Loans with a like Maturity Date or Revolving
Commitments with a like Maturity Date, in each case on a pro rata basis (based
on the aggregate outstanding principal amount of the respective Term Loans or
Revolving Commitments with the same Maturity Date, as the case may be) and on
the same terms to each such Lender, the Borrower may from time to time offer to
extend the maturity date of any Term Loans and/or Revolving Commitments and
otherwise modify the terms of such Term Loans and/or such Revolving Commitments
pursuant to the terms of the relevant Extension Offer (including, without
limitation, by changing the interest rate or fees payable in respect of such
Term Loans and/or such Revolving Commitments (and related outstandings) and/or
modifying the amortization schedule in respect of such Term Loans) (each, an
“Extension”, and each group of Term Loans or Revolving Commitments, as
applicable, in each case as so extended, as well as the original Term Loans and
the original Revolving Commitments (in each case not so extended), being a
separate Class; any Extended Term Loans shall constitute a separate Class of
Term Loans from the Class of Term Loans from which they were converted, and any
Extended Revolving Commitments shall constitute a separate Class of Revolving
Commitments from the Class of Revolving Commitments from which they were
converted), so long as the following terms are satisfied: (1) no Default shall
have occurred and be continuing at the time an Extension Offer is delivered to
the Lenders, (1) except as to pricing (including interest rate margins, rate
floors, fees, premiums and funding discounts) and final maturity, the Revolving
Commitment of any Revolving Lender (an “Extending Revolving Lender”) extended
pursuant to an Extension (an “Extended Revolving Commitment”), and the related
outstandings, shall be a Revolving Commitment (or related outstandings, as the
case may be) with the same terms as the applicable original Revolving
Commitments (and related outstandings); provided that at no time shall there be
Revolving Commitments hereunder (including Extended Revolving Commitments and
any original Revolving Commitments) which have more than three different
Maturity Dates, (1) except as to pricing (including interest rate margin, rate
floors, fees, premiums and funding discounts), amortization, final maturity
date, required prepayment dates and participation in prepayments (which shall,
subject to immediately succeeding clauses (iv), (v) and (vi), be determined by
the Borrower and set forth in the relevant Extension Offer), the Term Loans of
any Term Lender (an “Extending Term Lender”) extended pursuant to any Extension
(“Extended Term Loans”) shall be not materially more favorable, taken as a
whole, including with respect to covenants and events of default, to the
Extending Term Lender, in the good faith determination of the Borrower and the
Administrative Agent, as the Class of Term Loans subject to such Extension
Offer, (1) the final maturity date of any Extended Term Loans shall be no
earlier than the Existing Facility Maturity Date, (1) the Weighted Average Life
to Maturity of any Extended Term Loans shall be no shorter than the remaining
Weighted Average Life to Maturity of the Term Loans extended thereby, (1) any
Extended Term Loans and Extended Revolving Loans may participate on a pro rata
basis or a less than pro rata basis (but not greater than a pro rata basis) in
any mandatory repayments or prepayments

60
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




hereunder, in each case as specified in the respective Extension Offer, (1) if
the aggregate principal amount of applicable Term Loans (calculated on the face
amount thereof) or applicable Revolving Commitments, as the case may be, in
respect of which applicable Term Lenders or applicable Revolving Lenders, as the
case may be, shall have accepted the relevant Extension Offer (as hereinafter
provided) shall exceed the maximum aggregate principal amount of applicable Term
Loans or applicable Revolving Commitments, as the case may be, offered to be
extended by the Borrower pursuant to such Extension Offer, then the applicable
Term Loans or applicable Revolving Loans, as the case may be, of the applicable
Term Lenders or applicable Revolving Lenders, as the case may be, shall be
extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Term Lenders or such Revolving Lenders, as the case may be, have accepted such
Extension Offer (as hereinafter provided), (1) any Extended Term Loans and
Extended Revolving Loans may be secured by the Collateral securing the Loans
being extended thereby and with the same priority as the Loans being extended
thereby, (1) all documentation in respect of such Extension shall be consistent
with the foregoing, and (1) any applicable Minimum Extension Condition shall be
satisfied unless waived by the Borrower. Following any such Extension Offer, the
Administrative Agent shall notify the applicable Lenders thereof, each of whom
shall, in its sole discretion, determine whether or not to accept such Extension
Offer.
(b)    With respect to all Extensions accepted by the relevant Lenders and
consummated by the Borrower pursuant to this Section 2.15, (i) such Extensions
shall not constitute voluntary or mandatory payments or prepayments for purposes
of Sections 2.6 or 2.7, and (ii) no Extension Offer is required to be in any
minimum amount or any minimum increment; provided that the Borrower may at its
election specify as a condition (a “Minimum Extension Condition”) to
consummating any such Extension that a minimum amount (to be determined and
specified in the relevant Extension Offer in the Borrower’s sole discretion and
which may be waived by the Borrower) of Term Loans or Revolving Commitments (as
applicable) of any or all applicable Classes be tendered. The Administrative
Agent and the Lenders hereby consent to the Extensions and the other
transactions contemplated by this Section 2.15 (including, for the avoidance of
doubt, payment of any interest, fees or premium in respect of any Extended Term
Loans and/or Extended Revolving Commitments on such terms as may be set forth in
the relevant Extension Offer) and hereby waive the requirements of any provision
of this Agreement (including, without limitation, Sections 2.6, 2.7 and 2.11) or
any other Loan Document that may otherwise prohibit any such Extension or any
other transaction contemplated by this Section 2.15.
(c)    The Lenders hereby irrevocably authorize the Administrative Agent to
enter into amendments to this Agreement and the other Loan Documents with the
Borrower as may be necessary in order to establish new Classes or sub-Classes in
respect of Revolving Commitments or Term Loans so extended and such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection with the establishment of
such new Classes or sub-Classes, in each case on terms consistent with this
Section 2.15. Notwithstanding the foregoing, the Administrative Agent shall have
the right (but not the obligation) to seek the advice or concurrence of the
Required Lenders with respect to any matter contemplated by this Section 2.15(c)
and, if the Administrative Agent seeks such advice or concurrence, it shall be
permitted to enter into such amendments with the Borrower in accordance

61
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




with any instructions actually received by the Administrative Agent from
Required Lenders and shall also be entitled to refrain from entering into such
amendments with the Borrower unless and until it shall have received such advice
or concurrence; provided, however, that whether or not there has been a request
by the Administrative Agent for any such advice or concurrence, all such
amendments entered into with the Borrower by the Administrative Agent hereunder
shall be binding and conclusive on the Lenders. Without limiting the foregoing,
in connection with any Extensions the respective Loan Parties shall (at their
expense) amend (and the Administrative Agent is hereby directed to amend) any
Mortgage that has a maturity date prior to the then Latest Maturity Date so that
such maturity date is extended to the then Latest Maturity Date (or such later
date as may be advised by local counsel to the Administrative Agent).
(d)    In connection with any Extension, the Borrower shall provide the
Administrative Agent at least fifteen (15) Business Days’ (or such shorter
period as may be agreed by the Administrative Agent) prior written notice
thereof, and shall agree to such procedures, if any, as may be established by,
or acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section 2.15.
(e)    Notwithstanding the foregoing provisions of this Section 2.15 and, for
the avoidance of doubt, no Lender shall have such Lender’s Commitment or Loans
extended without the written consent of such Lender. Unless the Swingline Lender
enters into the Extension Amendment for an Extended Revolving Facility, the
Swingline Termination Date will not be extended to reflect the Extended
Revolving Commitments in such Facility, the Extending Revolving Lenders with
such Extended Revolving Commitments shall not participate in Swingline Loans,
and the use of the terms “Revolving Commitments” and “Revolving Loans” in
connection with the provisions of this Agreement governing Swingline Loans shall
be deemed to exclude such Extended Revolving Commitments and Extended Revolving
Loans. Unless the Issuing Bank enters into the Extension Amendment for an
Extended Revolving Facility, the LC Termination Date will not be extended to
reflect the Extended Revolving Commitments in such Facility, the Extending
Revolving Lenders with such Extended Revolving Commitments shall not participate
in Letters of Credit, and the use of the terms “Revolving Commitments” and
“Revolving Loans” in connection with the provisions of this Agreement governing
Letters of Credit shall be deemed to exclude such Extended Revolving Commitments
and Extended Revolving Loans.
ARTICLE 3    
INTEREST, FEES, YIELD PROTECTION, ETC.
Section 3.1.    Interest
(a)    The Existing Facility Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Margin. The Existing
Facility Loans comprising each Eurodollar Borrowing shall bear interest at the
LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin. The Loans comprising each Swingline Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Margin for the Swingline
Interest Period in effect for such Borrowing. Subject to Section 2.13(e), the
Term B Loans

62
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




comprising each ABR Borrowing shall bear interest at a rate per annum equal to
(1) the Applicable Margin plus (1) the higher of the Alternate Base Rate and the
ABR Floor. Subject to Section 2.13(e), the Term B Loans comprising each
Eurodollar Borrowing shall bear interest at a rate per annum equal to (1) the
Applicable Margin plus (1) the higher of the LIBO Rate and the LIBO Floor. Each
Incremental Term Loan, Refinancing Revolving Loan, Refinancing Term Loan,
Extended Revolving Loan and Extended Term Loan shall bear interest at the rate
set forth in the applicable Facility Amendment.
(b)    Notwithstanding the foregoing, if any principal of or interest on any
Loan, any reimbursement obligation in respect of any LC Disbursement or any fee
or other amount payable by the Borrower hereunder is not paid when due, whether
at stated maturity, upon acceleration or otherwise, such overdue amount shall
bear interest, after as well as before judgment, at a rate per annum equal to 2%
plus the rate applicable to ABR Borrowings of the applicable Loans as provided
in the preceding paragraph of this Section. In addition, notwithstanding the
foregoing, if an Event of Default under Sections 8(a), (b), (h), (i) or (j) has
occurred and is continuing, then, so long as such Event of Default is
continuing, all outstanding principal of each Loan and all unreimbursed
reimbursement obligations in respect of all LC Disbursements shall, without
duplication of amounts payable under the preceding sentence, bear interest,
after as well as before judgment, at a rate per annum equal to 2% plus the rate
otherwise applicable to such Loan or LC Disbursement, as the case may be, as
provided in the preceding paragraph of this Section. In addition,
notwithstanding the foregoing, if an Event of Default (other than an Event of
Default under Sections 8(a), (b), (h), (i) or (j)) has occurred and is
continuing, then, if the Administrative Agent or Lenders holding more than 50%
of the Total Credit Exposure of all Lenders of all Classes affected thereby,
taken as a whole, request, so long as such Event of Default is continuing, all
outstanding principal of each Loan and all unreimbursed reimbursement
obligations in respect of all LC Disbursements shall, without duplication of
amounts payable under the preceding sentence, bear interest, after as well as
before judgment, at a rate per annum equal to 2% plus the rate otherwise
applicable to such Loan or LC Disbursement, as the case may be, as provided in
the preceding paragraph of this Section.
(c)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan, provided that (i) interest accrued pursuant
to paragraph (b) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment, and (iii) in the event of any conversion of any Eurodollar Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.
(d)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate and the
applicable LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent demonstrable error.

63
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




Section 3.2.    Interest Elections
(a)    Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request or designated by Section 2.3 and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request or designated by Section 2.3. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section. The Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the applicable Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing. This Section shall not apply to Swingline
Borrowings, which may not be converted or continued.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone or e-mail by the time
that a Borrowing Request would be required under Section 2.3 if the Borrower
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election. Each such telephonic or e-mail Interest
Election Request shall be irrevocable and shall be confirmed by no later than
3:00 p.m., New York City time, on the date of such request by hand delivery,
e‑mail or facsimile to the Administrative Agent of a copy of a written Interest
Election Request signed by the Borrower.
(c)    Each telephonic, e-mail and written Interest Election Request shall
specify the following information:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) of this
paragraph shall be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

64
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period, such Borrowing shall be converted to a
Eurodollar Borrowing with an Interest Period of one month. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Lenders holding more than
50% of the Total Credit Exposure of all Classes affected thereby, taken as a
whole, so notifies the Borrower, then, with respect to each such Class, so long
as an Event of Default is continuing, (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.
Section 3.3.    Fees
(a)    The Borrower agrees to pay to the Administrative Agent for the account of
each Lender having a Revolving Commitment under the Existing Revolving Facility,
a commitment fee, which shall accrue at a rate per annum equal to the Commitment
Fee Rate on the daily amount of such unused Revolving Commitment (provided that
Swingline Loans shall not be deemed to be a use of the Revolving Commitments for
the purpose of the calculation of such commitment fee) during the period from
and including the Fourth Restatement Closing Date to but excluding the date on
which such Revolving Commitment terminates (it being understood that LC Exposure
constitutes a use of the Revolving Commitment). Accrued commitment fees and
undrawn fees shall be payable in arrears on the last day of March, June,
September and December of each year, each date on which the applicable
Commitments are permanently reduced and on the date on which the applicable
Commitments terminate, commencing on the first such date to occur after the
Fourth Restatement Closing Date. All commitment fees and undrawn fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
(b)    The Borrower agrees to pay to (i) the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at rate per annum equal
to the Applicable Margin (with respect to Eurodollar Borrowings) on the daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Fourth Restatement Closing Date to but excluding the later of the date on which
such Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure and (ii) to the Issuing Bank for its own account
a fronting fee, which shall accrue at a rate per annum equal to 0.25% on the
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) with respect to each Letter of Credit during the
period from and including the Fourth Restatement Closing Date to but excluding
the later of the date of termination of the Revolving Commitments and the date
on which there ceases to be any such LC

65
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




Exposure, as well as the Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Accrued participation fees and fronting fees shall be
payable in arrears on the last day of March, June, September and December of
each year, commencing on the first such date to occur after the Fourth
Restatement Closing Date; provided that all such fees shall be payable on the
date on which the Revolving Commitments terminate and any such fees accruing
after the date on which the Revolving Commitments terminate shall be payable on
demand. Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within ten days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
(c)    The Borrower agrees to pay to each Credit Party, for its own account, the
fees and other amounts payable in connection herewith in the amounts and at the
times separately agreed upon between the Borrower and such Credit Party.
(d)    All fees and other amounts payable hereunder shall be paid on the dates
due, in immediately available funds to the Administrative Agent for
distribution, in the case of commitment fees, undrawn fees, and participation
fees, to the Lenders. Fees paid hereunder shall not be refundable under any
circumstances.
Section 3.4.    Alternate Rate of Interest
If prior to the commencement of any Interest Period for a Eurodollar Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate, as applicable, for such Interest Period;
or
(b)    the Administrative Agent is advised by the Required Lenders that the LIBO
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining its Loan included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist (and the Administrative
Agent shall give such notice promptly upon having actual knowledge that such
circumstances no longer exist), (i) any Interest Election Request that requests
the conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective, and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.
Section 3.5.    Increased Costs; Illegality
(a)    If any Change in Law shall:

66
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




(i)    subject any Lender to any tax of any kind whatsoever with respect to this
Agreement, any Eurodollar Loans made by such Credit Party or any Letter of
Credit or participations therein, or change the basis of taxation of payments to
such Lender in respect thereof (other than relating to Taxes, which shall be
governed exclusively by Section 3.7, or the imposition of, or any change in the
rate of, any Excluded Taxes payable by a Credit Party);
(ii)    impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Credit Party; or
(iii)    impose on any Credit Party or the London interbank market any other
condition affecting this Agreement, any Eurodollar Loans made by such Credit
Party or any Letter of Credit or participations therein,
and the result of any of the foregoing shall be to increase the cost to such
Credit Party, by an amount which such Credit Party reasonably deems to be
material, of making or maintaining any Eurodollar Loan or the cost to such
Credit Party, by an amount which such Credit Party reasonably deems to be
material, of issuing, participating in or maintaining any Letter of Credit
hereunder or to increase the cost to such Credit Party or to reduce the amount
of any sum received or receivable by such Credit Party, by an amount which such
Credit Party reasonably deems to be material, hereunder (whether of principal,
interest or otherwise), then the Borrower will pay to such Credit Party such
additional amount or amounts as will compensate such Credit Party for such
additional costs incurred or reduction suffered.
(b)    If any Credit Party determines that any Change in Law regarding capital
or liquidity requirements has or would have the effect of reducing the rate of
return on such Credit Party’s capital or on the capital of such Credit Party’s
holding company, if any, as a consequence of this Agreement or the Loans made,
the Letters of Credit issued or the participations therein held, by such Credit
Party to a level below that which such Credit Party or such Credit Party’s
holding company could have achieved but for such Change in Law (taking into
consideration such Credit Party’s policies and the policies of such Credit
Party’s holding company with respect to liquidity or capital adequacy), by an
amount reasonably deemed by such Credit Party to be material, then from time to
time the Borrower will pay to such Credit Party such additional amount or
amounts as will compensate such Credit Party or such Credit Party’s holding
company for any such reduction suffered.
(c)    A certificate of a Credit Party setting forth in reasonable detail the
calculation of the amount or amounts necessary to compensate such Credit Party
or its holding company, as applicable, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Credit Party the amount shown as due
on any such certificate within 10 Business Days after receipt thereof.
(d)    Failure or delay on the part of any Credit Party to demand compensation
pursuant to this Section shall not constitute a waiver of such Credit Party’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Credit Party

67
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




pursuant to this Section for any increased costs or reductions incurred more
than nine months prior to the date that such Credit Party notifies the Borrower
of the Change in Law giving rise to such increased costs or reductions and of
such Credit Party’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine month period referred to above shall be extended to
include the period of retroactive effect thereof.
(e)    Notwithstanding any other provision of this Agreement, if, after the
Fourth Restatement Closing Date any Change in Law shall make it unlawful for any
Lender to make or maintain any Eurodollar Loan or to give effect to its
obligations as contemplated hereby with respect to any Eurodollar Loan, then, by
written notice to the Borrower and to the Administrative Agent:
(i)    such Lender may declare that Eurodollar Loans will not thereafter (for
the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods) and ABR Loans will not thereafter
(for such duration) be converted into Eurodollar Loans, whereupon any request
for a Eurodollar Borrowing or to convert an ABR Borrowing to a Eurodollar
Borrowing or to continue a Eurodollar Borrowing, as applicable, for an
additional Interest Period shall, as to such Lender only, be deemed a request
for an ABR Loan (or a request to continue an ABR Loan as such for an additional
Interest Period or to convert a Eurodollar Loan into an ABR Loan, as
applicable), unless such declaration shall be subsequently withdrawn; and
(ii)    such Lender may require that all outstanding Eurodollar Loans made by it
be converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans, as of the effective date of such notice as
provided in the last sentence of this paragraph.
In the event any Lender shall exercise its rights under (i) or (ii) of this
paragraph, all payments and prepayments of principal that would otherwise have
been applied to repay the Eurodollar Loans that would have been made by such
Lender or the converted Eurodollar Loans of such Lender shall instead be applied
to repay the ABR Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Loans, as applicable. For purposes of this
paragraph, a notice to the Borrower by any Lender shall be effective as to each
Eurodollar Loan made by such Lender, if lawful, on the last day of the Interest
Period currently applicable to such Eurodollar Loan; in all other cases such
notice shall be effective on the date of receipt by the Borrower.
Section 3.6.    Break Funding Payments
In the event of (a) the payment or prepayment (voluntary or otherwise) of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, or (c) the failure by the Borrower to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.7(g) and is revoked in accordance therewith), then, in
any such event, the Borrower shall compensate each applicable Lender in an
amount equal to the excess, if any, of (i) the amount of interest that would

68
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




have accrued on the principal amount of such Loan had such event not occurred,
at the LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan) excluding,
however, the Applicable Margin included therein, if any, over (ii) the amount of
interest (as reasonably determined by such Lender) that would accrue on such
principal amount for such period at the interest rate that such Lender would bid
were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth in reasonable detail the calculations of
any amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.
Section 3.7.    Taxes
(a)    Any and all payments by or on account of any obligation of any Loan Party
hereunder and under any other Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes, provided that, if
such Loan Party shall be required to deduct any Indemnified Taxes or Other Taxes
from such payments, then (i) the sum payable shall be increased as necessary so
that, after making all required deductions (including deductions applicable to
additional sums payable under this Section), the applicable Credit Party
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Loan Party shall make such deductions and (iii)
such Loan Party shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.
(b)    In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c)    The Borrower shall indemnify each Credit Party, within ten days after
written demand therefor (which demand shall set forth the amount and the reasons
therefor in reasonable detail), for the full amount of any Indemnified Taxes or
Other Taxes (whether or not such Indemnified Taxes or Other Taxes were correctly
or legally imposed or asserted by the relevant Governmental Authority) paid by
such Credit Party on or with respect to any payment by or on account of any
obligation of any Loan Party under the Loan Documents (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any penalties, interest and reasonable out-of-pocket
expenses arising therefrom or with respect thereto (in the event that the
Borrower is not in default of its obligations under this Section 3.7, excluding
penalties and interest to the extent attributable to the actions or omissions of
such Credit Party), whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate setting forth the amount of such payment or liability and the
reasons therefor in reasonable detail delivered to the Borrower by a Credit
Party, or by the Administrative Agent on its own behalf or on behalf of a Credit
Party, shall be conclusive absent manifest error. If the Borrower reasonably
believes that Indemnified Taxes or Other Taxes were not correctly or legally
asserted, the applicable Credit Party or Transferee will reasonably cooperate
with the Borrower to obtain a refund of such Indemnified Taxes or Other Taxes
for the

69
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




benefit of the Borrower, provided that the Borrower shall reimburse the
applicable Credit Party for reasonable out-of-pocket expenses arising from such
cooperation. Each Credit Party agrees that promptly after it receives written
notice of any Indemnified Taxes or Other Taxes imposed or asserted on it, it
shall endeavor to give notice thereof to the Borrower, provided that such Credit
Party shall have no liability to the Borrower for the failure to give any such
notice.
(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the a copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.
(e)    Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the relevant Loan
Party is located, or under any treaty to which such jurisdiction is a party,
with respect to payments under the Loan Documents shall deliver to the Borrower
(with a copy to the Administrative Agent), such properly completed and executed
documentation prescribed by applicable law and reasonably requested by the
Borrower from time to time as will permit such payments to be made without
withholding or at a reduced rate.
(f)    Without limiting the generality of the foregoing, (i) each Lender that is
not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) (a “Non‑US Lender”) shall to the extent it is legally able to do so
deliver to the Borrower and the Administrative Agent (or, in the case of a
Participant, to the Borrower and to the Lender from which the related
participation shall have been purchased) (A) two accurate and complete copies of
IRS Form W‑8BEN or IRS Form W-8BEN-E, as applicable, (B) two accurate and
complete copies of IRS Form W‑8ECI, (C) in the case of a Non‑US Lender claiming
exemption from United States federal withholding Tax under Section 881(c) of the
Code with respect to payments of “portfolio interest,” (x) a certificate to the
effect that such Non-US Lender is not (1) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the Borrower
within the meaning of Sections 871(h)(3)(B) and 881(c)(3)(B) of the Code, or (3)
a “controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “US Tax Compliance Certificate”), and (y) duly completed copies of IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, (D) to the extent a Non-US Lender is
not the beneficial owner, two duly executed originals of IRS Form W-8IMY,
accompanied by IRS Forms W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E as
applicable, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Non-US Lender is a
partnership and one or more direct or indirect partners of such Non-US Lender
are claiming the portfolio interest exception, such Non-US Lender shall provide
a US Tax Compliance Certificate on behalf of each such direct and indirect
partner, or (E) any subsequent versions or successors to such forms, in each
case properly completed and duly executed by such Non-US Lender claiming
complete exemption from, or a reduced rate of, United States federal withholding
Tax on all payments by the Borrower or any Loan Party under any Loan Document,
and (ii) each Lender (and, in the case of a non-United States pass-through
entity, each of its beneficial owners) that is a United States person (as such
term is defined in Section 7701(a)(30) of the Code) shall deliver to the
Borrower and the Administrative Agent two

70
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




accurate and complete copies of IRS Form W-9, or any subsequent versions or
successors to such form. The forms referred to in clauses (i) and (ii) shall be
delivered by each Lender on or before the date it becomes a party to this
Agreement (or, in the case of any Participant, on or before the date such
Participant purchases the related participation). In addition, each Lender shall
deliver such forms promptly upon the obsolescence or invalidity of any form
previously delivered by such Lender. Each Lender shall promptly notify the
Borrower at any time it determines that it is no longer in a position to provide
any previously delivered certificate to the Borrower (or any other form of
certification adopted by the United States taxing authorities for such purpose).
(g)    If a Credit Party determines, in its sole discretion, that it has
received a refund of or credit against any Taxes or Other Taxes as to which it
has been indemnified by a Loan Party or with respect to which a Loan Party has
paid additional amounts pursuant to this Section 3.7, it shall pay to the Loan
Party an amount equal to such refund or credit (but only to the extent of
indemnity payments made, or additional amounts paid, by the Loan Party under
this Section 3.7 with respect to Taxes or Other Taxes giving rise to such refund
or credit), net of all out-of-pocket expenses of the Credit Party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund or credit); provided that the Loan Party, upon the
request of the Credit Party agrees to repay the amount paid over to the Loan
Party (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Credit Party in the event the Credit Party is
required to repay such refund to such Governmental Authority. This paragraph
shall not be construed to require the Credit Party to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Loan Party or any other Person.
(h)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
paragraph (h), “FATCA” shall include any amendments made to FATCA after the
Fourth Restatement Closing Date.
Section 3.8.    Mitigation Obligations
If any Credit Party requests compensation under Section 3.5, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Credit Party pursuant to Section 3.7, then such
Credit Party shall use reasonable efforts to designate a different lending
office for funding or booking its Loans or Letters of Credit (or any
participation therein) hereunder or to assign its rights and obligations
hereunder to another of its

71
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




offices, branches or affiliates, if, in the good faith judgment of such Credit
Party, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Sections 3.5 or 3.7, as applicable, in the future and (ii)
would not subject such Credit Party to any unreimbursed cost or expense and
would not otherwise be materially disadvantageous to such Credit Party. The
Borrower hereby agrees to pay all reasonable costs and out of pocket expenses
incurred by any Credit Party in connection with any such designation or
assignment.
Section 3.9.    Replacement of Lenders
If (i) any Credit Party requests compensation under Section 3.5, or the Borrower
is required to pay any additional amount to any Credit Party or any Governmental
Authority for the account of any Credit Party pursuant to Section 3.7, (ii) any
Lender with an unused Commitment is a Defaulting Lender, or (iii) any Lender
notifies the Borrower pursuant to Section 3.5(e) that it is unlawful for such
Lender to make or maintain Eurodollar Loans, then the Borrower may, at its sole
expense and effort, upon notice to such Credit Party and the Administrative
Agent, require such Credit Party to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 10.4), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Credit Party, if a
Credit Party accepts such assignment); provided that (a) the Borrower shall have
received the prior written consent of the Administrative Agent (and if a
Revolving Commitment is being assigned, the Issuing Bank and the Swingline
Bank), which consents shall not unreasonably be withheld, conditioned or
delayed, (b) such Credit Party shall have received payment of an amount equal to
the outstanding principal of its Loans and funded participations in
LC Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), (c) unless the Administrative Agent otherwise agrees, the
Borrower, the Defaulting Lender (if any) or such assignee shall have paid to the
Administrative Agent the processing and recordation fee specified in
Section 10.4(b), and (d) in the case of any such assignment resulting from a
claim for compensation under Section 3.5 or payments required to be made
pursuant to Section 3.7, such assignment will result in a reduction in such
compensation or payments. A Credit Party shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Credit Party or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.
ARTICLE 4    
REPRESENTATIONS AND WARRANTIES
The Parent represents and warrants to the Credit Parties that:
Section 4.1.    Organization; Powers
Each of the Parent, the Borrower and the Subsidiaries (other than NMTC
Subsidiaries to the extent not reasonably expected to result in a Material
Adverse Effect) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, has all requisite corporate or
other organizational power and authority to carry on its business as now

72
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




conducted and, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required by applicable law.
Section 4.2.    Authorization; Enforceability
The Transactions to be entered into by each Loan Party are within the corporate,
partnership or other analogous powers of such Loan Party to the extent it is a
party thereto and have been duly authorized by all necessary corporate,
partnership or other analogous and, if required, equity holder action. Each Loan
Document has been duly executed and delivered by each Loan Party to the extent
it is a party thereto and constitutes a legal, valid and binding obligation
thereof, enforceable against such Loan Party in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law) and the implied covenants of good faith and fair dealing.
Section 4.3.    Governmental Approvals; No Conflicts
The Transactions (i) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except (a) such
as have been or prior to or concurrently with the consummation of the
Transactions will be obtained or made and are or prior to or concurrently with
the consummation of the Transactions will be in full force and effect (except
such consents, approvals, registrations or filings which will be required at the
time, if any, of the exercise of remedies under the Loan Documents by the
Administrative Agent and the Lenders), (b) notices, if any, required to be filed
with the FCC or any applicable State PUC after the consummation of the
Transactions and (c) consents, approvals, registrations, filings or actions
which the failure to obtain or make would not reasonably be expected to result
in a Material Adverse Effect, (ii) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Parent, the Borrower or any Subsidiary (other than NMTC Subsidiaries to the
extent not reasonably expected to result in a Material Adverse Effect) or any
order of any Governmental Authority (subject to compliance with any applicable
law or regulation which, upon the exercise of remedies hereunder by the
Administrative Agent and the Lenders, requires filing with or approval of a
Governmental Authority), except, in the case of any such applicable law or
regulation, for such violations that would not reasonably be expected to result
in a Material Adverse Effect, (iii) will not violate or result in a default
under any material indenture, agreement or other instrument binding upon the
Parent, the Borrower or any Subsidiary or its assets (other than the Loan
Documents), or give rise to a right thereunder to require any payment to be made
by the Parent, the Borrower or any Subsidiary, or result in a default under any
indenture for the Senior Notes, except for such violations, defaults and
payments that would not reasonably be expected to result in a Material Adverse
Effect and (iv) will not result in the creation or imposition of any Lien on any
asset of the Parent, the Borrower or any of the Subsidiaries (other than NMTC
Subsidiaries to the extent not reasonably expected to result in a Material
Adverse Effect), other than, with respect to each Loan Party, Liens permitted by
Section 7.2 and each Security Document to which such Loan Party is a party.

73
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




Section 4.4.    Financial Condition
The Parent has heretofore furnished to the Administrative Agent and the Lenders
the following:
(a)    the consolidated balance sheets and related consolidated statements of
income, cash flows and shareholders’ equity of (i) the Parent and its
subsidiaries and (ii) the Borrower and the Subsidiaries, each as of and for the
fiscal year ended December 31, 2013, reported on by Grant Thornton LLP, a
registered independent public accounting firm; and
(b)    with respect to the Borrower and the Subsidiaries, forecasts of financial
performance through and including the fourth anniversary of the Fourth
Restatement Closing Date (the “Forecasts”).
The financial statements referred to above (other than the Forecasts) present
fairly, in all material respects, the financial position and results of
operations and cash flows of such Persons as of such dates and for the indicated
periods in accordance with GAAP, subject in the case of the quarter-end
statements to year-end audit adjustments and the absence of footnotes. The
Forecasts have been prepared in good faith by the Parent and based on
assumptions believed to be reasonable at the time they were made, it being
understood that forecasts by their nature are uncertain and no assurance is
being given that the results reflected in such forecasted financial information
will be achieved. Since December 31, 2013, there has been no material adverse
change in the business, assets, operations or financial condition of the
Borrower and the Subsidiaries taken as a whole.
Section 4.5.    Properties
(a)    Each of the Parent, the Borrower and the Subsidiaries has good title to,
or valid leasehold interests in, all its real and tangible personal property,
except as would not reasonably be expected to have a Material Adverse Effect.
(b)    Each of the Parent, the Borrower and the Subsidiaries owns, or is
entitled to use, all United States trademarks, trade names, copyrights, patents
and trade secrets material to its business, and the use thereof by the Parent,
the Borrower and the Subsidiaries does not infringe upon the rights of any other
Person, except for any such failure to own or be entitled to use or
infringements that, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.
Section 4.6.    Litigation and Environmental Matters
(a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Parent,
threatened against (i) the Parent or any of its subsidiaries that would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) the Parent,
the Borrower or any of the Subsidiaries that relate to the execution, delivery,
validity or enforceability of any Loan Document or the performance of any of the
Transactions by any of the parties thereto.

74
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




(b)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, neither the Parent nor any of its
subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received written notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.
Section 4.7.    Compliance with Laws and Agreements
Each of the Parent and its subsidiaries is in compliance with all laws,
regulations (including the Communications Act and State Law) and orders of any
Governmental Authority (including the FCC and State PUCs) applicable to it or
its property and all indentures, agreements and other instruments binding upon
it or its property, except, in each case, where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect. No Default has occurred and is continuing.
Section 4.8.    Franchises, FCC, State PUC and Certain Copyright Matters
(a)    The Borrower and each Subsidiary possesses, or has the right to use, all
Authorizations, and possesses, or has rights under, agreements with public
utilities and microwave transmission companies, satellite communications
companies, pole attachment, use access or rental agreements and utility
easements, including all licenses and permits, to: (i) operate the
Communications Business, except to the extent the absence thereof or failure to
be in compliance therewith would not reasonably be expected to have a Material
Adverse Effect, and (ii) consummate the Transactions. The Borrower and the
Subsidiaries are in compliance with all such Authorizations, agreements,
easements, licenses and permits with no known conflict with the valid rights of
others, except to the extent such noncompliance or conflict would not reasonably
be expected to have a Material Adverse Effect. No event has occurred which would
permit the revocation or termination of any such Authorization, right,
agreement, easement, license or permit which would reasonably be expected to
have a Material Adverse Effect.
(b)    The Parent and each subsidiary thereof (i) have each duly and timely
filed or caused to be filed (A) all registration statements for the operation of
the Communications Business and other filings which are required to be filed
under the Communications Act and under State Law applicable to them and the
Transactions, and (B) all reports, applications, documents, instruments and
information required to be filed (1) with the FCC and State PUCs, as applicable,
pursuant to all FCC rules, regulations and requests and State Law applicable to
them, or (2) pursuant to any Authorization, in each case, the failure of which
to file would reasonably be expected to have a Material Adverse Effect, and (ii)
is in compliance with the Communications Act and State Law (including, the rules
and regulations of the FCC and State PUCs) and all Authorizations, the failure
with which to comply would reasonably be expected to have a Material Adverse
Effect. The Parent and each subsidiary thereof has recorded or deposited with
and paid to the United States Copyright Office and the Register of Copyrights
all notices, statements of account, royalty fees and other documents and
instruments required under the Copyright Act, the failure of which to record,
deposit or pay would reasonably be expected to have a Material Adverse Effect.
To the knowledge of the

75
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




Parent, as of the Fourth Restatement Closing Date neither the Borrower nor any
Subsidiary (other than NMTC Subsidiaries to the extent not reasonably expected
to result in a Material Adverse Effect) has any material liability to any Person
for copyright infringement under the Copyright Act as a result of its business
operations.
(c)    The Borrower and the Subsidiaries own or lease all of the property, plant
and equipment necessary to operate the Communications Business.
(d)    As of the Fourth Restatement Closing Date, the Borrower and the
Subsidiaries, collectively, hold all material Authorizations required in
connection with the Transactions and with the operation of the Communications
Business and each such Authorization is validly issued and in full force and
effect, unimpaired in any material respect by any act or omission by the
Borrower or any Subsidiary. All such Authorizations are renewable by their terms
or in the ordinary course of business without the need to (i) comply with any
special qualification procedures not otherwise generally applicable to providers
of one or more services similar to the Communications Business in the State of
Alaska, or (ii) to pay any amounts other than immaterial amounts, routine fees,
and amounts in respect of rebuild obligations, except to the extent such renewal
would not reasonably be expected to have a Material Adverse Effect.
(e)    To the best of the Parent’s knowledge, except as set forth in
Schedule 4.8, neither the Parent nor any subsidiary thereof is a party to any
investigation, notice of violation, order or complaint issued by or before the
FCC, any State PUC or any Franchise authority which would reasonably be expected
to have a Material Adverse Effect. Except for such proceedings that affect the
communications industry or the other businesses of the Parent and its
subsidiaries generally or as set forth in Schedule 4.8, there are no proceedings
by or before the FCC, any State PUC or any Franchise authority which would
reasonably be expected to have a Material Adverse Effect. Except as set forth in
Schedule 4.8, the Parent has no knowledge of (i) any impending or threatened
investigation, notice of violation, order, complaint or proceeding before the
FCC, any State PUC or any Franchise authority that would reasonably be expected
to have a Material Adverse Effect, (ii) any pending or threatened non‑renewal,
expiration, termination or revocation of any Authorization that would reasonably
be expected to have a Material Adverse Effect, or (iii) has any reasonable basis
to expect that any Authorization the absence of which, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect, will
not be renewed in the ordinary course.
Section 4.9.    Investment Company Status
None of the Parent, the Borrower nor any of the Subsidiaries (other than NMTC
Subsidiaries to the extent not reasonably expected to result in a Material
Adverse Effect) is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.
Section 4.10.    Taxes
Each of the Parent, the Borrower and the Subsidiaries has timely filed or caused
to be filed all Tax returns and reports required to have been filed and has paid
or caused to be paid all

76
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




Taxes required to have been paid by it, except (i) Taxes that are being
contested in good faith by appropriate proceedings and for which the Parent, the
Borrower or such Subsidiary, as applicable, has set aside on its books adequate
reserves to the extent required by GAAP or (ii) to the extent that the failure
to do so would not reasonably be expected to result in a Material Adverse
Effect.
Section 4.11.    ERISA
No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, would reasonably be expected to result in a Material Adverse
Effect. The present value of all accumulated benefit obligations under each Plan
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $1,000,000 the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of the date of the most recent financial statements reflecting
such amounts, exceed by more than $1,000,000 the fair market value of the assets
of all such underfunded Plans.
Section 4.12.    Disclosure
As of the Fourth Restatement Closing Date, the Parent has disclosed to the
Credit Parties all agreements, instruments and corporate or other restrictions
to which it or the Borrower or any Subsidiary is subject, and all other matters
known to it, that, individually or in the aggregate, would reasonably be
expected to result in a Material Adverse Effect. None of the reports, financial
statements, certificates or other information concerning the Parent, the
Borrower or any Subsidiary (other than the projections, budgets or other
estimates, or information of a general economic or industry nature and, in the
case of NMTC Subsidiaries, only to extent of the Parent’s actual knowledge)
furnished by or on behalf of the Parent, the Borrower or any Subsidiary to any
Credit Party in connection with the negotiation of the Loan Documents or
delivered thereunder (as modified or supplemented by other information so
furnished), taken as a whole, contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected financial information, the
Parent represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time they were made, it being
understood that projections by their nature are uncertain and no assurance is
being given that the results reflected in such projected financial information
will be achieved.
Section 4.13.    Subsidiaries
Schedule 4.13 sets forth, as of the Fourth Restatement Closing Date, the name
of, the chief executive office of, and the ownership interest of (i) the Parent
in the Borrower, and (ii) the Borrower in each of its subsidiaries (other than
the NMTC Subsidiaries) and identifies each Subsidiary that is a Subsidiary
Guarantor or an NMTC Subsidiary.

77
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




Section 4.14.    Insurance
Schedule 4.14 sets forth a description of all insurance maintained by or on
behalf of the Parent, the Borrower and the Subsidiaries (other than NMTC
Subsidiaries) on the Fourth Restatement Closing Date. As of the Fourth
Restatement Closing Date, all premiums in respect of such insurance that are due
and payable have been paid.
Section 4.15.    Labor Matters
Except for the Disclosed Matters and except as would not be reasonably likely to
result in a Material Adverse Effect, (i) there are no strikes, lockouts or
slowdowns against the Borrower or any Subsidiary pending or, to the knowledge of
the Borrower, threatened, (ii) the hours worked by and payments made to
employees of the Borrower and the Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Federal, state, local or
foreign law dealing with such matters, (iii) all material payments due from the
Borrower or any Subsidiary, or for which any claim may be made against the
Borrower or any Subsidiary, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of the Borrower or such Subsidiary and (iv) the consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Borrower or any Subsidiary is bound.
Section 4.16.    Solvency
Immediately after the consummation of each Transaction on the Fourth Restatement
Closing Date, (i) the fair value of the assets of the Borrower and the
Subsidiaries, taken as a whole, at a fair valuation, will exceed their debts and
liabilities, subordinated, contingent or otherwise; (ii) the present fair
salable value of the property of the Borrower and the Subsidiaries, taken as a
whole, will be greater than the amount that will be required to pay the probable
liability of their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) each of the Borrower and the Subsidiary Guarantors will be able to pay its
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) each of the Borrower and the
Subsidiary Guarantors will not have unreasonably small capital with which to
conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted following such date.
Section 4.17.    Federal Reserve Regulations
None of the Parent, the Borrower nor any of the Subsidiaries (other than NMTC
Subsidiaries) is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of buying or carrying Margin
Stock. Immediately before and immediately after giving effect to the making of
each Loan and the issuance of each Letter of Credit, Margin Stock will
constitute less than 25% of the Borrower’s assets as determined in accordance
with Regulation U.

78
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




Section 4.18.    Use of Proceeds
The Borrower represents and warrants that it will use the proceeds of (a) the
Revolving Loans, the Term B Loans and the Letters of Credit for purposes
permitted by Section 6.14 and (b) each Incremental Term Loan, if any, in
accordance with the Incremental Term Facility Amendment applicable thereto. No
part of the proceeds of any Loan or any Letter of Credit has been or will be
used, whether directly or indirectly, and whether immediately, incidentally or
ultimately (i) to purchase, acquire or carry any Margin Stock, or (ii) for any
other purpose, in either case that entails a violation of any of the regulations
of the Board, including Regulations T, U and X.
Section 4.19.    Anti-Corruption Laws and Sanctions; Anti-Terrorism Laws
(a)    The Borrower and the Parent each have implemented and maintains in effect
policies and procedures designed to ensure compliance by the Parent, its
Subsidiaries and their respective directors, officers and employees with
Anti-Corruption Laws and applicable Sanctions, and the Parent, and its
Subsidiaries and to the knowledge of the Parent its directors, officers and
employees, are in compliance with Anti-Corruption Laws and applicable Sanctions
in all material respects and no Loan Party is knowingly engaged in any activity
that could reasonably be expected to result in such Loan Party being designated
as a Sanctioned Person. None of (a) the Parent, any of its Subsidiaries, or to
the knowledge of the Parent or such Subsidiary any of their respective
directors, officers or employees, or (b) to the knowledge of the Parent, any
agent of the Parent or any Subsidiary that will in each case act in any capacity
in connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Borrowing or Letter of Credit, use of proceeds or other
transactions contemplated by the Loan Documents will violate Anti-Corruption
Laws or applicable Sanctions.
(b)    Neither the making of the Loans hereunder nor the use of the proceeds
thereof will violate the Patriot Act, the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto or successor statute
thereto. Each Loan Party and each of its Subsidiaries are in compliance in all
material respects with the Patriot Act.
ARTICLE 5    
CONDITIONS
Section 5.1.    Initial Conditions.
This Agreement shall not become effective, and the Existing Credit Agreement
shall remain in full force and effect, until the date (the “Fourth Restatement
Closing Date”) on which each of the following conditions is satisfied (or waived
in accordance with Section 10.2):

79
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




(a)    Restatement. The Administrative Agent (or its counsel) shall have
received this Agreement, executed and delivered by (1) Required Lenders under
and as defined in the Existing Credit Agreement, (1) all Term B Lenders, and (1)
each Loan Party.
(b)    Security Documents. The Administrative Agent shall have received (1)
evidence in all respects satisfactory to it that Denali Media Holdings, Corp.,
an Alaska corporation, AWN and GCI Wireless have become parties to the Security
Agreement as “Grantors” thereunder, and (1) each other Loan Document, executed
and delivered by each Loan Party signatory thereto.
(c)    Ownership Structure. The Administrative Agent shall have received a
certificate of the Borrower, dated the Fourth Restatement Closing Date,
attaching the organizational chart of GCI and all of its subsidiaries as of the
Fourth Restatement Closing Date. The organizational structure of GCI on the
Fourth Restatement Closing Date shall be satisfactory to the Administrative
Agent.
(d)    Pro Forma Balance Sheet. The Administrative Agent shall have received a
consolidated pro forma balance sheet for the Parent reflecting the Transactions
(based on the projections previously delivered to the Lenders), and reasonably
detailed projections of the Financial Covenants for four years.
(e)    Fees. The Arrangers shall have received on or before the Fourth
Restatement Closing Date all fees required to be paid by the Borrower (including
those to be passed on to the Lenders), and all reasonable out-of-pocket expenses
required to be paid by the Borrower (including reasonable fees, disbursements
and other charges of counsel to the Administrative Agent and the Arrangers).
(f)    Solvency Certificate. The Administrative Agent shall have received a
solvency certificate signed by a Financial Officer on behalf of the Borrower
substantially in the form of Exhibit H.
(g)    Lien Searches. The Administrative Agent shall have received the results
of a recent lien search in each of the jurisdictions in which Uniform Commercial
Code financing statements, or other filings or recordations should be made to
evidence or perfect security interests in the Collateral, and such search shall
reveal no liens on any of the Collateral, except for Liens permitted by
Section 7.2 or liens to be discharged prior to or on the Fourth Restatement
Closing Date.
(h)    Closing Certificate. The Administrative Agent shall have received a
certificate of each of the Loan Parties, dated the Fourth Restatement Closing
Date, substantially in the form of Exhibit F, with appropriate insertions and
attachments.
(i)    Financial Officer Certificate. The Administrative Agent shall have
received a certificate of the Parent, dated the Fourth Restatement Closing Date
and signed by a Financial Officer of the Parent: (1) setting forth reasonably
detailed calculations demonstrating that (A) the Total Leverage Ratio does not
exceed 4.60:1.00, and (B) the Senior Leverage Ratio does not exceed 2.25:1.00,
each on a pro forma basis immediately after giving effect to the Transactions
occurring

80
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




on the Fourth Restatement Closing Date, (1) certifying that no Material Adverse
Effect has occurred, and no material adverse effect on the performance of the
Borrower and the Subsidiaries (other than NMTC Subsidiaries), taken as a whole,
has occurred, in either case since December 31, 2013, (1) certifying compliance
with the conditions set forth in paragraphs (a) and (b) of Section 5.2, (1)
either (A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by each Loan Party and
the validity against each Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required, (1) certifying that the performance by each Loan Party of its
obligations under each Loan Document to which it is a party does not (A) violate
any applicable law, statute, rule or regulations or (B) conflict with, or result
in a default or event of default under, any material agreement of any Loan
Party, including, without limitation, any instrument or agreement (1) governing
any debt or equity (or warrant or option with respect thereto) of GCI and its
subsidiaries, and (2) that would constitute a material contract of any Loan
Party, (1) certifying that simultaneously with the making of the Term B Loans on
the Fourth Restatement Closing Date, the AWN Transaction occurred, and (1)
attaching a true, correct and complete copy of the AWN Purchase Agreement.
(j)    Legal Opinions. The Administrative Agent shall have received the
following executed legal opinions: (i) the legal opinion of Sherman & Howard
L.L.C., special counsel to the Loan Parties, substantially in the form of
Exhibit E-1; (ii) the legal opinion of Stoel Rives LLP, special Alaska counsel
to the Loan Parties, substantially in the form of Exhibit E-2; and (iii) the
legal opinion of the Borrower by Tina Pidgeon, special internal FCC counsel to
the Loan Parties, and Mark Moderow, special internal Alaska regulatory counsel
to the Loan Parties, substantially in the form of Exhibit E-3.
(k)    Pledged Stock; Stock Powers. The Administrative Agent shall have received
the certificates, if any, representing the certificated shares of Equity
Interests pledged on or prior to the Fourth Restatement Closing Date pursuant to
the Security Documents, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof.
(l)    Filings, Registrations and Recordings. Each Uniform Commercial Code
financing statement required by the Security Documents to be filed in order to
create in favor of the Administrative Agent, for the benefit of the Lenders, a
perfected Lien on the Collateral described therein with the priority provided
for in the Security Documents, shall have been delivered to the Administrative
Agent in proper form for filing.
(m)    No Default. No Default (as defined in the Existing Credit Agreement)
shall have occurred and be continuing, and no Default shall have occurred and be
continuing.
(n)    Notes. If any Lender shall have requested one, the Administrative Agent
shall have received, for the account of such Lender, an original Note, dated the
Fourth Amendment Closing Date, executed by the Borrower and payable to such
Lender.
The Administrative Agent shall notify the Borrower and the Credit Parties of the
Fourth Restatement Closing Date and such notice shall be conclusive and binding.

81
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




Section 5.2.    Conditions to Future Credit Events
The obligation of each Lender to make a Loan on the occasion of any Borrowing
(other than a continuation or conversion of an existing Borrowing), and of the
Issuing Bank to issue, amend, renew or extend a Letter of Credit, is subject to
the satisfaction of the following conditions:
(o)    The representations and warranties of the Loan Parties set forth in the
Loan Documents shall be true and correct in all material respects on and as of
the date of such Borrowing or the date of such issuance, amendment, renewal or
extension, as applicable (except (i) to the extent that such representations and
warranties relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date and (ii) that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects without further qualification); and
(p)    at the time of and immediately after giving effect to such Borrowing or
such issuance, amendment, renewal or extension, as applicable, no Default shall
or would exist.
Each such Borrowing and each issuance, amendment, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section.
ARTICLE 6    
AFFIRMATIVE COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other amounts payable hereunder (other
than contingent or indemnification obligations not then due) shall have been
paid in full in cash and all Letters of Credit have expired (or have been cash
collateralized or otherwise provided for in full in a manner reasonably
satisfactory to the Issuing Bank) and all LC Disbursements have been reimbursed,
the Parent covenants and agrees with the Credit Parties that:
Section 6.1.    Financial Statements and Other Information
The Parent will furnish or cause to be furnished to the Administrative Agent:
(a)    within 120 days after the end of each fiscal year, (i) the Parent’s
audited consolidated balance sheet and related consolidated statements of
income, cash flows and shareholders’ equity, and (ii) the Borrower’s audited
consolidated balance sheet and related consolidated statements of income, cash
flows and shareholders’ equity, in each case set forth in this paragraph (a) as
of the end of and for such year, setting forth in each case in comparative form
the figures for the previous fiscal year, all reported on by Grant Thornton LLP
or other independent public accountants of recognized national standing (without
a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial position and results of operations of (x) in the case of the
financial statements referred to in clause

82
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




(i) above, the Parent on a consolidated basis in accordance with GAAP
consistently applied, and (y) in the case of the financial statements referred
to in clause (ii) above, the Borrower on a consolidated basis in accordance with
GAAP consistently applied;
(b)    within 60 days after the end of each of the first three fiscal quarters
of each fiscal year, (i) the Parent’s consolidated balance sheet and related
consolidated statements of income and cash flows, and (ii) the Borrower’s
consolidated balance sheet and related consolidated statements of income and
cash flows, in each case set forth in this paragraph (b) as of the end of and
for such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by a Financial Officer as presenting fairly
in all material respects the financial position and results of operations of (x)
in the case of the financial statements referred to in clause (i) above, the
Parent on a consolidated basis in accordance with GAAP consistently applied,
subject to normal year-end audit adjustments and the absence of footnotes, and
(y) in the case of the financial statements referred to in clause (ii) above,
the Borrower on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;
(c)    concurrently with any delivery of financial statements under paragraph
(a) or (b) above, a Compliance Certificate signed by a Financial Officer of the
Parent (i) certifying as to whether a Default has occurred and is continuing
and, if a Default has occurred and is continuing, specifying the details thereof
and any action taken or proposed to be taken with respect thereto, (ii) setting
forth (A) reasonably detailed calculations demonstrating compliance with the
Financial Covenants as of the most recent fiscal quarter end contemplated by
such financial statements, (B) the Subsidiary Guarantors as of the date of such
Compliance Certificate, and (C) the Excluded Subsidiaries as of the date of such
Compliance Certificate, and (iii) containing either a certification that there
has been no change to the information about the Loan Parties and their property
disclosed in the schedules to the Security Documents or, after the delivery of
the first certification delivered pursuant to this subsection, as previously
certified, or, if so, specifying all such changes;
(d)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Parent, the
Borrower or any Subsidiary (other than NMTC Subsidiaries) with the SEC, or with
any national securities exchange, as the case may be;
(e)    at least 5 Business Days prior to the consummation of each transaction
constituting a Significant Transaction, the Parent shall have delivered to the
Administrative Agent a certificate of the Parent signed by a Financial Officer
thereof describing such transaction in reasonable detail and certifying that
such Significant Transaction complies with each Section hereof under which such
transaction constitutes a Significant Transaction (which shall have attached
thereto reasonably detailed backup data and calculations showing such
compliance);
(f)    within 30 days after the beginning of each fiscal year, an annual
consolidated forecast for the Borrower and the Subsidiaries for such fiscal
year, including projected consolidated statements of income of the Borrower and
the Subsidiaries, all in reasonable detail acceptable to the Administrative
Agent;

83
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




(g)    promptly such other information with documentation required by bank
regulatory authorities under applicable “know your customer” and Anti-Money
Laundering rules and regulations (including, without limitation, the Patriot
Act), as from time to time may be reasonably requested by the Administrative
Agent or such Lender; and
(h)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Parent, the
Borrower or any Subsidiary (other than NMTC Subsidiaries to the extent not in
possession of the Borrower), or compliance with the terms of the Loan Documents,
as the Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request, provided, however, that the Parent shall not be required to
provide pro forma financial statements and information in connection with a
Borrowing Request of $50,000,000 or less.
Section 6.2.    Notices of Material Events
The Parent will furnish to the Administrative Agent prompt written notice of the
following:
(a)    the occurrence of any Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against the Parent or any Affiliate
that, in either case, would reasonably be expected to result in a Material
Adverse Effect;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect;
(d)    as soon as possible and in no event later than five (5) Business Days
after the receipt thereof by the Parent, the Borrower or any Subsidiary (other
than NMTC Subsidiaries), a copy of any notice, summons, citation or other
written communication concerning any actual, alleged, suspected or threatened
violation of any Environmental Law, or any Environmental Liability of the
Parent, the Borrower or any Subsidiary, in each case, which would reasonably be
expected to have a Material Adverse Effect;
(e)    promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party pursuant to the
terms of any indenture, loan or credit or similar agreement and not otherwise
required to be furnished to the Lenders pursuant to any other clause of this
Section 6.2; and
(f)    any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section (other than paragraph (e)) shall be
accompanied by a statement of a Financial Officer or other Responsible Officer
of the Parent setting forth the details

84
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




of the event or development requiring such notice and any action taken or
proposed to be taken with respect thereto.
Section 6.3.    Existence; Conduct of Business
The Parent will, and will cause the Borrower and each Subsidiary (other than
NMTC Subsidiaries to the extent not reasonably expected to result in a Material
Adverse Effect) to, do or cause to be done all things reasonably necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business, except, in each case, as otherwise permitted by Section 7.3.
Section 6.4.    Payment and Performance of Obligations
The Parent will, and will cause each subsidiary thereof (other than NMTC
Subsidiaries to the extent not reasonably expected to result in a Material
Adverse Effect) to, pay or perform (before the same shall become delinquent or
in default) its obligations, including Tax liabilities, that, if not paid or
performed, would reasonably be expected to result in a Material Adverse Effect,
except where (i) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (ii) the Parent or such subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
(iii) the failure to make payment pending such contest would not reasonably be
expected to result in a Material Adverse Effect.
Section 6.5.    Maintenance of Properties
The Parent will cause the Borrower and each Subsidiary (other than NMTC
Subsidiaries to the extent not reasonably expected to result in a Material
Adverse Effect) to, keep and maintain all tangible property material to the
conduct of their businesses, taken as a whole, in good working order and
condition, ordinary wear and tear (and damage caused by casualty) excepted.
Section 6.6.    Books and Records; Inspection Rights
The Parent will, and will cause the Borrower and each Subsidiary (other than
NMTC Subsidiaries to the extent not reasonably expected to result in a Material
Adverse Effect) to, keep proper books of record and account in which full, true
and correct entries are made of all dealings and transactions in relation to its
business and activities. The Parent will, and will cause the Borrower and each
Subsidiary (other than NMTC Subsidiaries) to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times as
reasonably requested
Section 6.7.    Compliance with Laws
The Parent will, and will cause each subsidiary thereof to, (1) comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to

85
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




result in a Material Adverse Effect and (1) maintain in effect and enforce
policies and procedures designed to ensure compliance by the Parent, its
Subsidiaries and their respective directors, officers and employees with
Anti-Corruption Laws and applicable Sanctions.
Section 6.8.    Environmental Compliance
The Parent will, and will cause each subsidiary thereof to, use and operate all
of its facilities and property in compliance with all Environmental Laws, keep
all necessary permits, approvals, certificates, licenses and other
authorizations relating to environmental matters in effect and remain in
compliance therewith, and handle all Hazardous Materials in compliance with all
applicable Environmental Laws, except where noncompliance with any of the
foregoing would not reasonably be expected to have a Material Adverse Effect.
Section 6.9.    Insurance
The Parent will, and will cause the Borrower and each Subsidiary (other than
NMTC Subsidiaries to the extent not reasonably expected to result in a Material
Adverse Effect) to, self‑insure or maintain, with financially sound and
reputable insurance companies, (i) adequate insurance for its insurable
properties, all to such extent and against such risks, including fire, casualty,
business interruption and other risks insured against by extended coverage, as
is customary with companies in the same or similar businesses operating in the
same or similar locations and (ii) such other insurance as is required pursuant
to the terms of any Security Document.
Section 6.10.    Casualty and Condemnation
The Borrower will furnish to the Administrative Agent and the Lenders prompt
written notice of any casualty or other insured damage to any property owned or
held by or on behalf of the Borrower or any Subsidiary (other than NMTC
Subsidiaries) with a fair market value immediately prior to such casualty or
insured damage of at least $5,000,000, or the commencement of any action or
proceeding for the taking of any property or interest therein with a fair market
value immediately prior to such taking of at least $5,000,000, under power of
eminent domain or by condemnation or similar proceeding.
Section 6.11.    Additional Subsidiaries
If any Subsidiary (other than a NMTC Subsidiary or a subsidiary of an Excluded
Subsidiary) is formed or acquired after the Fourth Restatement Closing Date
(each a “New Subsidiary”), and remains a Subsidiary for not less than ten
Business Days, not later than the tenth Business Day after the date on which
such New Subsidiary is formed or acquired, the Borrower will (a) provide written
notice thereof, in reasonable detail, to the Administrative Agent, (b) designate
in such notice whether such New Subsidiary is an “Excluded Subsidiary” (in which
event such New Subsidiary shall be a “New Excluded Subsidiary”), provided that
in the event the Borrower designates such New Subsidiary as not a New Excluded
Subsidiary or fails to make any such designation, such New Subsidiary shall
irrevocably be deemed not to be an “Excluded Subsidiary” (in which event such
New Subsidiary shall be a “New Included Subsidiary”), (c) if such New Subsidiary
is a New Included Subsidiary, (i) cause such New Subsidiary to execute and

86
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




deliver a completed Guarantee Supplement and become a party to each applicable
Security Document in the manner provided therein, and (ii) promptly take or
cause such New Subsidiary to take such actions to create and perfect Liens on
such New Subsidiary’s assets (other than Excluded Collateral) to secure the
Obligations as the Administrative Agent or the Lenders holding more than 50% of
the Total Credit Exposure of all Classes that are the beneficiaries of such
Collateral, taken as a whole, shall reasonably request, and (d) if any Equity
Interests issued by such New Subsidiary are owned or held by or on behalf of the
Borrower or any Subsidiary (other than an Excluded Subsidiary) or any loans,
advances or other debt is owed or owing by such New Subsidiary to the Borrower
or any Subsidiary (other than an Excluded Subsidiary), the Borrower will cause
such Equity Interests and promissory notes and other instruments evidencing such
loans, advances and other debt to be pledged pursuant to the Security Documents.
Section 6.12.    Information Regarding Collateral.
The Parent will furnish to the Administrative Agent prompt written notice of any
change in (1) the legal name or jurisdiction of incorporation or formation of
any Loan Party, (1) the location of the chief executive office of any Loan Party
or its principal place of business, (1) the identity or organizational structure
of any Loan Party such that a filed financing statement becomes misleading or
(1) the Federal Taxpayer Identification Number or company organizational number
of any Loan Party. The Parent agrees not to effect or permit any change referred
to in the preceding sentence unless all filings have been made under the Uniform
Commercial Code or otherwise that are required in order for the Administrative
Agent to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral.
Section 6.13.    Further Assurances
The Parent will, and will cause the Borrower and each Subsidiary Guarantor to,
execute any and all further documents, mortgages, deeds of trust, financing
statements, agreements (including guarantee agreements and security agreements)
and instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), that the Administrative
Agent may reasonably request, to grant, preserve, protect or perfect (including
as a result of any change in applicable law) Liens on all Collateral (other than
Excluded Collateral) of the Borrower and each Subsidiary Guarantor, including
the Liens created or intended to be created by the Security Documents or the
validity or priority of any such Lien, all at the expense of the Parent, the
Borrower or any Subsidiary, and in that connection the Borrower will, and will
cause each of its Subsidiaries to, grant to the Administrative Agent security
interests and Mortgages in all of its owned Real Property (except to the extent
constituting Excluded Collateral) acquired after the Fourth Restatement Closing
Date and satisfy the Real Estate Collateral Requirement with respect to each
such Real Property within 90 days after the date such Real Property is so
acquired. The Parent also agrees to provide to the Administrative Agent, from
time to time upon request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents. For the avoidance of doubt,
the Loan Parties will not be required to register any trademarks or copyrights.

87
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




Section 6.14.    Use of Proceeds
(a)    The proceeds of the Loans and the Letters of Credit will be used only as
follows: (i) to reimburse the Issuing Bank in respect of amounts drawn under
Letters of Credit, (ii) to pay transaction fees and expenses and (iii) for
general corporate purposes not inconsistent with the terms hereof, including the
making of Investments permitted by Section 7.4, Acquisitions permitted by
Section 7.5 and Restricted Payments permitted by Section 7.8, provided that
notwithstanding the foregoing, Term B Loans will be used first to finance the
AWN Transaction, and to pay transaction fees and expenses related thereto and
hereto, and second, to the extent of any excess, for general corporate purposes
not inconsistent with the terms of this Agreement.
(b)    No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to (1) purchase, acquire or carry any Margin Stock, (1) for any
purpose that entails a violation of any of the regulations of the Board,
including Regulations T, U and X, or (1) to make a loan to any director or
executive officer of the Borrower or any Subsidiary. The Borrower will not
request any Borrowing or Letter of Credit, and the Borrower shall not use, and
the Borrower shall ensure that its Subsidiaries and its or their respective
directors, officers and employees shall not use, the proceeds of any Borrowing
or Letter of Credit (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country or (iii) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.
Section 6.15.    Maintenance of Ratings
Use commercially reasonable efforts to cause (1) each of S&P and Moody’s to
maintain a rating for the Term B Loans, (1) Moody’s to maintain a corporate
family rating (or the equivalent thereof), and (1) S&P to maintain a corporate
credit rating (or the equivalent thereof), in each case with respect to the
Borrower, it being understood, in each case, that such obligation shall not
require the Borrower to maintain any specific rating.
ARTICLE 7    
NEGATIVE COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other amounts payable hereunder (other
than contingent or indemnification obligations not then due) shall have been
paid in full in cash and all Letters of Credit have expired (or have been cash
collateralized or otherwise provided for in full in a manner reasonably
satisfactory to the Issuing Bank) and all LC Disbursements have been reimbursed,
the Parent covenants and agrees with the Credit Parties that:

88
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




Section 7.1.    Indebtedness
The Parent will not, and will not permit the Borrower or any Subsidiary (other
than NMTC Subsidiaries to the extent not reasonably expected to result in a
Material Adverse Effect) to, create, incur, assume or permit to exist any
Indebtedness, except each of the following:
(a)    Indebtedness under the Loan Documents;
(b)    Indebtedness existing on the Fourth Restatement Closing Date and set
forth in Schedule 7.1, and Other Refinancing Indebtedness with respect thereto;
(c)    Indebtedness (i) of the Borrower owed to any Subsidiary Guarantor, (ii)
of any Subsidiary Guarantor owed to the Borrower or any other Subsidiary
Guarantor, and (iii) of any Excluded Subsidiary owed to any other Excluded
Subsidiary;
(d)    Guarantees (i) by the Borrower of Indebtedness of any Subsidiary
Guarantor, (ii) by any Subsidiary Guarantor of Indebtedness of the Borrower or
any other Subsidiary Guarantor, and (iii) by any Excluded Subsidiary of
Indebtedness of the Borrower or any Subsidiary;
(e)    Indebtedness (whether secured or unsecured) of the Parent, the Borrower
or any Subsidiary under Hedging Agreements permitted by Section 7.12;
(f)    unsecured Indebtedness of the Parent not in excess of $750,000,000 in
aggregate principal amount in respect of the Senior Notes;
(g)    unsecured Indebtedness of the Parent that constitutes Other Replacement
Debt in respect of the Senior Notes (the principal amount of which may be
increased in the same transaction to the extent permitted by Section 7.1(p)),
provided that (i) the Other Refinancing Condition shall have been satisfied, and
(ii) immediately before and immediately after the incurrence thereof, no Default
shall or would exist;
(h)    Indebtedness (whether secured or unsecured) of Excluded Subsidiaries in
an aggregate principal amount not to exceed $300,000,000 at any one time
outstanding in connection with Permitted NMTC Transactions, provided that (i)
immediately before and immediately after the incurrence thereof, no Default
shall or would exist, and (ii) all such Indebtedness incurred after the Fourth
Restatement Closing Date shall have a final stated maturity date that is no
earlier than the Permitted Debt Maturity Date;
(i)    Indebtedness consisting of unsecured guaranties by the Borrower and/or
the Subsidiary Guarantors of Indebtedness permitted under Section 7.1(f),
Section 7.1(g), or Section 7.1(p);
(j)    Indebtedness (whether secured or unsecured) of one or more of the
Excluded Subsidiaries not in excess of $100,000,000 in aggregate principal
amount at any one time outstanding, provided that (i) immediately before and
immediately after the incurrence thereof, no Default shall or would exist, and
(ii) all such Indebtedness incurred after the Fourth Restatement

89
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




Closing Date shall (X) be Approved Debt, or (Y) have a final stated maturity
date that is no earlier than the Permitted Debt Maturity Date;
(k)    Indebtedness of a Person who becomes a Subsidiary in connection with an
Acquisition permitted by Section 7.5(e) or assumed by the Borrower or any
Subsidiary in connection with an Acquisition permitted by Section 7.5(e),
provided that (i) such Indebtedness is not incurred in contemplation of such
Acquisition, and (ii) the aggregate principal amount of all such Indebtedness
under this Section 7.1(k) shall not exceed $25,000,000 at any one time
outstanding;
(l)    Capital Lease Obligations pursuant to transponder leases in an aggregate
principal amount not to exceed $80,000,000 at any one time outstanding, provided
that immediately before and immediately after the incurrence thereof, no Default
shall or would exist;
(m)    Capital Lease Obligations of the Borrower or any one or more of the
Subsidiary Guarantors to any one or more of the Excluded Subsidiaries in an
aggregate principal amount not to exceed $50,000,000 at any one time
outstanding, provided that (i) each such Capital Lease Obligation shall be on an
“arm’s length” basis, and (ii) immediately before and immediately after giving
effect to the incurrence of each such Capital Lease Obligation, no Default shall
or would exist;
(n)    Capital Lease Obligations in an aggregate principal amount not to exceed
$60,000,000 at any one time outstanding, provided that immediately before and
immediately after the incurrence thereof, no Default shall or would exist;
(o)    Indebtedness (whether secured or unsecured) of the Parent, the Borrower
or any of the Subsidiaries in an aggregate principal amount not to exceed
$20,000,000 at any one time outstanding, provided that immediately before and
immediately after the incurrence thereof, no Default shall or would exist;
(p)    unsecured Indebtedness of the Parent, the Borrower or any of the
Subsidiaries, provided that (i) immediately before and immediately after the
incurrence thereof, no Default shall or would exist, (ii) all such Indebtedness
incurred after the Fourth Restatement Closing Date shall have a final stated
maturity date that is no earlier than the Existing Facility Maturity Date, (iii)
unless otherwise agreed to in writing by the Administrative Agent (the decision
to be within the sole and absolute discretion of the Administrative Agent), such
Indebtedness (other than Indebtedness incurred by Excluded Subsidiaries) is on
terms and conditions, taken as a whole, that are not materially more restrictive
than those governing the Indebtedness incurred under the Loan Documents (as
certified by a Financial Officer pursuant to a certificate in form reasonably
acceptable to the Administrative Agent, which certificate shall be conclusive as
to compliance with this clause (iii)), and (iv) immediately after giving effect
thereto, the Total Leverage Ratio would not exceed 5.50:1.00;
(q)    Indebtedness of the Borrower and the Subsidiaries incurred after the
Fourth Restatement Closing Date in respect of Investments made after the Fourth
Restatement Closing Date and permitted by Section 7.4(h); and

90
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




(r)    obligations of the Borrower or any of the Subsidiaries owed to the
Borrower or any of the Subsidiaries under services agreements for the provision
of network capacity to the extent characterized as Capital Lease Obligations.
Section 7.2.    Liens
The Parent will not, and will not permit the Borrower or any Subsidiary (other
than NMTC Subsidiaries to the extent not reasonably expected to result in a
Material Adverse Effect) to, create, incur, assume or permit to exist any Lien
on any property or asset now owned or hereafter acquired by it, except:
(a)    Liens created under the Loan Documents;
(b)    Permitted Encumbrances;
(c)    any Lien on any property or asset of the Parent, the Borrower or any
Subsidiary to the extent existing on the Fourth Restatement Closing Date and set
forth in Schedule 7.2, provided that (i) such Lien shall not apply to any other
property or asset of the Parent, the Borrower or any Subsidiary and (ii) such
Lien shall secure only those obligations which it secures on the Fourth
Restatement Closing Date and any extensions, renewals and replacements thereof
that do not increase the amount thereof;
(d)    (i) Liens to secure the Indebtedness permitted by Section 7.1(e), (l),
(m), (n), (o) or (r) and (ii) Liens (other than Liens on Collateral) to secure
the Indebtedness permitted by Section 7.1(h) or (j);
(e)    any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the Fourth Restatement Closing
Date prior to the time such Person became or becomes a Subsidiary, provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary, as applicable, (ii) such Lien
shall not apply to any other property or assets of the Borrower or any
Subsidiary, and (iii) such Lien shall secure only the Indebtedness and other
obligations that it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as applicable, and any Other Refinancing
Indebtedness in respect of such Indebtedness;
(f)    any encumbrance or restriction (including, without limitation, put and
call agreements and transfer restrictions, but not other Liens) with respect to
the Equity Interest of any joint venture or similar arrangement created pursuant
to the joint venture or similar agreements with respect to such joint venture or
similar arrangement;
(g)    other Liens securing obligations in an aggregate amount not exceeding
$5,000,000 at any one time outstanding; and
(h)    Liens on the assets and property of the Parent (other than any Lien on
any Equity Interest issued by the Borrower).

91
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




Section 7.3.    Fundamental Changes
(a)    The Parent will not, and will not permit the Borrower or any Subsidiary
(other than NMTC Subsidiaries to the extent not reasonably expected to result in
a Material Adverse Effect) to, merge into or consolidate with any other Person,
or permit any other Person to merge into or consolidate with it, or sell,
transfer, lease or otherwise dispose of (in one transaction or in a series of
related transactions) all or substantially all of its assets (in each case,
whether now owned or hereafter acquired), or liquidate or dissolve, except that,
provided that both immediately before and after giving effect thereto, no Event
of Default shall or would exist:
(i)    the Parent may merge or consolidate with any Person, provided that (A)
the Parent shall be the surviving entity thereof, (B) the Parent shall have
satisfied the notice requirements in Section 6.1(e) with respect thereto, and
(C) immediately after giving effect thereto, the Loan Parties shall be in
compliance on a pro forma basis with all Financial Covenants as of the most
recent fiscal quarter end (assuming, for purposes of the Financial Covenants,
that all mergers, acquisitions and dispositions consummated since the first day
of such fiscal quarter, had occurred on the first day of such fiscal quarter);
(ii)    the Borrower may merge or consolidate with any Subsidiary Guarantor,
provided that the Borrower shall be the surviving entity;
(iii)    the Borrower may merge or consolidate with any other Person, provided
that (A) the Borrower shall be the surviving entity, (B) the Parent shall have
satisfied the requirements in Section 6.1(e) with respect thereto, and (C)
immediately after giving effect thereto, the Loan Parties shall be in compliance
on a pro forma basis with all Financial Covenants as of the most recent fiscal
quarter end (assuming, for purposes of the Financial Covenants, that all
mergers, acquisitions and dispositions consummated since the first day of such
fiscal quarter, had occurred on the first day of such fiscal quarter);
(iv)    (A) any Subsidiary may merge or consolidate with or into the Borrower in
a transaction in which the Borrower is the surviving Person, (B) any Subsidiary
Guarantor may merge or consolidate with or into any Subsidiary in a transaction
in which a Subsidiary Guarantor is the surviving Person, and (C) any Excluded
Subsidiary may merge or consolidate with or into any other Subsidiary (including
another Excluded Subsidiary) in a transaction in which such other Subsidiary is
the surviving Person;
(v)    any Subsidiary may merge or consolidate with any other Person, provided
that (A) immediately after giving effect thereto, no Default shall or would
exist, and (B) either (1)(a) such Subsidiary is the surviving Person, and (b)
such merger or consolidation is not prohibited by Section 7.5, or (2)(a) such
other Person is the surviving Person, and (b)(i) such merger or consolidation is
not prohibited by Section 7.7, or (ii) such merger or consolidation is not
prohibited by Section 7.5 and such other Person shall become a Subsidiary
Guarantor in accordance with Section 6.11;
(vi)    (A) the Parent may sell, transfer, lease or otherwise dispose of all or
substantially all of its assets (other than Equity Interests in the Borrower) to
any Person, (B)

92
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




the Borrower may sell, transfer, lease or otherwise dispose of all or
substantially all of its assets to any Subsidiary Guarantor, (C) any Subsidiary
Guarantor may sell, transfer, lease or otherwise dispose of all or substantially
all of its assets to the Borrower or to any other Subsidiary Guarantor (upon
voluntary liquidation or dissolution or otherwise), and (D) any Excluded
Subsidiary may sell, transfer, lease or otherwise dispose of all or
substantially all of its assets to the Borrower or any Subsidiary (upon
voluntary liquidation or dissolution or otherwise);
(vii)    any Subsidiary may sell, transfer, lease or otherwise dispose of its
assets in a transaction that is not otherwise permitted by this Section 7.3(a),
provided that such sale, transfer, lease or other disposition is permitted by
Section 7.7; and
(viii)    any Subsidiary may liquidate, wind up or dissolve so long as (A) the
assets of any such Subsidiary that is a Subsidiary Guarantor are transferred to
the Borrower or another Subsidiary Guarantor, or (B) the assets of any such
Subsidiary that is an Excluded Subsidiary are transferred to the Borrower or a
Subsidiary.
(b)    The Parent will not, and will not permit any subsidiary thereof (other
than NMTC Subsidiaries to the extent not reasonably expected to result in a
Material Adverse Effect) to, engage in any business other than businesses of the
type conducted by the Parent, the Borrower and the Subsidiaries on the Fourth
Restatement Closing Date and businesses which are now, or which in the future
shall have become, reasonably related thereto or a reasonable extension thereof.
Section 7.4.    Investments
The Borrower will not, and will not permit any Subsidiary (other than NMTC
Subsidiaries to the extent not reasonably expected to result in a Material
Adverse Effect) to, purchase, hold or acquire (including pursuant to any merger)
any Equity Interest, evidences of indebtedness or other securities (including
any option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, or make or permit to exist any
Guarantee of any obligations of, any other Person (all of the foregoing,
“Investments”), except:
(a)    Investments in Cash Equivalents;
(b)    Investments existing on the Fourth Restatement Closing Date and set forth
on Schedule 7.4, and Investments in CoBank Equities;
(c)    Investments by any Person in existence at the time such Person becomes a
Subsidiary, provided such Investment was not made in connection with or
anticipation of such Person becoming a Subsidiary;
(d)    Investments permitted by Section 7.3 or 7.5;
(e)    Investments (i) made by the Borrower in any Subsidiary Guarantor, (ii)
made by any Subsidiary Guarantor in the Borrower or any other Subsidiary
Guarantor, or (iii) made by any Excluded Subsidiary in any other Excluded
Subsidiary;

93
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




(f)    loans, advances and Guarantees of Indebtedness permitted by Section 7.1;
(g)    Guarantees by the Borrower or any Subsidiary to the extent that,
immediately before and immediately after giving effect thereto (i) no Default
shall or will exist, and (ii) no High Ratio Condition shall or would exist;
(h)    Investments (other than Guarantees) by the Borrower and the Subsidiaries
to the extent that immediately before and immediately after giving effect
thereto no Default shall or would exist, and
(i)    immediately before and immediately after giving effect thereto no High
Ratio Condition shall or would exist, or
(ii)    immediately after giving effect thereto (1) the aggregate outstanding
principal balance of all debt Investments made pursuant to this
Section 7.4(h)(ii) since the Fourth Restatement Closing Date would not exceed
$10,000,000, and (2) the aggregate amount of all other Investments made pursuant
to this Section 7.4(h)(ii) since the Fourth Restatement Closing Date would not
exceed $10,000,000;
(i)    Investments under Hedging Agreements permitted hereunder;
(j)    Investments arising out of the receipt by the Borrower or any Subsidiary
of non-cash consideration for any sale of assets permitted under Section 7.7;
(k)    Investments arising out of the receipt by the Borrower or any Subsidiary
of Restricted Payments permitted under Section 7.8;
(l)    the AWN Transaction, provided that immediately before and immediately
after the consummation thereof no Event of Default shall exist or would occur;
(m)    Investments pursuant to Permitted NMTC Transactions;
(n)    Investments received in connection with the bankruptcy or reorganization
of suppliers and customers of the Borrower or any Subsidiary in settlement of
obligations and disputes;
(o)    Investments in Excluded Subsidiaries to the extent funded with the
proceeds of a concurrent distribution from one or more Excluded Subsidiaries;
and
(p)    loans and advances to employees in the ordinary course of business not in
excess of $5,000,000 in aggregate principal amount outstanding at any one time.
Section 7.5.    Acquisitions
The Borrower will not, and will not permit any Subsidiary (other than NMTC
Subsidiaries to the extent not reasonably expected to result in a Material
Adverse Effect) to (i) purchase or otherwise acquire (in any one transaction or
any series of related transactions and, including by merger, consolidation or
otherwise) (1) all or substantially all of the property of any

94
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




Person or (2) any business or division of any Person, or (ii) cause any Person
to become a subsidiary thereof (each of the transactions described in clauses
(i) and (ii) immediately above, an “Acquisition”), except:
(a)    Acquisitions by (i) the Borrower from any Subsidiary Guarantor, and (ii)
any Subsidiary Guarantor from the Borrower or any other Subsidiary;
(b)    Acquisitions by any Excluded Subsidiary from any other Excluded
Subsidiary;
(c)    [reserved];
(d)    Persons may become NMTC Subsidiaries in connection with Permitted NMTC
Transactions; and
(e)    other Acquisitions by the Borrower or any Subsidiary, if each of the
following conditions is met:
(i)    immediately before and immediately after giving effect thereto no Default
shall or would exist;
(ii)    immediately after giving effect thereto the Parent shall have satisfied
the requirements in Section 6.1(e) with respect thereto, if any;
(iii)    the Board of Directors of the Person to be acquired shall not have
indicated publicly its opposition to the consummation of such transaction (which
opposition has not been publicly withdrawn);
(iv)    all transactions in connection therewith shall be consummated in
accordance with all applicable requirements of law (including, without
limitation, all State Law and State Regulations);
(v)    with respect to any such transaction involving consideration to be paid
by the Borrower and the Subsidiaries in excess of $50,000,000, unless the
Administrative Agent shall otherwise agree, the Parent shall have provided the
Administrative Agent and the Lenders with historical financial statements of the
Person or business to be acquired to the extent available;
(vi)    immediately after giving effect thereto, the Loan Parties shall be in
compliance on a pro forma basis with all Financial Covenants as of the most
recent fiscal quarter end (assuming, for purposes of the Financial Covenants,
that all mergers, acquisitions and dispositions consummated since the first day
of such fiscal quarter, had occurred on the first day of such fiscal quarter);
and
(vii)    (A) immediately before and immediately after giving effect to such
transaction, no High Ratio Condition shall or would exist, or (B) immediately
after giving effect thereto, the aggregate consideration paid by the Borrower
and the Subsidiaries

95
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




pursuant to this Section 7.5(e)(vii)(B) since the Fourth Restatement Closing
Date would not exceed $10,000,000.
Section 7.6.    Sale and Lease-Back Transactions
The Borrower will not, and will not permit any of the Subsidiaries (other than
NMTC Subsidiaries to the extent not reasonably expected to result in a Material
Adverse Effect) to, enter into any arrangement, directly or indirectly, with any
Person whereby it shall sell or transfer any property, real or personal, used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred, unless (a) the sale or transfer of such property is permitted by
Section 7.7, and (b) any Liens arising in connection with its use of such
property are permitted by Section 7.2.
Section 7.7.    Dispositions
The Borrower will not, and will not permit any Subsidiary (other than NMTC
Subsidiaries to the extent not reasonably expected to result in a Material
Adverse Effect) to, sell, transfer, lease or otherwise dispose (including
pursuant to a merger) of any asset (other than cash and Cash Equivalents),
including any Equity Interest, and the Borrower will not and will not permit any
Subsidiary to, issue any Equity Interest, except:
(a)    (i) sales, transfers, leases and other dispositions of used or surplus
equipment or other obsolete or, in the reasonable judgment of Borrower,
unnecessary assets, (ii) the licensing of intellectual property by the Borrower
to any Subsidiary Guarantor, (iii) the substantially contemporaneous exchange of
equipment by any Subsidiary for property of a like kind, to the extent that the
equipment received by such Subsidiary in such exchange is of a value equivalent
to the value of the equipment exchanged (provided, that after giving effect to
such exchange, the value of the property subject to perfected first priority
Liens in favor of the Administrative Agent under the Security Documents is not
materially reduced), and (iv) the sale, transfer or other disposition of
property and inventory in the ordinary course of business;
(b)    sales, transfers, leases and other dispositions (i) made by the Borrower
to any Subsidiary Guarantor, (ii) made by any Subsidiary to the Borrower or any
Subsidiary Guarantor, and (iii) made by any Excluded Subsidiary to any other
Excluded Subsidiary;
(c)    Liens permitted by Section 7.2, sales, transfers, leases and other
dispositions permitted by Section 7.3, Investments permitted by Section 7.4,
sale and leaseback transactions permitted by Section 7.6, and Restricted
Payments permitted by Section 7.8;
(d)    the sale, transfer, lease and other disposition or abandonment of
intellectual property that is, in the reasonable judgment of the Parent, no
longer economically practicable to maintain or useful in the conduct of the
business of the Borrower and the Subsidiary Guarantors taken as a whole;

96
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




(e)    the sale or discount, in each case without recourse and in the ordinary
course of business, of overdue accounts receivable arising in the ordinary
course of business, but only in connection with the compromise or collection
thereof consistent with customary industry practice (and not part of any bulk
sale or financing of receivables);
(f)    [reserved];
(g)    issuances of Equity Interests (i) by the Borrower to the Parent, (ii) by
any Subsidiary to the Borrower or any Subsidiary Guarantor, and (iii) by any
Excluded Subsidiary to the Borrower or any Subsidiary;
(h)    [reserved];
(i)    other issuances of Equity Interests by any Subsidiary to the extent
arising out of (i) an Investment by the Borrower or any other Subsidiary
permitted by Section 7.4, (ii) a sale, transfer or other disposition by the
Borrower or any Subsidiary permitted by Section 7.7(j), or (iii) a Restricted
Payment made by the Borrower or any Subsidiary permitted by Section 7.8;
(j)    other sales, transfers, leases and other dispositions of assets by the
Borrower or any Subsidiary and issuances of Equity Interests by a Subsidiary, if
each of the following conditions is met:
(i)    immediately before and immediately after giving effect thereto, no
Default shall exist or would occur;
(ii)    immediately after giving effect thereto, the Parent shall have satisfied
the requirements in Section 6.1(e) with respect thereto, if any;
(iii)    the aggregate consideration received by the Borrower and the
Subsidiaries in connection therewith shall not be less than the fair market
value of the property transferred by the Borrower and the Subsidiaries in
connection therewith;
(iv)    the terms thereof shall be “arm’s length”; and
(v)    the fair market value of all property of the Borrower and the
Subsidiaries sold, transferred, leased or otherwise disposed of, and Equity
Interests issued, pursuant to this Section 7.7(j) would not exceed (A)
$50,000,000 in any one fiscal year, or (B) $100,000,000 in the aggregate since
the Fourth Restatement Closing Date; and
(k)    sales, transfers, leases and other dispositions of real estate owned by
the Borrower or any Subsidiary as of the Fourth Restatement Closing Date or
Towers in a sale and lease‑back transaction to the extent that the incurrence of
Indebtedness and Liens with respect to such transaction are permitted by
Section 7.1 and Section 7.2.

97
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




Section 7.8.    Restricted Payments
The Borrower will not, and will not permit any Subsidiary (other than NMTC
Subsidiaries to the extent not reasonably expected to result in a Material
Adverse Effect) to, declare or make, or agree to pay for or make, directly or
indirectly, any Restricted Payment, except:
(a)    the Borrower may declare and pay dividends and other distributions with
respect to its Equity Interests payable solely in perpetual common Equity
Interests;
(b)    (i) any Subsidiary may declare and make Restricted Payments to the
Borrower or any Subsidiary Guarantor, and (ii) any Excluded Subsidiary may
declare and pay Restricted Payments to the Borrower or any Subsidiary;
(c)    any Subsidiary that is not a wholly-owned Subsidiary may declare and pay
cash dividends to its equity holders generally so long as the Borrower (or a
Subsidiary thereof which owns the equity interests in the Subsidiary paying such
dividend) receives at least its proportional share thereof (based upon its
relative holding of the equity interests in the Subsidiary paying such dividend
and taking into account the relative preferences, if any, of the various classes
of Equity Interests issued by such Subsidiary);
(d)    the Borrower or any Subsidiary may declare and pay Restricted Payments to
the Parent in cash, provided that (i) the Parent shall use the proceeds of each
such Restricted Payment to pay a regularly scheduled cash payment of interest on
indebtedness permitted by Section 7.1(f), Section 7.1(g) or Section 7.1(p), (ii)
no such Restricted Payment shall be made before the date that is 30 days prior
to the due date (without giving effect to any grace period) of such regularly
scheduled cash interest payment, (iii) no such Restricted Payment shall, when
aggregated with all other Restricted Payments made pursuant to this
Section 7.8(d) with respect to any such regularly scheduled cash interest
payment, exceed the amount of such regularly scheduled cash interest payment,
and (iv) immediately before and immediately after giving effect thereto, no
Default shall or would exist;
(e)    the Borrower may declare and pay Restricted Payments in cash to the
Parent in an amount that, during any fiscal year, would not exceed the portion
of the income taxes payable by the Parent in such fiscal year attributable to
the Borrower and its Subsidiaries;
(f)    [reserved]; and
(g)    the Borrower or any Subsidiary may declare and pay other Restricted
Payments in cash, provided that (i) immediately before and immediately after
giving effect thereto no Default shall or would exist, and (ii)(A) immediately
before and after giving effect thereto no High Ratio Condition shall or would
exist, or (B) immediately after giving effect thereto, the amount of all
Restricted Payments made pursuant to this Section 7.8(g)(ii)(B) would not exceed
$5,000,000 in the aggregate since the Fourth Restatement Closing Date.

98
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




Section 7.9.    Prepayments
The Parent will not, and will not allow any subsidiary thereof to, (a) prepay
any interest owing under the Senior Notes or Other Replacement Debt, other than
in connection with the prepayment of such Indebtedness with Other Refinancing
Indebtedness, or (b) voluntarily prepay any principal in respect of the Senior
Notes or Other Replacement Debt, other than in connection with the prepayment of
such Indebtedness with Other Refinancing Indebtedness.
Section 7.10.    Transactions with Affiliates
The Parent will not permit the Borrower or any Subsidiary (other than NMTC
Subsidiaries to the extent not reasonably expected to result in a Material
Adverse Effect) to, sell, transfer, lease or otherwise dispose of (including
pursuant to a merger) any property or assets to, or purchase, lease or otherwise
acquire (including pursuant to a merger) any property or assets from, or
otherwise engage in any other transactions with, any Affiliate thereof, except
(a) as set forth on Schedule 7.10, (b) for general corporate services in the
ordinary course of business, including the provision of insurance, (c)
transactions between the Borrower and any Subsidiary Guarantor, between
Subsidiary Guarantors or between Excluded Subsidiaries, (d) transactions between
any Loan Party and any Excluded Subsidiary at prices and on terms and conditions
not less favorable to such Loan Party than could be obtained on an “arm’s
length” basis from unrelated third parties, and (e) transactions that are in the
ordinary course of business at prices and on terms and conditions not less
favorable to the Borrower or such Subsidiary than could be obtained on an “arm’s
length” basis from unrelated third parties, provided that this Section shall not
apply to (x) any Restricted Payment made by the Borrower to the Parent to the
extent permitted under Section 7.8, (y) any transaction between or among the
Borrower and/or any Subsidiary (and not involving any other Affiliate) to the
extent permitted under Sections 7.1, 7.3, 7.4, 7.5, 7.6, 7.7, or 7.8, or (z) the
guaranties permitted under Section 7.1(i).
Section 7.11.    Restrictive Agreements
The Parent will not, and will not permit the Borrower or any Subsidiary
Guarantor to, directly or indirectly, enter into, incur or permit to exist any
agreement or other arrangement binding on the Borrower or such Subsidiary
Guarantor that prohibits, restricts or imposes any condition upon (a) the
ability of the Borrower or any Subsidiary Guarantor to create, incur or permit
to exist any Lien (other than Liens prohibited under any cable television
Franchise agreement relating to the Borrower or any Subsidiary Guarantor) upon
any of its property or assets (unless such agreement or arrangement does not
prohibit, restrict or impose any condition upon the ability of any Loan Party to
create, incur or permit to exist any Lien in favor of the Secured Parties
created under the Loan Documents), or (b) the ability of any Subsidiary
Guarantor to pay dividends or make other distributions with respect to any of
its Equity Interests or to make or repay loans or advances to the Borrower or
any other Subsidiary Guarantor or to Guarantee Indebtedness of the Borrower or
any Subsidiary Guarantor, provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by the Loan Documents, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 7.11 (but shall apply to any amendment or
modification expanding the scope of any such restriction or condition), (iii)
the foregoing shall not apply to customary restrictions and conditions contained
in agreements relating

99
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




to the sale of a Subsidiary or all or substantially all of its assets pending
such sale, provided that such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (iv) the
foregoing shall not apply to restrictions or conditions imposed on any Person
that becomes a Subsidiary after the Fourth Restatement Closing Date, provided
that (1) such restrictions and conditions exist at the time such Person becomes
a Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary, and (2) so long as any such restriction or
condition exists, such Person shall be an Excluded Subsidiary, (v) clause (a) of
this Section shall not apply to restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness, and (vi) clause (a) of this Section shall not apply to customary
provisions in agreements restricting the assignment of such agreements.
Section 7.12.    Hedging Agreements
The Borrower will not, and will not permit any Subsidiary (other than NMTC
Subsidiaries to the extent not reasonably expected to result in a Material
Adverse Effect) to, enter into any Hedging Agreement, other than Hedging
Agreements to hedge or mitigate risks to which the Borrower or any Subsidiary is
exposed in the conduct of its business or the management of its liabilities.
Section 7.13.    Amendment of Material Documents
The Parent will not, and will not permit the Borrower or any Subsidiary (other
than NMTC Subsidiaries to the extent not reasonably expected to result in a
Material Adverse Effect) to, amend, supplement or otherwise modify, or waive any
of its rights under its certificate of formation, operating agreement or other
organizational documents, in each case other than amendments, modifications or
waivers that would not reasonably be expected to adversely affect the Credit
Parties, provided that the Parent shall deliver or cause to be delivered to the
Administrative Agent a copy of each such amendment, modification or waiver
promptly after the execution and delivery thereof.
Section 7.14.    Ownership of Subsidiaries
The Parent shall at all times own, directly or indirectly, 100% of the issued
and outstanding Equity Interests of the Borrower and each Subsidiary other than
Excluded Subsidiaries. No Excluded Subsidiary may own, directly or indirectly,
any Equity Interest issued by any Subsidiary Guarantor.
Section 7.15.    Sanctions; Anti-Corruption Laws
The Parent will not, and will not permit the Borrower or any Subsidiary to,
directly or indirectly, use the proceeds of any Borrowing, or lend, contribute
or otherwise make available such proceeds to any joint venture partner or other
individual or entity, to fund any activities of or business with any individual
or entity, or in any Sanctioned Country, that, at the time of such funding, is
the subject of Sanctions, or in any other manner that will result in a violation
by any individual

100
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




or entity (including any individual or entity participating in the transaction,
whether as Lender, Arranger, Administrative Agent, L/C Issuer, Swing Line
Lender, or otherwise) of Sanctions.
Section 7.16.    Interest Coverage Ratio
The Parent will not permit the Interest Coverage Ratio to be less than 2.50:1.00
at any time.
Section 7.17.    Total Leverage Ratio
The Parent will not permit the Total Leverage Ratio to be greater than 5.95:1.00
at any time.
Section 7.18.    Senior Leverage Ratio
The Parent will not permit the Senior Leverage Ratio to be greater than
3.00:1.00 at any time.
ARTICLE 8    
EVENTS OF DEFAULT
If any of the following events (each an “Event of Default”) shall occur:
(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    the Borrower shall fail to pay any interest on any Loan or on any
reimbursement obligation in respect of any LC Disbursement or any fee,
commission or any other amount (other than an amount referred to in paragraph
(a) of this Article) payable under any Loan Document, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of five Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of any
Loan Party in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any certificate furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;
(d)    (i) any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in any Security Document, in each case to the
extent it is a party thereto, and such failure shall continue unremedied for a
period of 10 days after the earlier to occur of (1) the receipt by such Loan
Party of written notice thereof from the Administrative Agent or any Lender, or
(2) a Responsible Officer of such Loan Party obtaining actual knowledge thereof,
or (ii) any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 6.3, 6.8, 6.12, 6.13, or 6.14 or in Article 7,
or in Article 11, provided that a default under

101
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




the Financial Covenants shall not constitute an Event of Default with respect to
any Non‑Financial Covenant Facility unless and until the Lenders holding more
than 50% of the Financial Covenant Credit Exposures of all Lenders shall have
accelerated the maturity of any Loan (other than a Loan under a Non‑Financial
Covenant Facility) outstanding;
(e)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document to which it is a party (other than
those specified in paragraph (a), (b) or (d) of this Article), and such failure
shall continue unremedied for a period of 30 days after a Responsible Officer
shall have obtained actual knowledge thereof;
(f)    the Parent, the Borrower or any Subsidiary (other than NMTC Subsidiaries
to the extent not reasonably expected to result in a Material Adverse Effect)
shall fail to make any payment (whether of principal or interest, and regardless
of amount) in respect of any Material Obligations when and as the same shall
become due and payable (after giving effect to any applicable grace period);
(g)    any event or condition occurs that results in any Material Obligations
becoming due prior to their scheduled maturity or payment date, or that enables
or permits the holder or holders of any Material Obligations or any trustee or
agent on its or their behalf to cause any Material Obligations to become due
prior to their scheduled maturity or payment date or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to their scheduled maturity
(in each case after (x) the giving of any applicable notice and (y) giving
effect to any applicable grace period), provided that this paragraph (g) shall
not apply to (i) Material Obligations owed by any Excluded Subsidiary that
constitutes an Unrestricted Subsidiary (as defined in the indenture for any of
the Senior Notes), (ii) secured Indebtedness that becomes due solely as a result
of the voluntary sale, transfer or other disposition of the property or assets
securing such Indebtedness, or (iii) Material Obligations owed by NMTC
Subsidiaries to the extent not reasonably expected to result in a Material
Adverse Effect;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Parent, the Borrower or any Subsidiary (other than NMTC
Subsidiaries to the extent not reasonably expected to result in a Material
Adverse Effect), or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Parent, the
Borrower or any Subsidiary (other than NMTC Subsidiaries to the extent not
reasonably expected to result in a Material Adverse Effect) or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;
(i)    the Parent, the Borrower or Subsidiary (other than NMTC Subsidiaries to
the extent not reasonably expected to result in a Material Adverse Effect) shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in paragraph (h) of
this Article, (iii) apply for or

102
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Parent, the Borrower or any Subsidiary
(other than NMTC Subsidiaries to the extent not reasonably expected to result in
a Material Adverse Effect), or for a substantial part of its assets, (iv) file
an answer admitting the material allegations of a petition filed against it in
any such proceeding, (v) make a general assignment for the benefit of creditors
or (vi) take any action for the purpose of effecting any of the foregoing;
(j)    the Parent, the Borrower or any Subsidiary (other than NMTC Subsidiaries
to the extent not reasonably expected to result in a Material Adverse Effect)
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due;
(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 shall be rendered against the Parent, the Borrower or any
Subsidiary (other than NMTC Subsidiaries to the extent not reasonably expected
to result in a Material Adverse Effect), or any combination thereof (to the
extent not fully covered by insurance without taking into account any applicable
deductibles) and the same shall remain undischarged or unbonded for a period of
60 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Parent, the Borrower or any Subsidiary (other than NMTC
Subsidiaries to the extent not reasonably expected to result in a Material
Adverse Effect) to enforce any such judgment;
(l)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred and are continuing, would reasonably be
expected to result in a Material Adverse Effect;
(m)    any Loan Document shall cease, for any reason, to be in full force and
effect (other than pursuant to the terms hereof or thereof), or any Loan Party
shall so assert in writing;
(o)    any Lien purported to be created under any Security Document shall cease
to be, or shall be asserted by any Loan Party in writing not to be, a valid and,
except to the extent otherwise permitted by the applicable Security Document,
perfected Lien on any Collateral, with the priority required by the applicable
Security Document, except (i) as a result of the sale or other disposition of
the applicable Collateral in a transaction permitted under the Loan Documents or
(ii) as a result of the Administrative Agent’s failure to maintain possession of
any stock certificates, promissory notes or other instruments delivered to it
under any Security Document or any foreclosure, distraint, sale or similar
proceedings have been commenced with respect to any Collateral;
(p)    one or more Authorizations of the Borrower or any Subsidiary to own or
operate all or any portion of the Communications Business is not renewed,
expires, or is terminated, suspended or revoked, and such nonrenewal,
expiration, termination, suspension or revocation would reasonably be expected
to have a Material Adverse Effect; or
(q)    a Change in Control shall have occurred;

103
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




then, and in every such event (other than an event described in paragraph (h) or
(i) of this Article with respect to the Borrower), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of Lenders holding more than 50% of the Total Credit Exposure of all
Classes affected thereby, taken as a whole, shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) except for Commitments for which no Event of Default has occurred terminate
the Commitments, and thereupon such Commitments shall terminate immediately and
(ii) except for Loans for which no Event of Default has occurred, declare the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of such Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other obligations of each Loan Party with respect thereto accrued under the Loan
Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
paragraph (h) or (i) of this Article, such Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of each Loan Party accrued
under the Loan Documents, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower and the Guarantors.
ARTICLE 9    
THE ADMINISTRATIVE AGENT
Each Credit Party hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated by the Loan Documents that the Administrative
Agent is required to exercise in writing by the Required Lenders (or such other
number or percentage of the Credit Parties as shall be necessary under the
circumstances as provided in Section 10.2 or otherwise in this Agreement), and
(c) except as expressly set forth herein, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to

104
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




the Borrower, any of the Subsidiaries or any Loan Party that is communicated to
or obtained by the Person serving as Administrative Agent or any of its
Affiliates in any capacity. The Administrative Agent shall not be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Credit Parties as
shall be necessary under the circumstances as provided in Section 10.2 or
otherwise in this Agreement) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Parent, the Borrower or a Credit Party (and,
promptly after its receipt of any such notice, it shall give each Credit Party
and the Borrower notice thereof), and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document, (ii)
the contents of any certificate, report or other document delivered thereunder
or in connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth therein, (iv) the
validity, enforceability, effectiveness or genuineness thereof or any other
agreement, instrument or other document or (v) the satisfaction of any condition
set forth in Article 5 or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent, provided that no such delegation shall serve as a release
of the Administrative Agent or waiver by any Loan Party of any rights hereunder.
The Administrative Agent and any such sub-agent may perform any and all its
duties and exercise its rights and powers through their respective Related
Parties. The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Credit Parties and the Borrower. Upon any such resignation, the
Required Lenders shall have the right, with the consent of the Borrower (which
consent shall not be unreasonably withheld, conditioned or delayed), unless an
Event of Default shall have occurred and be continuing, in which case no consent
of the Borrower shall be required, to appoint a successor from among the Lenders
reasonably acceptable to the Borrower. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the Credit
Parties, appoint a successor Administrative Agent reasonably acceptable to the
Borrower (which

105
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




consent shall not be unreasonably withheld, conditioned or delayed), unless an
Event of Default shall have occurred and be continuing, in which case no consent
of the Borrower shall be required, from among the Lenders or an Affiliate of any
such Lender with minimum capital and undivided surplus of not less than
$500,000,000. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed in writing between the Borrower and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 10.3 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.
Each Credit Party acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Credit Party or any of their
Affiliates and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Credit Party also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Credit Party or any
of their Affiliates and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon any Loan Document, any related agreement
or any document furnished thereunder.
Notwithstanding anything in any Loan Document to the contrary, no Agent (other
than the Administrative Agent) or Arranger, in each case acting in such
capacity, shall have any duty or obligation under the Loan Documents.
Each Lender and the Issuing Bank irrevocably authorizes the Administrative
Agent, at its option and in its discretion (i) to release any Lien on any
property granted to or held by the Administrative Agent under any Loan Document
(A) upon termination of the Commitments and payment in full of all Obligations
(other than contingent or indemnification obligations not then due) and the
expiration, termination or cash collateralization of all Letters of Credit, (B)
that is sold or otherwise transferred or to be sold or otherwise transferred as
part of or in connection with any sale or other transfer permitted under the
Loan Documents, or (C) if approved, authorized or ratified in writing by the
Required Lenders; and (ii) to release any Subsidiary from its obligations under
the Loan Documents if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder. Upon request by the Administrative Agent at any
time, the Required Lenders will confirm in writing the Administrative Agent’s
authority to release its interest in particular types or items of property, or
to release any Loan Party from its obligations under the Loan Documents pursuant
to this Section.
The use of a Platform in connection with this Agreement or any other Loan
Document is provided “as is” and “as available.” The Agents do not warrant the
accuracy or completeness of any electronic communications made on the Platform,
or the adequacy of the Platform and expressly disclaim liability for errors or
omissions in such electronic communications. No warranty of any

106
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by any Agent
in connection with such electronic communications or the Platform.
ARTICLE 10    
MISCELLANEOUS
Section 10.1.    Notices
Except in the case of notices and other communications expressly permitted to be
given by telephone (and subject to the last paragraph of this Section 10.1), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:
(a)    if to any Loan Party, to it at 2550 Denali Street, Suite 1000, Anchorage,
Alaska 99503, Attention of Chief Financial Officer (Facsimile No. (907)
868-5676), with a copy to Steven D. Miller, Esq., Sherman & Howard L.L.C., 633
17th Street, Suite 3000, Denver, Colorado 80202, Facsimile No. (303) 298-0940;
(b)    if to the Administrative Agent, the Issuing Bank or the Swingline Lender,
to it at 1301 Avenue of the Americas, New York, New York 10019-6022, Attention
of: Media & Communications Group (Facsimile No. (212) 261-3288), with a copy to
Bryan Cave, LLP, 1290 Avenue of the Americas, New York, New York 10104,
Attention of Matthew P. D’Amico, Esq. (Telephone No. (212) 541-1270, Facsimile
No. (212) 904-0502); and
(c)    if to any other Credit Party, to it at its address (or facsimile number)
set forth in its Administrative Questionnaire.
Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
Documents required to be delivered pursuant to Section 6.1 and 6.2 may be
delivered by e-mail or facsimile. Promptly after receipt thereof by the
Administrative Agent, the Administrative Agent shall post such documents
electronically with notice of such posting to each Lender and if so posted,
shall be deemed to have been delivered on the date on which such documents are
posted on the Platform, if any, to which each Lender has access (whether a
commercial, third‑party website or whether sponsored by the Administrative
Agent). The Administrative Agent’s obligation to deliver information pursuant to
this Section 10.1 may be discharged by posting such information on the Platform
in accordance with the remaining provisions of this paragraph. The Loan Parties
hereby acknowledge that (i) the Administrative Agent will make available to the
Lenders on a confidential basis materials and/or information provided by or on
behalf of the Parent and the Borrower hereunder (collectively, “Materials”) by
posting the Materials on the Platform and (ii) certain of the Lenders

107
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




may be “public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Parent or any subsidiary thereof)
(each, a “Public Lender”). The Parent shall mark Materials that the Parent
intends to be made available to Public Lenders clearly and conspicuously as
“PUBLIC.” By designating Materials as “PUBLIC,” the Parent authorizes such
Materials to be made available to a portion of the Platform designated “Public
Investor,” which is intended to contain only information that is either publicly
available or not material information (though it may be sensitive and
proprietary) with respect to such Person or its securities for purposes of
United States Federal and State securities laws. Any Materials not marked
“PUBLIC” shall be treated as if it contains material non-public information with
respect to the Parent and the subsidiaries thereof or their securities.
Notwithstanding the foregoing, the Parent is under no obligation to mark any
Materials as “PUBLIC.”
Section 10.2.    Waivers; Amendments
(a)    No failure or delay by any Credit Party in exercising any right or power
under any Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Credit Parties under the Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of any Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
the issuance, amendment, extension or renewal of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether any Credit Party may
have had notice or knowledge of such Default at the time.
(b)    Except as provided in Section 2.1(c) and Section 2.1(d) with respect to
Add‑on Term Loans, Section 2.5(d) with respect to additional Revolving
Commitments, Section 2.13 with respect to Incremental Term Loans, Section 2.14
with respect to Refinancing Revolving Loans and Refinancing Term Loans and
Section 2.15 with respect to Extended Revolving Loans and Extended Term Loans,
neither any Loan Document nor any provision thereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Parent, the Borrower, the Subsidiary Guarantors and the Required Lenders
or by the Parent, the Borrower, the Subsidiary Guarantors and the Administrative
Agent with the consent of the Required Lenders, provided that no such agreement
shall (i) increase any Commitment of any Lender without the written consent of
such Lender, (ii) reduce the principal amount of any Loan or any reimbursement
obligation with respect to an LC Disbursement, or reduce the rate of any
interest thereon (other than any waiver of default interest payable pursuant to
Section 3.1(b)), or reduce any fees payable hereunder, without the written
consent of each Credit Party directly and adversely affected thereby, (iii)
postpone any scheduled principal payment date (other than mandatory prepayments)
or postpone any other payment at stated maturity of any Loan or the date of
payment of any reimbursement obligation with respect to an LC Disbursement, any
interest (other than any waiver of default interest) or any fees payable
hereunder, or reduce (other than any waiver of default interest) the amount of,
or waive or excuse any such payment, without the written consent of each

108
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




Credit Party directly and adversely affected thereby, (iv) change any provision
hereof in a manner that would alter the pro rata sharing of payments required by
Section 2.11(b), the application of mandatory prepayments required by
Section 2.7, the application of payments under Section 2.11(b), or the pro rata
reduction of Commitments required by Section 2.5(c), without the written consent
of each Credit Party directly and adversely affected thereby, provided that, no
consent of a Lender shall be required under this clause (iv) if,
contemporaneously with the effectiveness of such amendment, the Commitments of
such Lender are terminated, and all principal and interest on such Lender’s
Loans and all fees and other amounts payable to such Lender hereunder (other
than contingent or indemnification obligations not then due) are paid in full,
(v) change any of the provisions of this Section or reduce the number or
percentage set forth in the definition of the term “Required Lenders” or in any
other provision hereof specifying the number or percentage of Lenders required
to waive, amend or modify any rights hereunder or make any determination or
grant any consent hereunder, without the written consent of each Lender in the
group of Lenders to which such number or percentage applies (it being understood
that an amendment shall not be deemed to change such provisions to the extent it
effects an increase or decrease in the commitment of any Lender(s) or in the
aggregate amount of the commitments of any Class), (vi) release the Parent or
any Subsidiary Guarantor from its Guarantee hereunder (except as expressly
provided herein or in the Security Documents), or limit its liability in respect
of such Guarantee, without the written consent of each Lender that is a
beneficiary of such Guarantee, (vii) release all or substantially all of the
Collateral from the Liens of the Loan Documents, without the written consent of
each Lender that is a beneficiary of such Collateral, or (viii) expressly change
or waive any condition precedent in Section 5.2 to any Revolving Borrowing under
a Revolving Facility without the written consent of the Majority Facility
Lenders with respect to such Revolving Facility; and provided, further, that,
notwithstanding the above provision of this Section 10.2(b), (A) no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, the Issuing Bank or the
Swingline Lender, as applicable, (B) any waiver, amendment or modification of
this Agreement that by its terms affects one or more Classes of Lenders (but not
of all Classes of Lenders) may be effected by an agreement or agreements in
writing entered into by the Parent, the Borrower, the Subsidiary Guarantors and
the Lenders holding the requisite percentage in interest of Total Credit
Exposures of all affected Classes, taken as a whole, and (C) any waiver,
amendment or modification with respect to a Financial Covenant or any amendment
or modification of a defined term used in a Financial Covenant to the extent
such defined term is utilized solely for purposes of calculating such Financial
Covenant shall require the consent only of the Borrower and the Lenders holding
more than 50% of the Total Credit Exposures of all Classes subject to such
Financial Covenant, taken as a whole.
(c)    In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders (or all
Lenders of one or more affected Classes of Lenders), if the consent of the
Required Lenders (or the consent of Lenders of the affected Classes holding more
than 50% of the Total Credit Exposures of all Lenders of such Classes, taken as
a whole) to such Proposed Change is obtained, but the consent to such Proposed
Change of other Lenders whose consent is required is not obtained (any such
Lender whose consent is so required but not so obtained being referred to as a
“Non-Consenting Lender”), then, so long as the Lender that is acting as
Administrative Agent is not a Non-Consenting Lender, the Borrower

109
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




may, at its sole expense and effort, upon notice to such Non-Consenting Lenders
and the Administrative Agent, require each of the Non-Consenting Lenders to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 10.4), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment) and that shall consent to the Proposed Change, provided that (a) the
Borrower shall have received the prior written consent of the Administrative
Agent (and, if a Revolving Commitment is being assigned, the Issuing Bank and
the Swingline Lender), which consent(s) shall not unreasonably be withheld,
conditioned or delayed, (b) each Non-Consenting Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (c) the Borrower or such assignee shall have
paid to the Administrative Agent the processing and recordation fee specified in
Section 10.4(b).
(d)    Notwithstanding anything to the contrary contained in this Section, this
Agreement may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent, the Borrower, the Parent and the
Subsidiary Guarantors (a) to add one or more additional credit facilities to
this Agreement (it being understood that no Lender shall have any obligation to
provide or to commit to provide all or any portion of any such additional credit
facility) and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the Loans
and the accrued interest and fees in respect thereof and (b) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders.
(e)    Further, notwithstanding anything to the contrary contained in this
Section, if within sixty (60) days following the Fourth Restatement Closing
Date, the Administrative Agent and the Borrower shall have jointly identified an
obvious error or any error or omission of a technical or immaterial nature, in
each case, in any provision of any of the Loan Documents, then the
Administrative Agent (acting in its sole discretion) and the Borrower shall be
permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Loan Document if
the same is not objected to in writing by the Required Lenders within five
Business Days following receipt of notice thereof.
(f)    Any Lender may authorize the Administrative Agent to sign any amendment,
modification or waiver hereto in any authorization form agreed to by the
Borrower and the Administrative Agent and no Lender shall be entitled to see any
other Lender’s authorization form.
Section 10.3.    Expenses; Indemnity; Damage Waiver
(a)    The Borrower shall pay (i) all reasonable out-of-pocket costs and
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent in connection with the preparation and administration of this Agreement or
any amendments, modifications or waivers of the provisions of any Loan Document,
(ii) all reasonable out-of-pocket costs and expenses incurred by the Issuing

110
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, and (iii) all
out-of-pocket costs and expenses incurred by any Credit Party, including the
reasonable fees, charges and disbursements of Counsel, in connection with the
enforcement or protection of its rights in connection with the Loan Documents
during the continuation of an Event of Default, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket costs and expenses incurred during
any workout, restructuring or negotiation in respect of such Loans or Letters of
Credit. For purposes of this Section 10.3, “Counsel” means (X) in connection
with (1) any workout, restructuring or similar negotiation with respect to the
Obligations, (2) any Event of Default arising from a failure by the Borrower to
pay the principal of, or interest on, any Loan or LC Disbursement when due, (3)
any acceleration of the Loans, and/or (4) any filing or proceeding referred to
in paragraph (h) or (i) of Article 8, counsel for each Credit Party, or (Y) in
all other events, (i) any counsel for the Credit Parties, and (ii) if a conflict
exists, reasonably necessary additional counsel for the affected Credit Parties.
(b)    The Borrower shall indemnify each Arranger, each Credit Party and each
Related Party of each Arranger and each Credit Party (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of counsel for the Indemnitees
(unless a conflict exists, in which case, reasonable fees, charges and
disbursements of reasonably necessary additional counsel for the affected
Indemnitees shall be covered), but excluding Taxes which are governed by
Section 3.7, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of any Loan
Document or any agreement or instrument contemplated thereby, the performance by
the parties to the Loan Documents of their respective obligations thereunder or
the consummation of the Transactions or any other transactions contemplated
thereby, (ii) any Loan or Letter of Credit or the use of the proceeds thereof
including any refusal of the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by the Parent, the Borrower or any of the Subsidiaries, or any
Environmental Liability related in any way to the Parent, the Borrower or any of
the Subsidiaries or (iv) any other actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the bad faith, gross negligence
or willful misconduct of such Indemnitee or, in the case of clause (iv)
immediately above, to have resulted from a material breach of the obligations of
such Indemnitee under the Loan Documents. Each Indemnitee shall endeavor to give
prompt notice to the Borrower of any claim against such Indemnitee that may give
rise to an indemnification claim against the Borrower under this Section 10.3,
provided however that such Indemnitee shall have no liability to the Borrower
for such the failure to give any such notice.

111
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent an
amount equal to the product of such unpaid amount multiplied by a fraction, the
numerator of which is such Lender’s Total Credit Exposure and the denominator of
which is the aggregate Total Credit Exposure of all Lenders (in each case
determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought or, in the event that no Lender shall have any Total Credit
Exposure at such time, as of the last time at which any Lender had a Total
Credit Exposure), provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as applicable, was incurred by or
asserted against the Administrative Agent in its capacity as such. To the extent
that the Borrower fails to pay any amount required to be paid by it to the
Issuing Bank or the Swingline Lender under paragraph (a) or (b) of this Section,
each Revolving Lender severally agrees to pay to the Issuing Bank or the
Swingline Lender, as applicable, an amount equal to the product of such unpaid
amount multiplied by a fraction, the numerator of which is such Revolving
Lender’s Revolving Credit Exposure plus the unused portion of its Revolving
Commitment and the denominator of which is the aggregate Revolving Credit
Exposure of all Lenders plus the aggregate unused amount of all Revolving
Commitments (in each case determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought or, in the event that no
Revolving Lender shall have any Revolving Credit Exposure or unused Revolving
Commitment at such time, as of the last time at which any Revolving Lender had
any Revolving Credit Exposure or unused Revolving Commitment), provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as applicable, was incurred by or asserted against the Issuing Bank or
the Swingline Lender, as the case may be, in its capacity as such.
(d)    To the extent permitted by applicable law, no Loan Party shall assert,
and each Loan Party hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct and actual damages) arising out of, in connection with, or
as a result of, any Loan Document or any agreement, instrument or other document
contemplated thereby, the Transactions or any Loan or any Letter of Credit or
the use of the proceeds thereof.
(e)    All amounts due under this Section shall be payable promptly but in no
event later than ten Business Days after written demand therefor.
Section 10.4.    Successors and Assigns
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (1) to an assignee in accordance with the provisions of
paragraph (b) of this Section, (1) by way of participation in accordance with
the provisions of paragraph (d) of this Section or (1) by way of pledge or
assignment of a security interest subject to the restrictions of paragraph (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).

112
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in paragraph (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each Credit Party) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans and obligations in
respect of its LC Exposure and Swingline Exposure at the time owing to it);
provided that any such assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitments and the Loans and obligations in respect of its
LC Exposure and Swingline Exposure at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Acceptance, as of the Trade
Date) shall not be less than $2,000,000, in the case of any assignment in
respect of a revolving facility, or $1,000,000, in the case of any assignment in
respect of a term facility, unless the Administrative Agent consents (such
consent not to be unreasonably withheld or delayed) and, so long as no Event of
Default has occurred and is continuing, the Borrower consents (in its sole
discretion).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among such Loans or
Commitments on a non‑pro rata basis.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 5 Business Days
after having received notice thereof;

113
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) an unfunded or revolving facility if such assignment is to a Person that
is not a Lender with a Commitment in respect of such facility, an Affiliate of
such Lender or an Approved Fund with respect to such Lender or (ii) a funded
term facility to a Person who is not a Lender, an Affiliate of a Lender or an
Approved Fund; and
(C)    the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding) and the Swingline Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of the revolving facility.
(iv)    Assignment and Acceptance. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance, together
with a processing and recordation fee of $3,500, and the assignee, if it is not
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire, provided that assignments made by any Co-Lead Arranger or its
Affiliate in connection with the initial syndication of the Term B Loans shall
not be subject to such recordation fee.
(v)    No Assignment to Certain Parties. No such assignment shall be made to any
Loan Party, any of its subsidiaries or any of their respective Affiliates.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.5, 3.6, 3.7 and 10.3 with respect to claims arising
from facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in New York, New
York a copy of each Assignment and Acceptance delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitments
of, and principal amounts of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person

114
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender (with respect to its own interest only), at any reasonable time and from
time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, any Loan Party, any of its subsidiaries or
any of their respective Affiliates) (each, a “Participant”) in all or a portion
of such Lender’s rights and/or obligations under this Agreement (including all
or a portion of its Commitment and/or the Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent and each Credit Party shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso in
Section 10.2(b) that directly affects such Participant. Subject to paragraph (e)
of this Section, the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.5, 3.6 and 3.7 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.8 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.11(c) as though it were a
Lender.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Sections 3.5 or 3.7 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.7 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.7(e) and (f) as though it were a Lender.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
Section 10.5.    Survival
All covenants, agreements, representations and warranties made by the Loan
Parties herein and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied

115
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




upon by the other parties hereto and shall survive the execution and delivery of
any Loan Document and the making of any Loans and the issuance of any Letter of
Credit, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that any Credit Party may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any
LC Disbursement or any fee or any other amount payable under the Loan Documents
is outstanding and unpaid (other than contingent or indemnification obligations
not then due) or any Letter of Credit is outstanding and so long as the
Commitments have not expired or terminated. The provisions of Sections 3.5, 3.6,
3.7 and 10.3, 10.9, 10.10 and Article 9 shall survive and remain in full force
and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans and the LC Disbursements, the expiration or
termination of the Letters of Credit and the termination of the Commitments or
the termination of this Agreement or any provision hereof.
Section 10.6.    Counterparts; Integration; Effectiveness
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which, when taken together, shall constitute a single contract. This
Agreement and any separate letter agreements with respect to fees payable to any
Credit Party constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Delivery
of an executed counterpart of this Agreement by facsimile transmission or
electronic photocopy (i.e., “pdf”) shall be effective as delivery of a manually
executed counterpart of this Agreement.
Section 10.7.    Severability
In the event any one or more of the provisions contained in this Agreement
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
Section 10.8.    Right of Setoff
If an Event of Default under Section 8(a) or (f) shall have occurred and be
continuing, each of the Lenders and their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to setoff and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by it to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by it, irrespective of whether or not it shall have made any
demand under this Agreement and although such obligations may be unmatured. Each
Lender and Affiliate agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
The rights of each of the Lenders and

116
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that it may have.
Section 10.9.    Governing Law; Waiver of Jury Trial
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.
EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR, TO ITS KNOWLEDGE, OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 10.10.    Submission To Jurisdiction; Waivers
Each party hereto hereby irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address set
forth in Section 10.1 or at such other address of which the Administrative Agent
shall have been notified pursuant thereto;
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

117
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
Section 10.11.    Headings
Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.
Section 10.12.    Interest Rate Limitation
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
that are treated as interest on such Loan under applicable law (collectively the
“charges”), shall exceed the maximum lawful rate (the “maximum rate”) that may
be contracted for, charged, taken, received or reserved by the Lender holding
such Loan in accordance with applicable law, the rate of interest payable in
respect of such Loan hereunder, together with all of the charges payable in
respect thereof, shall be limited to the maximum rate and, to the extent lawful,
the interest and the charges that would have been payable in respect of such
Loan but were not payable as a result of the operation of this Section shall be
cumulated, and the interest and the charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the maximum rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.
Section 10.13.    Patriot Act
Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name, address and tax
identification number of the Borrower and other information regarding the
Borrower that will allow such Lender or the Administrative Agent, as applicable,
to identify the Borrower in accordance with the Patriot Act. This notice is
given in accordance with the requirements of the Patriot Act and is effective as
to the Lenders and the Administrative Agent.
Section 10.14.    Confidentiality
(a)    Each of the Administrative Agent, the Issuing Bank and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (i) to its and its Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential and the disclosing party will be
responsible for any disclosure by such Persons), (ii) to the extent requested by
any regulatory authority (including any self-

118
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




regulatory authority having supervisory jurisdiction over such Person), (iii) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (iv) to any other party to this Agreement, (v) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section, to (A)
any assignee under Section 10.4 or pledgee under Section 10.4(f) of or
Participant in (or trustee for such assignee, pledge or Participant), or any
prospective assignee under Section 10.4 or pledgee under Section 10.4(f) of or
Participant in (or trustee for such assignee, pledge or Participant), any of its
rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (vii) with the consent of the Borrower or
(viii) to the extent such Information (A) becomes publicly available other than
as a result of a breach of this Section or an agreement described in clause (vi)
above or (B) becomes available to the Administrative Agent, the Issuing Bank or
any Lender on a non-confidential basis from a source other than the Borrower and
the known Affiliates and representatives thereof (other than a source actually
known by such disclosing Person to be bound by confidentiality obligations with
respect thereof). For the purposes of this Section, “Information” means all
information received from or on behalf of the Borrower relating to the Borrower,
any Loan Party or any of their Affiliates or their respective businesses, other
than any such information that is available to the Administrative Agent, Issuing
Bank or Lender on a non-confidential basis prior to disclosure by or on behalf
of the Borrower (other than from a source actually known by such party to be
bound by confidentiality obligations). Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
(b)    EACH LENDER ACKNOWLEDGES THAT CONFIDENTIAL INFORMATION AS DEFINED IN
SECTION 10.14 FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE LOAN PARTIES AND THEIR AFFILIATES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
(c)    ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE LOAN PARTIES OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE OTHER LOAN
PARTIES AND THEIR AFFILIATES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH
LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE DELIVERED TO THE ADMINISTRATIVE
AGENT A CREDIT CONTACT WHO MAY RECEIVE INFORMATION

119
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW.
Section 10.15.    Amendment and Restatement
The parties to this Credit Agreement agree that, effective upon the Fourth
Restatement Closing Date, the terms and provisions of the Existing Credit
Agreement shall be amended, superseded, restated and consolidated in their
entirety without a breach in continuity by the terms and provisions of this
Credit Agreement and, unless expressly stated to the contrary, each reference to
the Existing Credit Agreement in any of the Loan Documents or any other
document, instrument or agreement delivered in connection therewith shall mean
and be a reference to this Credit Agreement. This Credit Agreement is not
intended to and shall not constitute a novation of the Existing Credit Agreement
or the obligations and liabilities thereunder.
Section 10.16.    No Fiduciary Duty
Each Loan Party agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, such Loan
Party and its Affiliates, on the one hand, and the Administrative Agent, each
Lead Arranger, the Documentation Agent, the Syndication Agent, the other Credit
Parties and their respective Affiliates, on the other hand, will have a business
relationship that does not create, by implication or otherwise, any fiduciary
duty on the part of the Administrative Agent, any Arranger, the Documentation
Agent, the Syndication Agent, the other Credit Parties or their respective
Affiliates and no such duty will be deemed to have arisen in connection with any
such transactions or communications.
Section 10.17.    Savings Clause
(a)    Each of the Guarantees set forth herein and each Security Document each
to the extent amended as provided herein, shall remain in full force and effect
and continue to secure the Obligations.
(b)    Nothing in this Agreement shall affect the rights of the Credit Parties
to payments under Articles 3 and 11 for the period prior to the Fourth
Restatement Date and such rights shall continue to be governed by the provisions
of the Existing Credit Agreement.
ARTICLE 11    
GUARANTEE
Section 11.1.    Guarantee; Fraudulent Transfer, Etc.; Contribution
(a)    Guarantee. Each Guarantor unconditionally guarantees, jointly with the
other Guarantors and severally, as a primary obligor and not merely as a surety,
the Obligations (other than Obligations which constitute Excluded Swap
Obligations). Each Guarantor further agrees that the Obligations may be extended
or renewed, in whole or in part, without notice to or

120
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




further assent from it and that it will remain bound upon its guarantee
notwithstanding any extension or renewal of any Obligation.
(b)    Guarantee of Payment. Each Guarantor further agrees that its guarantee
hereunder constitutes a guarantee of payment when due and not of collection, and
waives any right to require that any resort be had by the Administrative Agent
or any other Secured Party to any of the security held for payment of the
Obligations or to any balance of any deposit account or credit on the books of
the Administrative Agent or any other Secured Party in favor of the Borrower or
any other Person.
(c)    Fraudulent Transfer. Anything in this Article 11 to the contrary
notwithstanding, (i) the obligations of each Subsidiary Guarantor hereunder
shall be limited to a maximum aggregate amount equal to the greatest amount that
would not render such Subsidiary Guarantor’s obligations hereunder subject to
avoidance as a fraudulent transfer, obligation or conveyance under Section 548
of Title 11 of the United States Code or any provisions of applicable state law
(collectively, the “Fraudulent Transfer Laws”), in each case after giving effect
to all other liabilities of such Subsidiary Guarantor, contingent or otherwise,
that are relevant under the Fraudulent Transfer Laws (specifically excluding,
however, any liabilities of such Subsidiary Guarantor (A) in respect of
intercompany debt owed or owing to the Parent or Affiliates of the Parent to the
extent that such debt would be discharged in an amount equal to the amount paid
by such Subsidiary Guarantor hereunder and (B) under any Guarantee of senior
unsecured debt or Indebtedness subordinated in right of payment to the
Obligations, which Guarantee contains a limitation as to maximum amount similar
to that set forth in this clause (i), pursuant to which the liability of such
Subsidiary Guarantor hereunder is included in the liabilities taken into account
in determining such maximum amount) and after giving effect as assets to the
value (as determined under the applicable provisions of the Fraudulent Transfer
Laws) of any rights to subrogation, contribution, reimbursement, indemnity or
similar rights of such Subsidiary Guarantor pursuant to (I) applicable law or
(II) any agreement providing for an equitable allocation among such Subsidiary
Guarantor and other Affiliates of the Borrower of obligations arising under
guarantees by such parties (including the agreements described in
Section 11.1(d)) and (ii) the Parent expressly subordinates any and all rights
of subrogation, reimbursement, indemnity, exoneration, contribution or any other
claim that it may now or hereafter have against the Borrower, any other Loan
Party, any other guarantor or any other Person directly or contingently liable
for the Obligations, or against or with respect to the property of the Borrower,
such other Loan Party, such other guarantor or such other Person, arising from
the existence or performance hereof, including, but not limited to, in the event
that any money or property shall be transferred to any Credit Party by the
Parent pursuant to this Article 11 in reduction of the Obligations or otherwise.
(d)    Contributions. In addition to all rights of indemnity and subrogation the
Subsidiary Guarantors may have under applicable law (but subject to this
paragraph), the Borrower agrees that (i) in the event a payment shall be made by
any Subsidiary Guarantor hereunder, the Borrower shall indemnify such Subsidiary
Guarantor for the full amount of such payment, and such Subsidiary Guarantor
shall be subrogated to the rights of the person to whom such payments shall have
been made to the extent of such payment, and (ii) in the event that any assets
of any Subsidiary Guarantor shall be sold pursuant to any Loan Document to
satisfy any claim of any Secured Party,

121
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




the Borrower shall indemnify such Subsidiary Guarantor in an amount equal to the
greater of the book value or the fair market value of the assets so sold. Each
Subsidiary Guarantor (a “Contributing Subsidiary Guarantor”) agrees (subject to
this paragraph) that, in the event a payment shall be made by any other
Subsidiary Guarantor hereunder or assets of any other Subsidiary Guarantor shall
be sold pursuant to any Loan Document to satisfy a claim of any Secured Party
and such other Subsidiary Guarantor (the “Claiming Subsidiary Guarantor”) shall
not have been fully indemnified by the Borrower as provided in this paragraph,
the Contributing Subsidiary Guarantor shall indemnify the Claiming Subsidiary
Guarantor in an amount equal to the amount of such payment or the greater of the
book value or the fair market value of such assets, as applicable, in each case
multiplied by a fraction of which the numerator shall be the net worth of the
Contributing Subsidiary Guarantor on the date hereof and the denominator shall
be the aggregate net worth of all the Subsidiary Guarantors on the date hereof
(or, in the case of any Subsidiary Guarantor becoming a party hereto pursuant to
Section 11.9, the date of the Guarantee Supplement executed and delivered by
such Subsidiary Guarantor). Any Contributing Subsidiary Guarantor making any
payment to a Claiming Subsidiary Guarantor pursuant to this paragraph shall be
subrogated to the rights of such Claiming Subsidiary Guarantor under this
paragraph to the extent of such payment. Notwithstanding any provision of this
paragraph to the contrary, all rights of the Subsidiary Guarantors under this
paragraph and all other rights of indemnity, contribution or subrogation under
applicable law or otherwise shall be fully subordinated to the payment in full
in cash of the Obligations. No failure on the part of the Borrower or any
Subsidiary Guarantor to make the payments required by this paragraph (or any
other payments required under applicable law or otherwise) shall in any respect
limit the obligations and liabilities of any Subsidiary Guarantor with respect
to its obligations under this paragraph, and each Subsidiary Guarantor shall
remain liable for the full amount of the obligations of such Subsidiary
Guarantor under this paragraph.
Section 11.2.    Obligations Not Waived
To the fullest extent permitted by applicable law, each Guarantor waives
presentment to, demand of payment from, and protest to any Loan Party of any of
the Obligations, and also waives notice of acceptance of its guarantee and
notice of protest for nonpayment. To the fullest extent permitted by applicable
law, the obligations of each Guarantor hereunder shall not be affected by (i)
the failure of the Administrative Agent or any other Secured Party to assert any
claim or demand or to enforce or exercise any right or remedy against the
Borrower or any other Guarantor under the provisions of this Agreement or any
other Loan Document, or otherwise, (ii) any rescission, waiver, amendment or
modification of, or any release from, any of the terms or provisions of this
Article 11, any other Loan Document, any Guarantee or any other agreement,
including with respect to any other Guarantor under this Article 11, (iii) the
failure to perfect any security interest in, or the release of, any of the
security held by or on behalf of the Administrative Agent or any other Secured
Party, or (iv) any other circumstance that would constitute a surety defense
(other than payment in full in cash of all of the Obligations).
Section 11.3.    Security
Each Guarantor authorizes the Administrative Agent and each other Secured Party
to (i) take and hold security for the payment of the obligations under the
provisions of this Article 11

122
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




pursuant to the Security Documents and exchange, enforce, waive and release any
such security, (ii) apply such security and direct the order or manner of sale
thereof in accordance with the Loan Documents and (iii) release or substitute
any one or more endorsees, other Guarantors or other obligors.
Section 11.4.    No Discharge or Diminishment of Guarantee
The obligations of each Guarantor hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than the
payment in full in cash of the Obligations), including any claim of waiver,
release, surrender, alteration or compromise of any of the Obligations, and
shall not be subject to any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise. Without limiting the
generality of the foregoing, the obligations of each Guarantor hereunder shall
not be discharged or impaired or otherwise affected by the failure of the
Administrative Agent or any other Secured Party to assert any claim or demand or
to enforce any remedy under this Agreement, any other Loan Document or any other
agreement, by any waiver or modification of any provision of any thereof, by any
default, failure or delay, willful or otherwise, in the performance of the
Obligations, or by any other act or omission that may or might in any manner or
to any extent vary the risk of any Guarantor or that would otherwise operate as
a discharge of any Guarantor as a matter of law or equity (other than the
payment in full in cash of all the Obligations).
Section 11.5.    Defenses of Borrower Waived
To the fullest extent permitted by applicable law, each of the Guarantors waives
any defense based on or arising out of any defense of the Borrower or any other
Loan Party or the unenforceability of the Obligations or any part thereof from
any cause, or the cessation from any cause of the liability of the Borrower or
any other Loan Party, other than the payment in full in cash of the Obligations.
The Administrative Agent and the other Secured Parties may, at their election,
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with the Borrower or any Guarantor or exercise any other right or
remedy available to them against the Borrower or any Guarantor, without
affecting or impairing in any way the liability of any Guarantor hereunder
except to the extent the Obligations have been fully paid in cash. Pursuant to
applicable law, each Guarantor waives any defense arising out of any such
election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Guarantor against the Borrower or any other Guarantor, as
applicable, or any security.
Section 11.6.    Agreement to Pay; Subordination
In furtherance of the foregoing and not in limitation of any other right that
the Administrative Agent or any other Secured Party has at law or in equity
against any Guarantor by virtue hereof, upon the failure of the Borrower or any
other Loan Party to pay any Obligation (other than Excluded Swap Obligations)
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Guarantor hereby promises to and
will

123
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




forthwith pay, or cause to be paid, to the Administrative Agent or such other
Secured Party as designated thereby in cash the amount of such unpaid
Obligations. Upon payment by any Guarantor of any sums to the Administrative
Agent or any Secured Party as provided above, all rights of such Guarantor
against the applicable Loan Party arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subordinate and junior in right of payment to the prior payment in
full in cash of the Obligations. In addition, any debt or Lien of the Borrower
or any other Loan Party now or hereafter held by any Guarantor is hereby
subordinated in right of payment and priority to the prior payment in full in
cash of the Obligations and the Liens created under the Loan Documents (provided
that, payments on such debt may be made at any time when no Event of Default has
occurred and is continuing). If any amount shall erroneously be paid to any
Guarantor on account of (i) such subrogation, contribution, reimbursement,
indemnity or similar right or (ii) any such debt of the Borrower or such other
Loan Party, such amount shall be held in trust for the benefit of the Secured
Parties and shall forthwith be paid to the Administrative Agent to be credited
against the payment of the Obligations, whether matured or unmatured, in
accordance with the terms of the Loan Documents.
Section 11.7.    Information
Each Guarantor assumes all responsibility for being and keeping itself informed
of each Loan Party’s financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Obligations and the
nature, scope and extent of the risks that such Guarantor assumes and incurs
hereunder, and agrees that none of the Administrative Agent or the other Secured
Parties will have any duty to advise any of the Guarantors of information known
to it or any of them regarding such circumstances or risks.
Section 11.8.    Termination
(a)    The guarantees made hereunder (i) shall terminate when all the
Obligations have been paid in full in cash, all Letters of Credit have expired
and all LC Disbursements have been reimbursed, and the Lenders have no further
commitment to lend or otherwise extend credit under this Agreement and (ii)
shall continue to be effective or be reinstated, as applicable, if at any time
payment, or any part thereof, of any Obligation is rescinded or must otherwise
be restored by any Secured Party or any Guarantor upon the bankruptcy or
reorganization of any Loan Party or otherwise.
(b)    If any Equity Interest in any Subsidiary Guarantor is sold, transferred
or otherwise disposed of pursuant to a transaction permitted by the Loan
Documents and, immediately after giving effect thereto, such Subsidiary
Guarantor shall no longer be a Subsidiary, then the obligations of such
Subsidiary Guarantor under this Article 11 shall be automatically released.
Section 11.9.    Additional Guarantors
Upon execution and delivery after the date hereof by the Administrative Agent
and a Subsidiary of a Guarantee Supplement, such Subsidiary shall become a
Subsidiary Guarantor hereunder with the same force and effect as if originally
named as a Subsidiary Guarantor herein. The execution and delivery of any
Guarantee Supplement shall not require the consent of any other

124
1821445.29\C072091\0303228

--------------------------------------------------------------------------------




Loan Party. The rights and obligations of each Guarantor hereunder shall remain
in full force and effect notwithstanding the addition of any new Subsidiary
Guarantor as a party to this Agreement.
Section 11.10.    Keepwell
Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its Guarantee obligations under this Article 11 in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 11.10 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this
Section 11.10, or its Guarantee obligations under this Article 11, voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount). The obligations of each Qualified ECP Guarantor
under this Section shall remain in full force and effect until such Qualified
ECP Guarantor’s obligations under this Article 11 terminate pursuant to
Section 11.8. Each Qualified ECP Guarantor intends that this Section 11.10
constitute, and this Section 11.10 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
[the remainder of this page has been intentionally left blank]



125
1821445.29\C072091\0303228

--------------------------------------------------------------------------------



GCI HOLDINGS CREDIT AGREEMENT





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
GCI HOLDINGS, INC.
By: /s/ Thomas C. Chesterman    
Name: Thomas C. Chesterman     
Title: Vice President, Finance    
GCI, INC.
By: /s/ Thomas C. Chesterman    
Name: Thomas C. Chesterman    
Title: Vice President, Finance    
ALASKA UNITED FIBER SYSTEM PARTNERSHIP
By: GCI Holdings, Inc., its general partner
By: /s/ Thomas C. Chesterman    
Name: Thomas C. Chesterman    
Title: Vice President, Finance
By: GCI Communication Corp., its general partner
By: /s/ Thomas C. Chesterman    
Name: Thomas C. Chesterman    
Title: Vice President, Finance
THE ALASKA WIRELESS NETWORK, LLC
By: /s/ Bruce L. Broquet    
Name: Bruce L. Broquet
Title: Chief Financial Officer

S-1
1821445.29\C072091\0303228

--------------------------------------------------------------------------------



GCI HOLDINGS CREDIT AGREEMENT





CYCLE30, INC.
By: /s/ Thomas C. Chesterman    
Name: Thomas C. Chesterman    
Title: Vice President, Finance    
DENALI MEDIA HOLDINGS, CORP.
By: /s/ Thomas C. Chesterman    
Name: Thomas C. Chesterman    
Title: Vice President, Finance    
GCI CABLE, INC.
By: /s/ Thomas C. Chesterman    
Name: Thomas C. Chesterman    
Title: Vice President, Finance    
GCI COMMUNICATION CORP.
By: /s/ Thomas C. Chesterman    
Name: Thomas C. Chesterman    
Title: Vice President, Finance    
GCI FIBER COMMUNICATION CO., INC.
By: /s/ Thomas C. Chesterman    
Name: Thomas C. Chesterman    
Title: Vice President, Finance    



S-2
1821445.29\C072091\0303228

--------------------------------------------------------------------------------



GCI HOLDINGS CREDIT AGREEMENT





GCI NADC LLC
By: /s/ Thomas C. Chesterman    
Name: Thomas C. Chesterman    
Title: Vice President, Finance    
GCI SADC LLC
By: /s/ Thomas C. Chesterman    
Name: Thomas C. Chesterman    
Title: Vice President, Finance    
GCI WIRELESS HOLDINGS, LLC
By: /s/ Thomas C. Chesterman    
Name: Thomas C. Chesterman    
Title: Vice President, Finance    
INTEGRATED LOGIC LLC
By: /s/ Thomas C. Chesterman    
Name: Thomas C. Chesterman    
Title: Vice President, Finance    
POTTER VIEW DEVELOPMENT CO., INC.
By: /s/ Thomas C. Chesterman    
Name: Thomas C. Chesterman    
Title: Vice President, Finance    





S-3
1821445.29\C072091\0303228

--------------------------------------------------------------------------------



GCI HOLDINGS CREDIT AGREEMENT





CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender, the Swingline
Lender, the Issuing Bank, and the Administrative Agent
By: /s/ Tanya Crossley
Name: Tanya Crossley
Title: Managing Director
By: /s/ Kestrina Budina
Name: Kestrina Budina
Title: Director





S-4
1821445.29\C072091\0303228

--------------------------------------------------------------------------------



GCI HOLDINGS CREDIT AGREEMENT





SUNTRUST BANK, as Co—Syndication Agent and as a Lender
By: /s/ Marshall T. Mangum, III
Name: Marshall T. Mangum, III
Title: Director

S-5
1821445.29\C072091\0303228

--------------------------------------------------------------------------------



GCI HOLDINGS CREDIT AGREEMENT





BANK OF AMERICA, N.A., as Documentation Agent and as a Lender
By: /s/ Gordon H. Gray
Name: Gordon H. Gray
Title: Senior Vice President

S-6
1821445.29\C072091\0303228

--------------------------------------------------------------------------------



GCI HOLDINGS CREDIT AGREEMENT





MUFG UNION BANK, N.A., (f/k/a UNION BANK, N.A.) as Co—Syndication Agent and as a
Lender
By: /s/ David Hill
Name: David Hill
Title: Vice President

S-7
1821445.29\C072091\0303228

--------------------------------------------------------------------------------



GCI HOLDINGS CREDIT AGREEMENT





COBANK, ACB, as a Lender
By: /s/ Ted Koerner
Name: Ted Koerner
Title: Managing Director

S-8
1821445.29\C072091\0303228

--------------------------------------------------------------------------------



GCI HOLDINGS CREDIT AGREEMENT





DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender
By: /s/ Anca Trifan
Name: Anca Trifan
Title: Managing Director


By: /s/ Peter Cuochiara
Name: Peter Cuochiara
Title: Vice President

S-9
1821445.29\C072091\0303228

--------------------------------------------------------------------------------



GCI HOLDINGS CREDIT AGREEMENT





ROYAL BANK OF CANADA, as a Lender
By: /s/ Edward Valderrama
Name: Edward Valderrama
Title: Authorized Signatory

S-10
1821445.29\C072091\0303228

--------------------------------------------------------------------------------



GCI HOLDINGS CREDIT AGREEMENT







WELLS FARGO BANK, N.A., as a Lender
By: /s/ Chris Clifford
Name: Chris Clifford
Title: Vice President

S-11
1821445.29\C072091\0303228

--------------------------------------------------------------------------------



GCI HOLDINGS CREDIT AGREEMENT







NORTHRIM BANK, as a Lender
By: /s/ Steven L. Hartung
Name: Steven L. Hartung
Title: EVP



S-12
1821445.29\C072091\0303228